 648DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternational Association of Bridge,Structural andOrnamental IronWorkers,AFL-CIO, Local373andHenry Arminas,Paul Bongard, Jr.,FrankCastellano,JeffreyColeridge,PhilipConnell,William Crawford,JosephDolinich,EdwardFarley,JamesFox,JohnKrusis,Thomas McCloskey,Donald McMahon, FrankO'Neill,ArthurSmith,CharlesThom andJoseph ThomandVincentMackemullandMi-chaelDeGeorgeandLeon Adler and BuildingContractors Association of NewJersey, Partyto the Contract.Cases 22-CB-3024, 22-CB-3362, 22-CB-3367, and 22-CB-3371June 15, 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND DEVANEYOn September 28, 1977, and March 20, 1978, theNational Labor Relations Board issued Decisionsand Orders in these proceedings' in which it foundthat the Respondent, Iron Workers Local 373, hadviolated Section 8(b)(1)(A) and (2) of the Act bydiscriminating against nonmembers in its hiring hallpractices.The Board ordered the Respondent tomake whole each of the identified discriminatees,aswell as other "similarly situated" nonmemberapplicants for referral who had sought employmentthrough the Respondent's hiring hall during therelevant period, for earnings lost because of theRespondent's discrimination. On October 2, 1978,the Third Circuit Court of Appeals enforced theBoard's Orders.'On June 30, 1983, the Regional Office issued itsbackpay specification.3 Beginning on December 3,1984, and continuing from time to time throughFebruary 22, 1986,a hearingwas held before Ad-ministrativeLaw Judge Robert T. Snyder.4 OnAugust 20, 1987, Judge Snyder issued the attachedsupplemental decision. The Respondent filed excep-tions and a supporting brief, and the Charging Par-tiesfileda response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions, brief,and response and has decided to affirm the' judge'siIronWorkers Local 373 (Building Contractors),232 NLRB 504 (1977),and 235 NLRB 232 (1978)2 Enfd. mem 586 F.2d 835s The reasonsfor the delayin issuing the backpay specification are setforth in the judge's decision.4 The hearing was adjourned from March6, 1985,to February 22,1986,while the parties engaged(ultimately unsuccessfully)in settlementnegotiationsrulings, 5findings, 6and conclusions only to theextent consistent with this Supplemental Decisionand Order and to remand the case to the RegionalOffice for further consideration.I.BACKGROUNDA. The Consent DecreeFor at least 5 years beginning June 28, 1972,Local 373 and other member locals in the NorthernNew Jersey District Council of Ironworkers wereoperating under the terms of a consent decreehanded down by the United States District Courtfor the District of New Jersey in an action underTitleVII of the Civil Rights Act of 1964. Amongother things, the decree (which was incorporatedby reference in the Respondent's collective-bar-gaining agreementwith local contractors) set forthindetail the procedures the Respondent was re-quired to follow in operating its hiring hall.The decree required the Respondent to keep areferral register in which were recorded the namesof all applicants for referral, their union affiliation(if any), the dates on which they registered for re-ferral, and the kinds of work they were seeking(e.g.,structural, reinforcing, and rigging).7Theregister also contained the dates on which each ap-plicantwas called for referral, the contractor towhom he was referred, the kind of work he wascalled for, and any remarks the business agentmight make concerning the circumstances of thereferral.To be eligible for referral, an applicantwas required to be present in the hiring hall duringnormal referral hours (i.e., from about 7 to 9 a.m.on weekdays). If an applicant was called for refer-ral and did not answer, he was marked absent and°We agree with the judge's refusal to admit into evidence affidavits of74 alleged discriminatees that, according to the Respondent,disclaimedany interest on the part of those individuals in participating in this pro-ceeding,and to thejudge's refusal to allow those individuals to testifyconcerning their wishes to participateWe do not,however,rely onClear Haven Nursing Home,236 NLRB 853 (1978),cited by the judge, asthat decision has been overruled inIndependent Stave Co.,287 NLRB740, 742 (1987). Nor dowe agree with him that the"waivers" containedin the affidavits are analogous to private settlement agreements, those"waivers"do not purport to bind the Respondent. IronWorkers Local480 (Building Contractors),286 NLRB 1328 fn. 4 (1987),enfd.mein 862F.2d 309(3d Cir. 1988). Moreover,the Board's backpay order operatesonly against the Respondent;once the discriminatees have been informedof the specific amounts(if any) they are entitled to receive,they will befree to accept or reject the Respondent's tender of payment Id.°We correct the judge's citations of the following decisions. (1) In fns.5 and 6,and in par.5 of the section entitled "The Underlying Proceed-ings," the 1978IronWorkersLocal 373case is found at 235 NLRB 232;(2) in par.24 of "Respondent's Answer to the Backpay Specification,"the court of appeals'decision inJohnnie's Poultryis found at 344 F.2d617; (3) in par. 41 of "The Presentation of Respondent'sDefense," thecourt's decision inIronWorkers Local290 is found at 443 F 2d 3839 There is no contention that any of the applicants were not qualifiedto do the kinds of work for which they had registered295 NLRB No. 71 IRON WORKERS LOCAL 373 (BUILDING CONTRACTORS)649had to re-sign the register in order to be eligiblefor another referral.Applicants were to be referred in chronologicalorder of registration.However, the decree con-tained a numberof exceptions to thatgeneral rule.Thus, an applicant could be referred out of order ifhe was requested by name by a contractor.8 Like-wise, applicants could be referred out of order ifrequested by name to serve as foremen."Senior,experienced"applicants also could be referred outof order as stewards. Finally, requests for employ-ees that were made during other-than-normal refer-ralhours or on weekends or holidays could befilledwithout regard to chronological order of reg-istration.9B. The Underlying Unfair Labor PracticesIn its underlying decisions,the Board found thatthe Respondent had discriminated numerous timesagainst the named discriminatees by "passing over"them in favor of later-registered members, with nojustificationwhatsoever. The Board also found thatthe Respondent had continuously and systematical-ly designated its members as falling within one ofthe categories sanctionedby theconsent decree, inorder to afford preferential treatment in the referralprocedure to members. Thus, even though the useof the "requested," "steward," "foreman," and"late call"designations to refer applicants out oforder was not facially unlawful, the Board foundthat,in fact,a substantial number of those designa-tions, as employedby theRespondent,were false.In view of the pervasive violations found, theBoard ordered the Respondent to make whole, notonly the identified discriminatees, but also "all non-member applicants similarly situated who soughtemployment opportunities during the relevantperiod for anyloss of earningsthey may have suf-fered" because of the discrimination. 10 The Boarddid state,however, that at compliance the Re-spondent might defend any out-of-order referralsmade under the "requested" rubric by producingitscontractor requisition registers and/or request1letters "or other evidence of sufficient probity.""The Board also specified a method of computingbackpay that would be based on the overall earn-ings of all member and nonmember applicants whosought work through the Respondent's hiring hall,4 TheRespondent was required to keep another register of contractorrequests.When a contractor asked for an individual by name,the Re-spondent was required to ask the contractor to send a letter confirmingthe request.Contraryto thejudge, the Respondent was not required togetsuch a letter, but only to request one9 There wereother designations under whichout-of-orderreferralscould be made,but they arenot relevant to this case.10 232 NLRB at 506; 235 NLRB at 23311 232 NLRBat 506 fn. 8; 235 NLRB at 233 fn. 7.and taking into account the net earnings of eachdiscriminatee during the relevant period.12C. The Backpay SpecificationWhen the backpay specification issued in 1983, itsought backpay for the period January 24, 1975,through December 31, 1979. It also claimed back-pay for some 534 "similarly situated" nonmemberapplicants, in addition to the 16 identified discri-minatees from the unfair labor practice hearings.) aUnder the specification, the backpay period forany individual began the day he was first passedover in favor of a later-registered member, andcontinued at least through the end of the calendarquarter in which the passover occurred, withoutregard to the number of times he registered or waspassed over.In all subsequent quarters in which apassover of that individual took place, backpay wasclaimed for the entire quarter,again irrespective ofthe number of registrations or passovers.14 Noclaim was made for any quarter in which no pass-over occurred.15 The specification used the formu-la for computing gross backpay that the Board di-rected in the unfair labor practice cases.The specification, in effect, counted any passoverof a nonmember by a later-registered member as anact of discrimination.If a member passed overmore than one nonmember,each nonmemberpassed over was counted as eligible for backpay.The specification did not indicate whether a pass-over was entirely unexplained, or whether it wasmade under one of the designations sanctioned bythe consent decree. Moreover, for the period sincethe endof theunfair labor practice proceedings,the specification did not indicate whether a patternof pretextual use of those designations had contin-ued to exist.12 232 NLRB at 506, 235 NLRB at 233.13 Net backpay claims were not made for approximately 82 individualswhose earnings had exceeded the gross backpay claimed on their behalf.14 Because backpay was assessed for any quarter in which a passovertook place,regardless of the number of passovers during that quarter, theRespondent's contention that thejudge erred in notidentifying the spe-cific referral in each quarter that was discriminatory obviously is lackinginmerit.Anypassover in a quarter(except the first in which a passoveroccurred) generated the same backpay claim as any other The first pass-over of each nonmember was clearly identified,because it coincided withthe beginning of the backpay period for that individual.15 The backpay specification was structured as it was because the Gen-eralCounsel had been unable to ascertain,with reasonable effort, howlong each discriminatee would have worked,and hence how much hewould have earned,had he been referred in chronological order Accord-ingly,the method used by the General Counsel was to assume that thelost job would have lasted through the end of the quarter.For subse-quent quarters,the specification assumed that discrimination against theindividual, once established, had continued throughout the quarter, andtherefore claimed backpay for the entire quarter,no matter when the firstpassover in that quarter took place.Although this approach plainly re-sulted in only an approximation of each discnminatee's actual(gross)losses,we find it a reasonable approximation under all the circumstances,and one we have already approvedIronWorkers Local 480,supra. 650DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDII.THE EXTENDED BACKPAY PERIODAlthough the Board's findings in the underlyingunfair labor practice cases were based on evidenceof unlawful activities that had taken place onlythrough February 24, 1977,16 the period coveredby the backpay specification extended, as we havenoted, through December 31, 1979. Thus, the Gen-eral Counsel sought backpay for numerous individ-uals 17 for a period of nearly 3 years during whichno unfair labor practices had been alleged orfound. The Respondent contended that that exten-sionof the backpayperiodwasimproper.Thejudge rejected that contention,citing provisions ofthe Board's underlying decisions that he found toindicate that the Board intended the make-wholeprovisions of its Orders to operate prospectively.He also analogized this case toAmshu Associates,234NLRB 791 (1978), andStevensFord, 271NLRB 628 (1984), which stand for the generalproposition that a respondent's backpay obligationcontinues until the respondent complies fully withthe Board's Order in the underlying unfair laborpracticecase.The Respondent excepts to thisaspect of the judge's decision. We find merit in theexception.Once the Board has found a violation of the Act,itusually does not permit subsequent unfair laborpractice allegations to be litigated in complianceproceedings.18 Instead,if the respondent's unlawfulactivity appears to be continuing and new chargesare filed,theGeneral Counsel can issue an addi-tional complaint encompassing the additional al-leged violations.In the alternative (when, as in thiscase, the Board's Order has been enforced by acourt of appeals), the General Counsel can bringcontempt proceedings against the respondent. Ordi-narily, then, compliance proceedings are not thepreferred forum for trying, either explicitly or (ashere)implicitly,additional unfair labor practice al-legations.This rule is not inflexible, however. InOperatingEngineersLocal 925 (J. L. Manta, Inc.),168 NLRB818 (1967), the Board departed from its usual prac-tice and amended its earlier Order to provide spe-cifically formake-whole relief for discrimination16 In the secondIron Workers Local 373decision,235 NLRB 232, evi-dence of discriminatory treatment of nonmembers was based on the Re-spondent's referral records for the period ending February24, 1977. Inthe earlier decision,232 NLRB504, discrimination was found on thebasis of similar evidence for the period ending June10, 197617 The backpay specification did not seek backpay for the same periodsof time for all the alleged discnminatees.Rather,itclaimed backpay forany nonmember only for those calendar quarters in which that non-member had been passed over by one or more membersof Local 373.Therefore,backpay was not sought for all the alleged discriminateesthrough the end of 1979.is See,e g.,PennsylvaniaElectric Co.,289 NLRB 1200 fn.3 (1988), re-manded on other grounds293 NLRB358 (1989).that took place after the hearing. In enforcing theBoard'sbackpaydecision,the Fifth Circuit Courtof Appeals relied on the fact that the Board hadspecifically amended its Order to provide backpayfor lost earnings due to acts of discrimination thattook place after the original hearing.NLRB v. Op-erating Engineers Local 925,460 F.2d 589, 600 (5thCir. 1972). The courtalso notedwith approval thatthe backpay specification contained "specific al-leged unfair labor practices occurring subsequentto the close of the 1965 hearings." Id. Because thespecification detailed several specific incidents al-leged to be unfair labor practices, complete withdates, names of employers, and jobsites, the courtfound that the specification met the requirements ofa complaint and should be treated as one. Id. at601.In this case, by contrast, neither of the Board'soriginalOrders provided specifically that backpaymight be claimed for any period after the unfairlabor practice hearings, and the Board did notamend them to that end. Nor did the backpay spec-ification identify specific actions by the Respondentthatwereallegedto be unlawful. The most thatcould have been gleaned from a review of thespecification was the date of thefirst"passover" ofa nonmember by a member of Local 373, and inmany instances those dates fell within the periodbefore the unfair labor practice hearings.19 More-over, the General Counsel clearly did not envisionthe backpay specificationas servingthe purpose ofa complaint in an unfair labor practice case. In-stead, counsel for the General Counsel took the po-sition at the hearing that, because discrimination bythe Respondent had been found in the underlyingcases, a presumption had been created that the dis-crimination continued until the Respondent provedthat it had ceased. In her view, the General Coun-sel and the discriminatees had no burden to provethat discrimination had continued.20 Indeed, coun-19 As the specification claimed backpay for the first passover of anynonmember from the date of that event to the end of the calendar quarterinwhich it occurred,an examination of the specification would have di-vulged the date on which the first discrimination against a nonmemberwas alleged to have taken place.However,because the specificationawarded backpay through the end of the quarter even if the nonmemberwas passed over only once in the quarter, it did not indicate when (oreven if)the nonmember was passed over later in the same quarter More-over,for all subsequent quarters in which the same nonmember waspassed over,the specification claimed backpay for the entire quarter; con-sequently,itwas impossible to tell from the specificationjustwhen, orhow often,the nonmember was alleged to have been discriminatedagainst in any subsequent quarter.20 Counsel for the General Counsel even suggested that,once the Re-spondent had been found to have acted unlawfully, it was unlikely thatthewrongful actions would continue in the same manner as before.Taken together with her position on the continuing presumption of dis-crimination,this statement indicates a view that the General Counselcould claim backpay on the basis of almost any action by the RespondentContinued IRON WORKERS LOCAL 373 (BUILDING CONTRACTORS)651sel for the General Counsel indicated that it wouldbe inappropriate for her to offer such proof, be-cause to do so would be litigating an unfair laborpractice case, and the compliance proceedingswere an inappropriate forum for such an endeav-or.21We reject the judge's finding that thelanguageof the Board's underlying decisions can be read toimply that make-whole relief was contemplated forany future period. To the contrary, the consistentuse of the past tense (e.g., "all nonmember appli-cantswhoweresimilarly situated" 235 NLRB at233 (emphasis added);see also232 NLRB at 507)in those decisions indicates only that backpaywould be sought for the period during which viola-tions had been found. Nor do we think, as thejudge did, that the Board's reference to "the rele-vant period" foretold backpay for future periods.Indeed, the statement that "We also shall providethe Respondents makewhole . . .allnonmemberapplicants similarly situatedwhosoughtemploy-ment opportunities during the relevant period" in-dicates that the relevant period was one that al-ready had ended.22 Finally, that the Board orderedthe Respondent to keep records, file reports, andopen their referral registers for inspection for up to2 years in the future does not suggest that those re-quirements werefor backpaypurposes;an equallyvalid interpretation is thattheywere imposed toenable the Board to proctor the Respondent's com-pliance with the injunctive portions of the Orders.Under the foregoing circumstances, we find thatthe judge erred in not dismissing the backpay spec-ification insofar as it sought backpay for the periodafter February 24, 1977, the last day for which evi-dence was submitted in the underlying proceed-ings.As we have noted, the Board did not orderthat additional unfair labor practices be tried inthese compliance proceedings,as it did inOperatingEngineersLocal 925.In the absence of such anorder, the proper course for the General Counselto follow would have been to initiate contemptproceedings in the court of appeals and to obtain ajudgment from the court that the Respondent hadcontinued to violate the Act following enforcementofBoardOrders in the unfair labor practicethat adversely affected an individual-even one that differed substantiallyfrom those found to have been unlawful-without first proving thataction to have violated the Act.21 Although counsel for the General Counsel subsequently compiledstatistics showing member passovers of nonmembers during 1977-1979,and provided those data to the judge,she continued to maintain that itwas not the General Counsel's burden to supply this information.22 232 NLRB at 506(emphasis added).The judge in one of the unfairlabor practice cases specifically recommended that the discnminatees bemade whole for losses suffered during 1975 and the first half of 1976. 232NLRB at 518.The Board did not take issue with the judge's reasoning.cases.23Alternatively,ifadditional charges hadbeen filed,an additional complaint could haveissued,covering the posthearing period.We per-ceive no reason why the General Counsel,havingpursued neither of those courses,should have beenpermitted instead,and over the Respondent's oppo-sition,24 to depart from the Board's usual practiceand, in effect, to try additional(unalleged)unfairlabor practices in these compliance proceedings.25Therefore,we shall not award backpay for anypassover that occurred after February24, 1977.However, consistent with the specification,weshall award backpay through the end of the firstquarterof 1977for any passover that took placebetween January 1 and February 24 of that year.26III.WHETHER APPLICANTS HAD TO BE PRESENTIN THE HIRINGHALLWHEN PASSED OVER TOBE ELIGIBLE FOR BACKPAYAs wehave said,one of the provisions of theconsent decree wasthatapplicants must be presentin the hiring hall during normal referral hours tobe eligible for referral.Thereisvirtually no evi-dence,however,to indicate whether the allegeddiscriminatees were present in the hall, and henceeligible for referral, on the days they were passedover in favor of members.ComplianceOfficerGregory Burke, who was the General Counsel's23 At one point,the General Counsel did initiate contempt proceed-ings, but those proceedings were concluded by a settlement agreement inwhich the Respondent agreed only to permit the Board's representativesto copy its records.24 The Respondent raised as a"separate"defense to the specificationthe contention that it was improper for the General Counsel to claimbackpay for the period after the unfair labor practice hearings.25 The judge's analogy toStevens FordandAmshu Associatesismis-placed.As the judge said, those cases hold that usually a respondent'sbackpay obligation continues until it complies with the Board'sOrder.Typically,however, when backpay is sought,it is on behalf of an em-ployee who has been terminated and not yet reinstated.An identified vio-lation has occurred,in other words, but the impact of the violation onthe employee continues until the respondent offers to reinstate him; onlyat that point does the extent of the employee's loss become known. Inthose circumstances, it is proper to require the respondent to make theemployee whole for the period ending with the respondent's offer of re-employment, even if that offer is not made until after the hearing.This case is different The Respondent did not banish nonmembersfrom its hiring hall or refuse altogether to refer them to jobs. (If it had,the judge's analogy would have been much more apt) There is no con-tention,in other words,that because of any act of the Respondent'spriorto the hearings,any of the backpay claimants continued to be disadvan-tagedafterthe hearings.Therefore,there was no act by the Respondentduring the prehearing period that would generate backpay liability in theposthearing period Indeed,by constructing a specification that claimedbackpay only in quarters in which additional acts of discrimination alleg-edly occurred,the General Counsel has tacitly admitted that there is nobasis for extending the backpay period as inAmshuandStevens Ford26IronWorkers Local 480,supra,does not require a different result. Inthat case,the Board approved a backpay specification covering a periodfollowing the end of the hearings in the underlying unfair labor practicecaseHowever,the appropriateness of the extended backpay period wasnot an issue raised before the BoardBecause we are dismissing the backpay specification for the periodafter February24, 1977,we do not pass on the Respondent's exceptionsto the judge's findings concerning discrimination after that date. 652DECISIONSOF THE NATIONALLABOR RELATIONS BOARDonly witness, conceded that he had no idea wheth-er the alleged discriminatees were or were not inthe hiring hall when they were passed over. TheRespondent's referral registers show only the in-stances inwhich the nonmembers either werecalled,were present, and were referred to jobs, orwere called, failed to answer, and were markedabsent.They do not show whether an applicantwas present on days his name was not called. Thejudge nevertheless found that as the Respondent,by its unlawful actions, had created an ambiguoussituation in which it was impossible to determinewhether the nonmembers were in the hall whenthey were passed over, it should bear the burden ofthe ambiguity it had caused. Accordingly, thejudge drew the inference that the alleged discri-minateeswere present in the hiring hall on thedays they were passed over.We agree with the Respondent that the judgeerred in his analysis. The Board has squarely heldthat it is the General Counsel's burden, when pres-ence in the hiring hall is a prerequisite for referral,to demonstrate that the alleged discriminatees werein the hiring hall when they were passed over inorder to establish their eligibility for backpay.IronWorkers Local 433 (AGC of California),228 NLRB1420, 1441 (1977), enfd. (explicitly on this point)600 F.2d 770, 779 (9th Cir. 1979), cert. denied 445U.S. 915 (1980).IronWorkers Local 433,by neces-sary implication, rejects the judge's ambiguitytheory. It would have been unnecessary for theBoard and the court of appeals to stress that theburden of proof concerning this matter falls on theGeneral Counsel if they had meant that that burdencould be met merely by drawing an adverse infer-ence against the respondent. That both the Boardand the court recognized that this burden might bedifficult, or even impossible, to bear is further evi-dence that they did not intend that it be borne bythe expedient relied on by the judge. In this case,the inference drawn by the judge is especially un-warranted, becausemany alleged discriminateeswere marked absent repeatedly when their nameswere called.Moreover, several applicants testifiedthat it was not their practice to appear at the hallevery day, but instead to register and come backseveral days later, according to their estimate ofwhen their names likely would be called.Our dissenting colleague would not impose ontheGeneral Counsel the burden of showing thatclaimants were in the hiring hall when passed overas a condition to their receiving backpay, becausethe issue was not litigated in the unfair labor prac-tice proceedings. He finds that "suddenly" impos-ing this burden on the General Counsel is tanta-mount to a post hoc modification of the remedyprovided in those proceedings that the GeneralCounsel could not have foreseen. We disagree. Al-though the Board did not explicitly address theissue of the claimants' presence in the hiring hall initsunderlying decisions,IronWorkers Local 433had been decided by the Board several monthsbefore it rendered its decisions in those cases, andlong before the backpay specification issued in thiscase.27Given the existence of controlling Boardprecedent that was in existence well before thesebackpay proceedings commenced, it is difficult tounderstandwhy the General Counsel should be"surprised" by our application of that precedent tothis case.Nor do we agree with our colleague that theBoard rejected this approach inIronWorkers Local480. The Respondent in that case argued that manyof the claimants should be denied backpay becausethey were not available for work. It based that ar-gument on the fact that many applicants were re-peatedly marked absent when called for referrals,or registered only infrequently. The Board affirmedthe judge's rejection of that argument inIronWorkers Local 480,and we are rejecting similar ar-guments by the Respondent here.28 But the con-tention that an applicant is not really looking forwork is not the same as the contention that an ap-plicantwho is not in the hiring hall, pursuant tothe rules under which the hall operates, is not eligi-ble for referral, and should not be awarded back-pay if passed over on that occasion.29 We find noindication that the latter contention was raised inIronWorkers Local 480;there is no mention of it inthe judge's decision or in the respondent's brief tothe Board, andIronWorkers Local 433was neither27 In other words, we are not deciding this issue for the first time, orreversing precedent on which the General Counsel relied in litigating thebackpay specification.28We emphasize that we do not require the General Counsel to provethe claimants shaped the Respondent's hiring hall on a regular basis to beeligible for backpay.Backpay eligibility is not conditioned on the numberof times a claimant registered or was present in the hall within any quar-ter.Regardless of the number of times a nonmember registered or ap-peared at the hall in any quarter,he is entitled to backpay for the entirequarter if he was passed over even once during the quarter,provided hewas in the hiring hall,and thus eligible for referral, when he was passedover.29 In this regard,we reject our colleague's suggestion that it was abso-lutely futile for nonmembers to shape the Respondent's hiring hall. TheRespondent did not refuse to refer all nonmembers;instead,itunlawfullyreferred them out of their proper turn in order to give preference to itsmembers Too many nonmembers received referrals(or were offered re-ferrals) for us to conclude that their presence in the hall was an exercisein utter futility.Moreover,although we do not understand this to be ourcolleague'sposition,the logical extension of his"futility"argumentwould seem to be,not that the Respondent,rather than the GeneralCounsel,should bear the burden of proof concerning whether non-members were in the hiring hall when they were passed over,but thatthe nonmembers'presence or absence should not be considered at all indetermining the Respondent's backpay liability. IRON WORKERS LOCAL 373 (BUILDING CONTRACTORS)653relied on by the respondent nor distinguished bythe judge.The General Counsel's failure to prove that theindividuals forwhom backpay is sought werepresent in the hiring hall when they were passedover probably will result in the dismissal of manyclaimsasserted in the backpay specification. Thereare certain exceptions,however.First, theRe-spondent appears to have conceded that the Charg-ing Parties,who testified in the unfair labor prac-tice hearings,typicallywere present in the hall,30and does not oppose the award of backpay to thoseclaimants on this basis.The record indicates thatdiscriminateesAdler,Castellano,Coleridge,Con-nell,Crawford,Dolinich,Fox,McCloskey,Mundy,91O'Neill,and Smith in fact were presentmore than 70 percent of the time when their nameswere called.We shall infer from those individuals'patterns of attendance thattheywere in the hallwhen they were passed over. Charging Parties Ar-minas, Farley,Krusis, and McMahon,by contrast,were marked absent at least 44 percent of the timewhen called. Faced with such high rates of absen-teeism,we cannot find,on the present record, thatthose four individuals were present on the occa-sionswhen they were passed over.32Our review of the referral registers also indicatesthat nonmembers sometimes were passed over onthe days that they signed the registers. We think itreasonable to infer,in the absence of evidence tothe contrary, that any applicant who was passedover on the day he registered was in the hall andeligible for referral on that occasion.Finally, a few individuals for whom backpay wasclaimed did testify in the backpay hearing concern-ing their attendance at the Respondent's hiring hall.We have reviewed their testimony, and we findthat in the cases of two of those individuals an in-ference is warranted that they were in the hiringhallmost or all the time during the relevant period.Thus,Michael Agresto testified that his practicewas to go to the hall every day until hisname wascalled.According to the General Counsel's exhibitshowing Agresto's registrations,passovers,and re-ferrals,Agresto registered 15 times, and wasmarked absent only 3, before he suffered a majorheart attack in September 1976. Similarly, Frank J.Brown testified that his practice was to sign theregister and, if his name was not called, "probably"90 The judge in one of the cases referred to the Respondent's "sendingitsown members to work before nonmemberssitting in thehall andwait-ing their proper turn"as unlawful 232 NLRB at 510(emphasis added)'iMundy is not a charging party.However,he testified in one of theunderlying cases.32 However,as discussed infra,on those dates that Arminas,Farley,Krusis,and McMahon signed the hiring hall referral register,we willinfer,aswe do for the other discriminatees,that they were present andeligible for referralto return the next day. Brown signed the register25 times during the relevant period,andwasmarked absent only 6 times. In light of Agresto'sand Brown's testimony and the evidence that eachwas present in the hiring hall more than 75 percentof the time when called, we infer that Agresto andBrown were in the hiring hall on the occasionsthey werepassedover for referral.Thereisone class of exceptions to the cases justdiscussed.The Respondent'sbusinessmanager,James Jensen, testified that when contractors re-quested employees at times other than normal re-ferral hours, his practice" was to refer, in chrono-logical order of registration,the applicants whowere present in the hall when the request came in;other registrantswere not marked absent.34 Inview of Jensen's uncontradicted testimony,wecannot infer that applicants who were not referredin response to "late calls"were present when thosecalls were made.IV. THE "MULTIPLE PASSOVER" ISSUEThe backpay specification counted as an act trig-gering backpay liability any passover of a non-member by a member of the Respondent. In nu-merous instances,members passed over more thanone-often several-nonmembers.On those occa-sions, the specification counted the action as gener-ating a backpay claim foreachof the disfavorednonmembers,even though,manifestly,only one ofthem-the one highest on the referral register-could have lost a referral as a result of the pass-over.(In fact, even the most senior nonmember onthe register would not have lost the referral if thefavoredmember also passed over one or morememberswho were even higher on the list.)We agree with the Respondent that this ap-proach often improperly generated backpay claimson behalf of nonmembers who did not lose refer-rals.Therefore, we shall not award backpay on thebasis of any passover of a nonmember who was notat the head of the list of applicants(including mem-bers) eligible for referral at the time the passoveroccurred.We qualify this ruling in one respect,however.When several nonmembers have beenpassed over byseveralmembers, it would make nosense to counteachpassover as having disadvan-taged the nonmember who actually was highest onthe eligibilitylist,becauseif the first passover had89 Jensen was not the business manager during 1975-1979; he was theassistant to Business Manager McCloud,who died prior to the backpayhearing. However,Jensen testified that he had observed McCloud's prac-tices in operating the hiring hall,and that his explanations of the oper-ations of the hall thus were based on his personal knowledge$4 As noted above,this practice appears to have been sanctioned bythe consent decree 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot occurred, that applicant would have been re-ferred in order, and would have been unavailablefor referral at the time of the second passover.35Therefore, in order to reflect more accurately theorder of referrals that should have taken place, andthus to identify the applicant who should have re-ceived each referral, we shall constructively moveeach applicant up the referral register each time anout-of-order referral was made. Thus, on those oc-casions when multiple passovers occurred,the eli-gible applicant(including the Respondent's mem-bers)who was highest on the list for referral willbe considered to have lost the referral as the resultof the first passover; the second eligible applicanton the register will be considered to have been dis-advantaged by the second passover,and so on.36V. THE USE OF THE "REQUESTED"DESIGNATIONIn its underlying decisions,the Board ruled thattheRespondent could attempt to justify out-of-order referrals of members over nonmembers underthe "requested" designation by introducing its con-tractor requisition registers, letters from contrac-tors confirming requests for individuals by name,or "other evidence of sufficient probity."37 At thebackpay hearing, the Respondent introduced itscontractor requisition registers for the period be-ginning September 13, 1976. The Respondent alsointroduced some 260 letters from contractors re-questing the referral of one or more of the Re-spondent'smembers. In accordance with theBoard's underlying decisions, and contrary to thejudge,we find that any referral that was madeunder the"requested"designation and that is cor-roborated either by an equivalent entry in the req-uisition registersor by one of the contractors' let-ters should be counted as a legitimate referralunder that designation and should not generateas For example,iffivemembers all pass over five nonmembers, itwould be wrong to conclude that the nonmember highest on the referrallisthad lost five jobs and that the others had lost none The correct viewis that each of the nonmembers lost one job-the first eligible nonmemberlost the first referral, the second lost the second referral,and so forthse Our ruling in this respect may not, in practice,affect total backpayliability to any great extent.For one thing, the record shows that mostnonmembers for whom backpay is claimed were passed over on manyoccasions by many members.Consequently,even though a nonmembermay not have been highest on the register each time he was passed over,the sheer number of passovers may have created a situation in which hefinally had, constructively,worked his way to the head of the list whenone of the passovers occurred,and that single passover would generatebackpay for the entire quarterMoreover, because of the general failureof proof concerning most individuals'presence in the hiring hall, a non-member who is found to have been present on the occasion of any givenpassover is likely to be awarded backpay simply because it is unlikelythat anyone above him on the list also will be shown to have beenpresent at that time.37 235 NLRB at 233 fn 7;232 NLRB at 506 fn 8.backpay for any nonmember who was passed overas a result of that referral.VI. THE USE OF THE "STEWARD" DESIGNATIONBusiness Agent Jensen testified at length abouthis assessment of the capabilities of the individualclaimants to serve as stewards.38We agree withthe judge that much of Jensen's testimony was un-persuasive,especially his allegations that most ofthe claimants were unqualified to serve as stewardsbecause they would tend to confuse the Respond-ent's jurisdictional and work rules with those ofother Iron Workers' locals. In this regard, we notein addition that, although Jensen testified that someof the backpay claimants were qualified to be stew-ards without regard to the size or complexity ofthe job in question, the record indicates that manyof those very individuals were passed over repeat-edly bymembers pursuant to the steward designa-tion.Nevertheless,Jensen alsotestified that some ofthe claimants would not have been referred asstewards for reasons that appear to be legitimate,e.g.,because they were heavy drinkers or gam-blers, lacked the requisite experience, or were toocontentious in dealing with contractors. Those indi-viduals should not receive backpay as a result ofhaving been passed over pursuant to the "steward"designation,because even had the Respondent notused that designation to discriminate against non-members, those individuals would neither have re-ceived steward referrals nor have lost earnings as aresult of such referrals.39Unfortunately, the judge precluded the Respond-ent from introducing evidence concerning thequalifications of the claimants for steward referralsduring the period prior to the end of the unfairlabor practice hearings.40 That ruling prejudiced38 Jensen testified in person concerning roughly 200 of the non-members; the evidence concerning the remainder of the nonmembers wasadmitted in the form of a document prepared by Jensen and containing asummary of the evaluations he would have given had he testified.In view of Jensen's testimony,we find no merit in the Respondent'sexception to the judge's finding that most of the nonmember applicantswere"senior,experienced" craftsmen who were qualified for steward re-ferrals under the consent decree.Jensen's testimony indicates that,in fact,most of the claimants were experienced ironworkers,in only a few casesdid Jensen state that a claimant lacked the requisite experience to serve asa steward.as The Board in the underlying cases did not find thatallreferrals ofmembers under the "steward" designation were false,but only that "asubstantial number" were 235 NLRB at 233, 232 NLRB at 505.40 The judge properly refused to allow the Respondent to litigate theissuewhether there had been discriminatory use of the designated excep-tions(except for the "requested"designation) prior to the hearings in theunfair labor practice cases;the Board already had decided that questionin the affirmative He erred in excluding evidence that might have rebut-ted the General Counsel's contention that each of the claimants had beena victim of discrimination during that period and was owed backpay as aresult. IRON WORKERSLOCAL 373 (BUILDINGCONTRACTORS)the Respondent by denying it the opportunity toshow that certain claimants were passed over forsteward referrals during that period for legitimatereasons, and therefore were not entitled to receivebackpay on the basis of those passovers. Accord-ingly,we shall remand the case to the judge toenable the Respondent to present evidence on thelimited issue of the backpay claimants'fitness toserve as stewards for the period ending February24, 1977.VII. THE RESPONDENT'S EXCEPTIONS TOINDIVIDUAL BACKPAY AWARDSThe Respondent excepts to the awards of back-pay to Harry Barrett, Edward Hazelett,JosephGavula,Edward Farley,Michael Agresto,DonaldBoe, Frank J. Brown,PatrickMcGee,WilliamMcClelland,John Krusis,and William Wardell. Wefind no merit to the exceptions regarding Krusis,Agresto, Brown,and Boe.The Respondent assertsonly that Krusis"rarely registered."Infrequency ofregistration,however,is one of the arguments thatwas rejected inIronWorkers Local 480,supra, andisrejected here as well. The Respondent arguesonly that Agresto had open heart surgery(in 1979).That fact obviously does not preclude backpay forthe period before September 1976, when Agrestobecame ill. Concerning Brown's alleged"drinkingproblem,"the record indicates only that Brownsometimes left the hall and had a drink in frustra-tion over having missed a referral.There is noteven a suggestion that Brown was unavailable forwork because of alcohol.The Respondent suggestsno reason whatever for denying backpay to Boe,and we find none. Thus, subject to the limitationsset forth above, backpay is not denied to those fourindividuals.As no backpay claim has been submit-ted for Wardell for the period before February 24,1977,we need not pass on the Respondent's excep-tion concerning him.Because of our disposition of the case,we cannotdeterminewhetherBarrett,Hazelett,Farley,Gavula, McGee, or McClelland ultimately will beentitled to backpay.Consequently,we shall notpass on the Respondent'sexceptions concerningthose individuals at this time.If,on remand, any ofthose five men are found to be owed backpay, theRespondent may renew its exceptions.VIII.THE RESPONDENT'S REMAININGEXCEPTIONSThe Respondent has filed numerous exceptionsthat are without merit. Many, in fact, are virtuallyidentical to exceptions that were rejected inIronWorkers Local 480,supra, and we shall not revisitthem here. Except as already set forth, we affirm655the judge's approval of the structure of the back-pay specification.The Respondent asserts that it was denied dueprocess by what it contends was the Regional Of-fice's failure to follow Board procedures for ascer-taining the discriminatees'interim earnings.Specifi-cally, the Respondent objects to the Regional Of-fice's failure to contact any of the "similarly situat-ed" applicants to secure interim earnings informa-tion prior to theissuanceof the backpay specifica-tion, and to the failure to send those applicants itsform 22-CPL-24, used for making contemporane-ous records of interim earnings.The Respondentcontends that the Regional Office's actions violatedSection 102.53(a) (now Sec. 102.55(a)) of theBoard'sRules and Regulations,aswell as Section10580 of the Board's Casehandling Manual.We find no denial of due process. ComplianceOfficer Burke, who prepared the backpay specifica-tion,explained that haste in issuing the specifica-tionwas mandated by an order of the Third Cir-cuitCourt of Appeals, and that there was notenough time to gather information on interim earn-ings for inclusion in the specification. As the judgefound, however, the Regional Office made exten-sive efforts after the backpay specification issued toascertaineach claimant's interim earnings, andmade that information available to the Respondent.As for form 22-CPL-24, Burke testified that it isgiven to alleged discriminatees at the time a com-plaint issues, so that they may keep contemporane-ous records of their earnings. Here, the identity ofmost of the backpay claimants was not even knownuntil long after the trial of the unfair labor practiceallegations,when it was impossible to make con-temporaneous records of earnings.However, it ap-pears that the earnings information that the Re-gional Office gathered from the Iron Workers Dis-trictCouncil Pension and Welfare Funds office, to-getherwith the information requested from theclaimants (i.e.,W-2 forms, tax returns, and authori-zation to obtain earnings records from the SocialSecurity Administration) would serve substantiallythe same purpose. We are satisfied that the Region-alOffice made reasonable efforts to secure informa-tion concerning the interim earnings of the "simi-larly situated" applicants, and that the Respondentwas not prejudiced in this respect.In this regard,we observe that it is the Respondent's burden, notthe General Counsel's, to prove interim earnings.4141 The Respondent's contention that Sec. 102 55(a) of the Board'sRules and Sec 10580 of the Casehandlmg Manual require the GeneralCounsel to provide interimearningsinformation is also wide of the mark.It is the General Counsel's usual practice, not legal duty, to provide suchinformation.IronWorkers Local 480,supra 1334;NLRB v.Brown& Root,Continued 656DECISIONSOF THE NATIONALLABOR RELATIONS BOARDWe further stress that, as the judge ordered, back-pay will not be disbursed to any nontestifyingclaimant unless the claimant applies for it within 1year,42 and the Respondent will be afforded theopportunity to question the claimant concerning hisinterimearnings,with the Regional Directormaking the final determination.No funds will bedisbursed to any claimant who refuses to providethe requested information or to appear for an inter-view.Starlite Cutting,280 NLRB 1071 (1986)(Star-lite1).43This procedure has met with court ap-proval.NLRB v. Brown & Root,311 F.2d 447, 455(8th Cir. 1963). Consequently, we find no merit inthe Respondent's exception to its use in this case,or to its exception to the judge's awarding backpayto claimants who did not testify.The Respondent contends that it is improper toaward backpay or interest to the"similarly situat-ed" nonmember applicants because they were notidentified until several years after the unfair laborpractice hearings. There is no merit to those con-tentions.NLRBv.Rutter-RexMfg.Co., 396 U.S.258 (1969);NLRB v. Iron Workers Local 480,466U.S. 720, 724 (1984);ManhattanGraphic Produc-tions,282 NLRB 277 (1986);Carrothers Construc-tionCo.,274 NLRB 762, 763 (1985). Finally, theRespondent excepts in several respects to the sizeof the total backpay award. We rejected a similarargumentinIronWorkers Local 480.However, be-cause of our disposition of this case,we cannotnow determine how many of these claimants ulti-mately will be awarded backpay. Consequently, wefind it premature to address these exceptions at thistime.IX. CONCLUSIONIn sum,we have decided to dismissthe backpayspecification for the period followingFebruary 24,1977, for thereasons stated in part II, supra. Oursupra at 454 The Casehandling Manual states plainly that its contents arefor the guidance of agency staff,and that it is not a compendium of sub-stantive or procedural law binding on the General Counsel or the Board.Moreover,although Sec.10580 of the manual does state that the compli-ance officer is responsible for assembling interim earnings data,we notethat Sec.10656.10 states that,formissing claimants for whom interimearnings data have not been obtainable,claims should be entered for fullgross backpay.42 This 1-year period will commence either when the Respondent com-plies by depositing the backpay in escrow or on the date the Supplemen-talDecision and Order becomes final,including enforcement, whicheveris later.Starlight Cutting,284 NLRB 620 (1987)(Starlight II).Although Member Johansen dissented inStarlight II,and would findthat the 1-year escrow periods should begin on the date of issuance of theBoard'sOrder affixing backpay liability,he nevertheless considers himselfto be institutionally bound to apply the rule ofStarlight IIin this case.48 For the reasons expressed in his concurring and dissenting opinioninStarlite I,Chairman Stephens would not consider any nontestifyingclaimant's backpay award to be automatically extinguished if he shouldnot be available within the 1-year escrow period. However, as long asStarliteI remains Board law, Chairman Stephens will apply the remedyset forth thereinother findings,contained in parts III through V,will require a substantial restructuring of the speci-fication and a recomputation of the amounts owedeach claimant.We shall remand this proceeding tothe RegionalOfficefor those purposes.On remand,the specification shall be revised so that(1) back-pay is not awarded to any nonmember who is notshown to have been present in the hiring hall whenhe was passed over,as set forth in part III; (2) noout-of-order referral of one of the Respondent'smembers shall give rise to backpay for more thanone nonmember applicant,as explained in part IV;and (3)out-of-order referrals of members pursuantto the"requested"designation shall not generatebackpay liability if they are corroborated by con-tractors'request letters or by entries in the Re-spondent's contractor requisition registers.Following the Region's revision of the backpayspecification,in accordance with our SupplementalDecision and Order,the judge shall reopen thehearing to receive any evidence the Respondentwishes to introduce concerning the qualifications ofany of the claimants to serve as stewards duringthe period up to February24, 1977.Of course, theRespondent will have the same right under theBoard'sRules and Regulations to challenge thenew specification as it had to challenge the onenow before us (except that no challenge that hasalready been rejected will be entertained with re-spect to the new specification).The judge shallhear any such challenges at the same time he takesevidence concerning the claimants'qualificationsfor steward referrals during the relevant period.ORDERThe backpay specification is dismissed insofar asitclaims backpay for passovers that occurred afterFebruary 24, 1977. In all other respects, the case isremanded to the Regional Office and to the admin-istrative law judge for proceedings consistent withthis Supplemental Decision and Order.MEMBER DEVANEY, dissenting in part.Although Iagreewith the majority in other re-spects, I would not restrict the backpay award inthis case to only those discriminatees whom theGeneral Counsel established were present in theRespondent'shiring hall when they were passedover for referrals. Consistent with the Board's ear-lierfindings in the unfair labor practice caseshere, t I would not place such a limitation on anybackpay entitlement.IIron WorkersLocal 373(Building Contractors),235 NLRB 232 (1978),and 232 NLRB504 (1977),enfd.mem. 586 F 2d 835 (3d Cir.1978). IRON WORKERSLOCAL 373 (BUILDINGCONTRACTORS)In the underlying unfair labor practice proceed-ings, the Board specifically provided that the Re-spondent"make whole the identified discriminateesand all nonmember applicants similarly situatedwho sought employment opportunities...."2Mycolleagues,however, now effectively deny backpayto numerous individuals because the General Coun-sel failed to establish that they were present in thehiring hall when the Respondent made unlawful re-ferrals.The majority contends that the GeneralCounsel has to carry this burden of proof based onthe decision at the unfair labor practice stage inIronWorkersLocal 433 (AGC ofCalifornia),228NLRB 1420, 1441 (1977),where the Board adoptedthe judge'sremedy setting out this requirement.Yet, the Board in the underlying unfair labor prac-tice decisions here,which the Third Circuit has en-forced,did not specifically require the GeneralCounsel to make this showing as did the judge inIronWorkersLocal 433.Indeed,as the judge herenoted,"this question[of presence in the hiring hall]appears not to have been raised in the underlyingproceeding and did not trouble either the[judge]or the Board in making their applicable findingsand conclusions."JD slip op.at 28. I find that mycolleagues have modified,post hoc, the remedythat the Board provided in the underlying unfairlabor practice cases by suddenly imposing on theGeneral Counsel,during the backpay stage of thisproceeding,the burden to show that all the discri-minatees for whom backpay is sought were presentin the hiring hall on particular dates occurringmore than 10 years earlier when the Respondentmade unlawful referrals to their detriment. Ineffect, they have created an eleventh hour revisionto the compliance procedures that the GeneralCounsel could not have reasonably foreseen andthat effectively bars numerous discriminatees fromrecovering any backpay.I therefore conclude thatthe majority's reliance onIronWorkers Local433 ismisplaced.Furthermore,it seems clear that the Board previ-ously rejected the essence of the argument, whichmy colleagues now approve,inIronWorkers Local480 (Building Contractors),286 NLRB 1328(1987),which was a backpay proceeding involving a sisterlocalof the Respondent.There the respondentlocal argued that various claimants were not enti-tled to backpay or should have had their backpaysubstantially reduced because of their unavailabilityfor work. It relied on its referral registers to estab-lish its defense. As here, the judge there noted thatthose registers reflected only those instances whena claimant was called by the local and was unavail-657able and therefore was marked absent.As here, thejudge there noted that there were"no records re-flecting these claimants' availability at a time whenthey would have been referred had there been nodiscrimination."Id. at 1334.But, unlike here, thejudge there did not make this the General Coun-sel's burden to prove.Instead,he indicated that thiswas the local's burden and he concluded that thelocal there"can hardly expect applicants to sit idlyby in its hiring hall while they[blatantly]discrimi-nate against them and then profit by their[unavail-ability]when [the local] finally got around to refer-ring them."3Likewise,in this case, I would not re-quire the General Counsel to show that the discri-minatees performed the obviously futile act ofshaping the Respondent's hiring hall on a particulardatewhen they were passed over before theybecame eligible to receive any backpay.I note thatthe judge here,while discussing the backpay claimof discriminatee John Krusis at Section IV, L,infra,echoed the finding of the Board inIronWorkers Local480 when he remarked that:once the discriminatory actions were taken,and in such a continuous and massive pattern,there is no warrant for conditioning recoveryby Krusis and the others like him on the re-quirement that he remain continually in thehall in an exercise in futility until all unionmembers have been referred . . . .Clearly, these nonmember applicants needed toseek employment elsewhere in the face of the dis-crimination against them and,if they found jobs,their interim earnings should reduce backpay ac-cordingly. In this regard,I further note that, al-though the Respondent's backpay liability here in-volves only claimants who were discriminatedagainst after registering at the hiring hall, theBoard inBechtelPower Corp.,223NLRB 925(1976),went one step further and found,even inthe absence of direct evidence that the alleged dis-criminatee had sought referral,that the union un-lawfully denied employment to him because "suchan act [i.e.,seeking referral]would have beenfutile."Id. at 925.For these reasons, I concludethat the evidence my colleagues would have theGeneral Counsel establish concerning the presenceof the discriminatees in the Respondent'shiringhall is immaterial to this backpay proceeding.Accordingly,Idissent from my colleagues' fail-ure to provide full backpay on this record to allthe applicants whom the Respondent discriminatedagainst during the backpay period that we havefound applicable here.2 232 NLRBat 506,see also 235NLRB at 233.1 IronWorkers Local 480at 1334. 658DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDBernard S.Mintz,Esq.andHope Singer, Esq.,for theGeneral Counsel.John J.Mulvihill,Esq. (O'Neill & Moore, Esgs.),for theRespondent.John A. Craner, Esq. (Craner, Nelson, Satkin & Glazner,P.A.),for theCharging Parties.SUPPLEMENTALDECISIONSTATEMENT OF THE CASEI.THE UNDERLYING PROCEEDINGSROBERT T. SNYDER,Administrative Law Judge. On23 September 1976, in Case 22-CB-30241 and on 20March 1978 in Cases 22-CB-3362, 22-CB-3367, and 22-CB-3371the Board issued Decisions and Orders con-cluding that Respondent had engaged in a continuingand widespread pattern of unlawful conduct against thediscriminatees therein in violation of Section8(b)(1)(A)and (2) of the Act by giving preference to members overnonmembers in making referrals to work in the operationof its exclusive hiringhall.2Aspart of its remedy inthese cases the Board issued orders directing Respondentto not only make whole the identified discriminatees3 butalso all nonmember applicants similarly situated whosought employment opportunties during the relevantperiod for any loss of earnings they may have sufferedby reason of Respondent'sdiscrimination against them.On 2 October 1978, the UnitedStatesCourt of Appealsfor the Third Circuit enforced in full the Board's Orders,including the backpay provisions thereof.IronWorkersLocal 373,235 NLRB 232 (1978), and 232 NLRB 504(1977), enfd.mem. 586F.2d 835 (3d Cir. 1978).As earlier noted,the Board made the same findingsand ordered the same remedies against Local 373's sisterLocal 45 in the same proceeding,and in a separate pro-ceeding, againstLocal 373's sister Local 480,in eachcase involving these other locals obtaining enforcementof its orders in the U.S. Court of Appeals for the ThirdCircuit.4All of these locals are members of the DistrictIAlthoughtheir names continue to appear in the caption of these con-solidated cases,Charles Thom, Joseph Thom,Vincent Mackemull, andMichael DeGeorge are no longer participating Charging Parties, the ad-ministrative law judge's dismissal of the allegations of the complaint inCase 22-CB-3024 withrespect to alleged discriminateesCharles Thomand JosephThom havingbeen adoptedby the Board inIronWorkersLocal373, 232 NLRB 504 fn. 4 (1977),and the allegations relating to thechargesfiled by Mackemull and DeGeorgehaving beenwithdrawn bythe GeneralCounsel atthe outset of the hearing in Cases22-CB-3362,22-CB-3367, and 22-CB-3371,IronWorkers Local 373,235 NLRB 232,235 fn. 1 (1978).2 Two otherscaseswhich had been consolidatedwith Case 22-CB-3024in the underlying litigation resulting in Board Decisionand Order,232 NLRB504, in oneof which theBoard made identical conclusions oflaw against Respondent's sister Local 45, were severed for purposes ofthis proceedingby order ofthe RegionalDirector forRegion 22a These includeall those named as Charging Parties inCase 22-CB-3024, except Charles Thom and Joseph Thom-14 nameddiscriminatees,and Leon Adler and Philip Mundy in Case 22-CB-3371, excluding Vin-centMackemull andMichael DeGeorge-2 named discrimmatees, andthus16 named discriminatees in all (see fn.1, supra).4 IronWorkers Local 480,235 NLRB 1511 (1978),enfd.mem. 598 F 2d611 (3d Cir. 1979),IronWorkers Local 45,232 NLRB 520 (1977), enfdmem. 586 F.2d 835 (3d Cir 1978);IronWorkers Local 45,232 NLRB 504(1977), enfd.mem. 586 F.2d 834 (3d Cir. 1978)Council of Northern New Jersey,InternationalAssocia-tion of Bridge,Structural and Ornamental Ironworkers,AFL-CIO (the District Council) which is party to a col-lective-bargaining agreement with the Building Contrac-tors Association of New Jersey containing a requirementthat all covered employees shall be recruited exclusivelythrough the several hiring halls operated by the DistrictCouncil's constituent locals.All these locals are also re-quired to operate their hiring halls in a nondiscrimina-torymanner in accordance with a consent decree en-tered in 1972 as part of a settlement of an employmentdiscrimination suitbrought by the UnitedStates againstthe District Council and others under Title VII of theCivilRightsAct of 1964, 42 U.S.C. § 2000e et seq.(1976) (Title VII). The provisions of the consent decreeset forth in detail how the mechanics of the hiring hallsystem were to operate in order to prevent future dis-crimination.The consent decree permitted referrals to bemade out of chronological order in certain instances,such as when contractors requested an applicant by nameor to serve as a foreman on a job,when the local uniondesignated a senior, experienced applicant to act as stew-ard at a particular jobsite, or when employer requisitionsare communicated during other than normal referralhours or on Saturdays,Sundays, or holidays.In concluding that a continuing and widespread pat-tern of unlawful conduct on referrals existed, the Board,in each of the two cases involving the 16 named discri-minatees, relied on an examination of Respondent Local373's referral books which showed discrimination in twosignificant respects.In the first,members with no pur-porteddesignations in the "Remarks" column fallingwithin excepted categories under the consent decreewere given preference over the named discriminatees,enumerable times.In the second, by "continuously andsystematically designating its own members as fallingwithin excepted categories under the consent decree andreferring them out of turn, almost to the point of so des-ignating each and every member referred."5the Boardagreed with the two administrative law judges"that theonly reasonable evidentiary inference to be drawn fromthis striking statistical contrast between member and non-member referrals made pursuant to excepted categorydesignations under the consent decree is that a substantialnumber of such designations are false."aWith respect to one excepted category of designationunder the consent decree, that of "requested" designa-tions, the Board,noting that Respondent had assertedsuch out of referrals under that designation as an affirma-tive defense to the charges in both cases, authorized theRespondent to meet the burden of proving its defense tofacially discriminatory referrals in subsequent complianceproceedings by producing certain documents substantiat-ing the validity of such designations, or explaining itsfailure to do so.Thesedocuments are (1) the separateS IronWorkersLocal373,232 NLRB 504 at 505(1977), andIronWork-ers Local 373,235 NLRB 232 at 233(1978).6 IronWorkers Local 373,232 NLRB 504 at 505(1977) In the secondcase the Board,in reaching this conclusion,added that it did so "particu-larly in light of the total absence of any explanation in the record forsuch disparity." IronWorkersLocal 373,235 NLRB 232 at 233 (1978) IRON WORKERSLOCAL 373 (BUILDING CONTRACTORS)"ContractorRequisitionRegisters"requiredby para-graph 23 of the consent decree and(2)written confirma-tion of contractors requests required by paragraph 27(c)of the consent decree.InIronWorkers Local 373,232 NLRB 232 (1978), theBoard also ordered that with respect to the two nameddiscriminatees,PhilipMundy and Leon Adler, theirbackpay period could commence within the 10(b) periodapplicable to the prior litigated case, 232 NLRB 504(1977), if they were subsequently determined at the com-pliance stage of this proceeding to fall within the classifi-cation of"other as yet unidentified discriminatees" foundin the prior case.II.THE BACKPAY SPECIFICATIONA. Events Preceding its IssuanceA period of 4 years and 9 months elapsed between thecourt's enforcement order on 2 October 1978 and the is-suance of the backpay specification herein on 30 June1983.The lengthyelapse of time was explained by theGeneral Counsel's witness,Compliance Officer GregoryBurke, and is also accounted for in similar fashion in anopinionof theSupremeCourt inNLRB v. Iron WorkersLocal 480,466 U.S. 720 (1984). In that per curiam deter-mination,the Supreme Court reversed and remanded tothe Court of Appeals for the Third Circuit its order,made on motion of Local 480,modifying the award ofbackpay the Board had ordered and the Third Circuitpreviously enforced,see footnote 4 supra.In its modifi-cation order the Third Circuit eliminated the class ofsimilarly situated claimants,limiting the Board'sOrder torequire that the local tender backpay only to the charg-ing parties and only as calculated by the backpay specifi-cation of 21 December 1982, justifying its action on "thelength of time that elapsed since the entry of the thecourt's original judgment." The Respondent there, Local480, sister local to Respondent Local 373 here, had alsocontended that the Board's specification was "punitive"and "confiscatory,"an argument RespondentLocal 373alsomakes herein.The Supreme Court reserved judg-ment on that contention.It held,however, it was wellestablished that the court of appeals may not refuse toenforce a backpay order merely because of the Board'sdelay subsequent to that order in formulating a backpayspecification, citingNLRB v. Rutter-Rex Mfg.Co., 396U.S. 258 (1969), for that proposition. The Supreme Courtconcluded that as the court of appeals may have restedits judgment under review on the failure of the Board toact promptly,that judgment must be reversed and thecase remanded.In the course of its opinion,the Supreme Court de-scribed the process of preparation of the backpay specifi-cation.The Board'sRegional Office employed the Gen-eral Services Administration to conduct a computer anal-ysis of Respondent's records.The computer was to per-form the laborious task of comparing the signup datesand qualifications of nonunion memberswith those ofunion members who had been referred ahead of them.The Courtnoted here that the analysis was further com-plicated by the Board's decision to consolidate the back-pay specification for that case with those for four similar659cases of discriminationby other New Jersey locals of theInternationalIronWorkersAssociation.RespondentLocal 373 was presumably one of the four. It is also evi-dent that the Regional Office of the Board involved inallof these Iron Workers backpay cases,used the samerecords, of the District Council of IronWorkers ofNorthern New Jersey Pension and Welfare Funds (Dis-trictCouncil Funds), to obtain the raw data which wasfed into the same computer,and was engaged in theseendeavors over the same period of time.The Court alsonoted,as did Burke,that a further delay in preparationensued when in February 1981 the Regional Office dis-covered a substantial computer error that would requirethat the entire analysis be performed again at great ex-pense to the Board.Until October 1980, states the Court,the Union slowed the process by refusing to permit pho-tocopying of relevant records.Before the Third Circuit Court of Appeals grantedLocal 480's motion, no backpay specification having yetissued,the Local had made and renewed a motion, inApril and September 1982, respectively, seeking relieffrom that part of the court of appeals order of 11 May1979,directingbackpay for nonmembers applicants"similarly situated" to the named Charging Parties. Thecourt of appeals denied the first motion without preju-dice to a renewal after 90 days, and in response to therenewed motion, ordered the Board to enter its formalbackpay specification by 31 December1982. Burke testi-fiedthat based on a separate motion Respondent Local373 had filed,by the same counsel,seeking similar relief,the court of appeals ordered a backpay specificationissued hereinby 30June 1983.Thus itwas, as explainedby Burke, thatthe RegionalOfficewas under considerable pressure to issue backpayspecifications in these cases.A third, in the case involv-ing Iron Workers Local 45, was to follow. Burke testi-fied that it was not until the end of December 1982, orthe beginning of 1983 that the usable computer printoutswere returned to him for use in this proceeding.At thattime, he had to analyze each one of them by hand, andthey were voluminous,break them down by hand, sortthem out manually to identify people whose names werespelled slightly differently. It took Burke a couple ofmonths of sorting activity from receipt of the printoutsto be able to pin point which of the nonmembers hadbeen passed over.The specification issued on 30 June1983.B. The Essential Elementsof theBackpaySpecificationIn paragraph 1 the specification defines the backpayperiod for each discriminatee as beginning on the firstday a discriminatee was denied referral to employment(passed over)in favor of a member of Respondent andruns until the end of that calendar quarter.Backpay con-tinues for each subsequent calendar quarter in which apassover occurred.The backpayperiod for each discri-minatee ends at the end of the calendar quarter in whichthe discriminatee was last passed over.Claims in thisspecification cover the period through 31 December1979. 660DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDIn paragraph 2 the specification sets forth the grossbackpay formula,firstnoting that this formula is pre-scribed in the Board's Order as enforced.In itsOrder theBoard affirmed the basic formula adopted by the admin-istrative law judges in the twocaseswhereby the overallearnings of all applicants,members and nonmembers,seeking employment through each Respondent local's re-ferral system would be divided by the total number ofironworkers who worked out of the hiring hall. A laterparagraph lists gross backpay from 1975 through 1979 bycalendar quarter derived from application of the formula.In modification of the recommendation of one of theadministrative law judges and in agreement with theother, the Board also required that the remedy take intoaccount the net earnings of the individual discriminateesduring the relevant period and provide for the inclusionof interest as provided inFlorida Steel Corp.,231 NLRB651 (1977),IronWorkers Local 373,232 NLRB 504 at506 (1977) and 235 NLRB 232 at 233 (1978).The specification proceeds to describe how the appli-cants seeking employment through Respondent Local373's referral system were determined,how the grossbackpay was determined at the beginning of the 10(b)period,and thereafter on a quarterly basis, how grossbackpay was determined for a quarter in which a non-member applicant is first passed over for referral in favorof a member,how gross backpay for each discriminateeisfirstadjusted and then derived as a net figure on aquarterly basis, plus interest,and how contributionswhich would have been made on behalf of each discri-minatee to various fringebenefit fundsabsent discrimina-tion are calculated and then added to the total net back-pay due the discriminatees for the calendar quarters forwhich net backpay is due, as contributions due the vari-ous funds,plus interest.Local 373's hiring hall records were used to identifyall applicants who registered for work. Lists of all jour-neyman applicants who were members and nonmembersof Respondent during the years 1975 through 1979, wereattached to the specification as Appendices B and C, re-spectively.If an applicant did not register or was an ap-prentice during particular calendar years,he was ex-cluded fromthe calculations deriving grossbackpayfrom average earnings for these years and appropriateentries were made in the appendices.The calculations ofgross backpay(or average earnings)for each year wasthen shown in Appendix D to the specification.In the prior case,inwhich the Board first establishedthe class of similarly situated nonmember applicants enti-tled to a remedy,who were to be determined and theirremedy fixed in subsequent compliance proceedings, the10(b) periodcommenced24 days into the first quarter of1975, on 24 January 1975,IronWorkers Local 373,232NLRB 504 at 509.Thus, the maximum period of back-pay claimed for any discriminatee who may have beendiscriminated against on 24 January 1975, as the GeneralCounsel has claimed,e.g., forLeon Adler,was 68 daysfor the first quarter of 1975.An act of discrimination, orpassover,was determined to be each instance in which amember signed after, but was referred out before, a non-member had signed the referral register,in a job catego-ry for whichthe nonmember had listed himself as avail-able for referral. These job categories covered roughly20 skills, such as decking,finishing,mesh,ornamental,precast, rigging,rods, sash,sheeting,structural,and fourkinds of welding,among others.For the first time in acalendar quarter in which a particular discriminatee waspassed over, his backpay for that quarter comprises onlythe number of days from the date of discrimination tothe end of the quarter. Thereafter, for each instance in aquarter in which a subsequent passover occurred, back-pay for the full quarter is claimed.The adjustment of gross backpay for a particular quar-ter is made by subtracting therefrom quarterly earningsderived from employment with employers signatory tothe collective-bargaining agreementwith the DistrictCouncil. Quarterly net backpay constitutes the differencebetween adjusted gross backpay and net interim earningsderived from sources other than employers signatory tothe agreement with the District Council.The funds to which signatory employers would havemade contributions on employees'behalf comprise theDistrictCouncil Fringe Benefit Funds, including thepension fund,welfare fund,annuity fund,and vacationfund.The rates of contribution as percentages of earn-ings derived from employer signatories specified in thecollective-bargaining agreements formed the basis of thecalculation-of contributions to the various funds by cal-endar quarter which are included in the total figuresclaimed to be due and payable on behalf of each discri-minatee for the quarters in which discrimination tookplace.The final exhibit attached to the specification, compris-ing Appendices E-1 through E-632, shows the figures,broken down by each year and quarter, and totaled, rep-resenting backpay and contributions on their behalf tothe various funds,for each discriminatee,7on whosebehalf a claim is made.C. Respondent's Answer to the Backpay SpecificationRespondent filed a detailed answer to the specification,dated 31 August 1984. At the outset of the hearing,counsel for the General Counsel made a series of mo-tions to strike a substantial portion of the answer as wellasmany of the affirmative defenses which Respondenthad interposed.The portions of the answer at issue andmy rulings will now be reviewed.Ido so because myrulings striking a good portion of the answer severelylimited the defenses which Respondent could assert tothe elements of the specification during the backpayhearing which followed in subsequent days and whichRespondent seeks to raise in its posthearing brief.First,Respondent took exception to the method uti-lized by the Board in measuring the amount of time forwhich backpay is due during a particular quarter, claim-ing that one passover in a quarter provides a windfall forr In its brief General Counsel withdraws certain claimants and modifiescertain other claims as a consequence of information it received duringthe course of the hearing.See, infra.The General Counsel now lists 625individuals, including the 16 discrimmatees identified in the underlyingproceedings.A significant percentage of these include named individualswho suffered no loss under application of the formula but who nonethe-less are legitimately alleged as discnmmatees IRON WORKERSLOCAL 373 (BUILDING CONTRACTORS)661claimants who are discriminated against late in a quarter,receive a referral shortly after their passover,registeredinfrequently,or,who, after their passover,are unavail-able and marked absent when their name is finally calledfor referral.Respondent went on to suggest a more rea-sonable approach of prorating the average quarterlywage based on these factors but without providing, aspart of its answer,the calculations or results as appliedto each of the claimants.Both in view of its failure tocomply with the Board'sRules and Regulations,requir-ing specificity in pleading with respect to the formulaand its application,as required by Section 102.548 and inview of the pertinent comments of Administrative LawJudge Thomas A. Ricci on this issue,9showing the resultof permitting this inquiry to be expanded unduly, I grant-ed the General Counsel'smotion to strike that portion ofparagraph 1 of the answer,appearing at midpage 2 tomidpage 4. My ruling,including case citations,appears atTr. 48-49.Next, Respondent took issue with the formula adoptedin the specification to determine the appropriate measureof backpay.Under that formula, the overall earnings ofall applicants,members and nonmembers,are totaled anddivided by the total number of applicants.The specifica-tion describes this formula as "prescribed in the Board'sOrder as enforced."Respondent argued that the Board'sformula, in order to be valid,requires that only thoseearnings of all applicants,members and nonmembers, se-curedas a resultof referrals out ofRespondent's hiring hallcould be utilized in establishing a computation reason-ably designed to make whole alleged discriminatees.Thus, earnings secured from employment within the ju-risdictionof theDistrict Council on referral from otherconstituent locals, as well as earnings secured by regularemployees of contractors,who do not rely on the hiringhall to secure employment,should be eliminated fromthe formula.8Secs.102.54(b) and(c) provide,in pertinent part-(b) . .As to all matters within the knowledge of the respondent,including but not limited to the various factors entering into thecomputation of gross backpay,a general denial shall not suffice. Asto such matters,if the respondent disputes either the accuracy of thefigures in the specification or the premises on which they are based,he shall specifically state the basis for his disagreement setting forthin detail his position as to the applicable premises and furnishing ap-propriate supporting figures;(c) . . If the respondent. .fails todeny any allegation of the specification in the manner required bysubsection(b) of this section,and the failure so to deny is not ade-quately explained,such allegation shall be deemed to be admitted tobe true ... .9 Ricci explained:In the normal case, after the Board finds an unfair labor practicewas committed,a check is made to ascertain how much the discimin-atees lost in wages.The standard backpay specifications detail to thepenny precisely how much Smith"would have earned"had theunion not ignored his right to work.In this case it is not possible torestructure the past-i.e., it is not possible to determine with any ra-tional degree of certainty,how much each of the 22(the Thorns ex-cluded)individuals named in the complaints-to say nothing of thosein fact discriminated against but not yet identified!-would haveearned had they been sent to work in proper rotation The inquiry ineach of maybe a thousand instances would become so ramified andspeculative that in the wasted morass of time and energy the miscon-duct would simply remain unremedied Counsel for the locals cor-rectly said at the hearing."Neither of us are that young to do that."IronWorkers Local 373,232 NLRB504 at 518(1977).Igranted the General Counsel'smotion to strike thisalternate formulafor anumber of reasons, appearing atTr. 61-63.AdministrativeLaw JudgeRicci concludedthat the particularbackpay remedyhe recommended wasdictated in the case.IronWorkers Local 373,232 NLRB504, 518.In that remedy he calledfor an orderdirectingthe two respondentsto pay, to eachof the named discri-minatees,an amountof money tobring their1975 andfirsthalf of1976 earnings(to the closeof the recordbefore him) out ofthese halls, up topar with theaverageearningsof all Local 373 and Local45 members whoshaped out of these halls during the same period. Riccifound as to this remedy that there was evidence datafrom the recordsof theDistrictCouncil Pension andWelfareFundswhich show withexactnesshow muchmoney members ofLocal 373 earned at work covered bythe IronWorkers Council-Employer Association Con-tractduring the relevant period.In contrast to the result-ing figureswhich JudgeRicci then calculated, the 14ironworkerswho sufferedillegaldiscrimination at thehands of Local373 earned substantially less on average.Even Local373 apprentices and trainees,earned greatlyinexcessof thediscriminatees,allskilledcraftsmen.Judge Ricci then concludedthat whatRespondents willhave to pay to restore the status quo (not literally appli-cable)must be no more than an approximation of theactual loss of earnings,and this procedure of estimatingsuchlosses of earnings is supportedby precedent.In sup-port of theuse of such data in seeking to approximatethe losses sufferedby thediscriminatees Judge Riccicited cases and quoted fromtwo ofthem.NLRB v.Brown & Root,Inc.,311 F.2d 447, 454 (8th Cir. 1963),andUnitedAircraft Corp.,204 NLRB 1068 (1973). Thisprecedent makes clearthat the burdenis on the respond-ent to establish factswhich wouldmitigate its liabilityand that in determining an appropriate measure of dam-ages and making use of available means to calculate thedamages according to that measure or formula, eventhough uncertainties or ambiguities appear, it is thewrongdoer responsible for the existence of any uncer-tainty, rather than the innocent backpay claimant, againstwhom such uncertainty should be resolved.In adoptingRicci's remedy in this respect,' °the Boardreferred tothe administrative law judge having applied a formula toeach RespondentLocal wherebytheoverall earningsofall applicantswould be divided by thenumber of appli-cantswho worked out of thehiring hall.Implicit in thisconclusion is approvalby theBoardof theuse of thereadily available DistrictCouncil records tocalculate themoney earnedby thosewho used the referral system.Those recordslistmonies earned from employment withany contractor under collective-bargaining agreementwitha constituentlocal of the Council,including, butnot limitedto, the twoRespondentLocals 373and 45, inthe instant proceeding.NeitherJudge Ricci nor the Board made reference toany otheravailable source for determining earnings of10 The Board rejected Judge Ricci's separate recommendation that aneutral monitor be appointed to oversee the daily operations and record-ing procedures at both hiring halls as unnecessary to effectuate the pur-posesof the Act. 662DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthosewho utilized the hiring system.As the colloquywith counsel on the record when this particular motionwas argued made plain, the General Counsel hadno real-isticway, without an enormous amount of time whichmight even then not provide much greater pinpointing ofearnings solely from Local 373 referred jobs, of segregat-ing out such earnings,the sources of which were alsoavailable to Respondent.Furthermore,earnings of regu-lar, full time members and employees who did not signthe referral register in a calendar year were not includedin the gross backpay computations for that period. (Tr.55-61.)As the General Counsel complied with the remedialdirective articulated by the judge and approved by theBoard,and, further,as Respondent failed to comply withthe requirements of Section102.54that in advancing analternative formula,itspell out its elements and applythem to each claimant in detail," 1 I granted motion tostrike all of paragraph 2 and,later, those portion of para-graphs 3 and 4 of the answer disputing the GeneralCounsel'suse of District Council earnings records toarrive at gross backpay.Respondent in paragraph 7 of its answer also disputedthe manner in which the moneys derived from DistrictCouncil records of earnings were prorated over the fourquarters of a calendar year and then subtracted fromgross backpay to arrive at adjusted gross backpay. Re-spondent argued that if, as in the case,e.g.,of claimantLeon Adler,the General Counsel's omission of any claimfor him for the second quarter of 1975 was due to thefact thatAdlerhad no earnings in the second quarter,then the District Council earnings for 1975 should havebeen prorated to offset gross backpay over the threeother quarters only for which claim was being maderather than the four quarters, including the one forwhichno claim is asserted,as appearsinExhibit E-001to the backpay specification(G.C. Exh. 1).In an explanation offered on the record,Board AgentBurke stated that the omission of any claim for a back-pay claimant for any particular quarter merely signifiesthat there was no passover or discrimination occurring inthat quarter.But the absence of a passover could havebeen due to any one of a number of reasons,includingregular District Council or other employment exceedingthe average earnings figure making up gross backpay forthe quarter,unavailability for work in the quarter, or re-ferrals during the quarter which were not discriminatory.Burke could not testify in which quarters Adler's 1975monies appearing on District Council records wereearned.In any event,Respondent,whichhad the burdenof doing so under Section 102.54 of the Board'sRules,failed to make the required computations in accordancewith its alternate adjusted gross backpay formulation foreach and every claimant for whom backpay was soughtfor only certain and not all the quarters in a particularcalendar year.Neither did Respondent analyze its ownreferral registers to determine for purposes of pleading initsanswer,whether or not a particular claimant regis-tered or was referred out in a quarter in which no claim11 See Sec102.54 of the Board'sRules and Regulations and fn 8,supra.was made.If it had done so it would have eliminated anyreasons for no claim having been made related to earn-ings in that quarter and thereby strengthened its asserteddefense that District Council earnings should have beenapportioned as an offset to gross backpay only in thequarters for which a claim was made.For these reasons,among others,12Respondent's answer, as a general de-fense in this regard,was stricken. (Tr. 201.)Later, duringthe presentation of its defense during the hearing, Re-spondent did not adduce evidence as to earnings in thequarters in which claims were not sought for any signifi-cant number of the claimants.The evidence which wasadduced will be noted in a later section of this decision.In paragraph 9 of its answer Respondent denied theaccuracy of the interim earnings figures contained in theindividual backpay claims appearing in Attachments E-1thruE-632 of the backpay specification.Respondent.noted,accurately,that very few of the claims showedany interim earnings figures(apart from District Councilearnings which were used to adjust gross backpay).This,inRespondent's view,showed a failure to make any at-tempt to secure interim earnings information in thelengthy period from court of appeals'affirmance of theunderlying Board Orders to issuance of the specification.Respondent argued,in a case of this magnitude an intol-erable burden was thus placed on it to locate claimantsand secure their earnings information.Because of thetransient nature of the trade,Respondent noted it wasparticularly difficult to arrange to interview them. Fur-thermore,the costs to subpoena witnesses and pay theirmileage fees to and from the hearing would approach$40,000.Respondent then made demand that the allegeddiscriminatees be produced at hearing so that it couldcross-examine them regarding interim earnings and avail-ability for work.If they were not produced,Respondentwould move to dismiss their respective claims.In argument in support of its position,Respondentcounsel citedNLRB v. Mastro Plastics Corp.,136 NLRB1342 (1962), enfd. in part 354 F.2d 170 (2d Cir. 1965),cert. denied 384 U.S. 975 (1966). InMastro Plastics,thecourt concluded that the General Counsel had theburden of producing testimony by each available discri-minatee that a willful loss of earnings was not incurred,although the burden of persuasion as to willful losswould remain on the employer(respondent).TheMastroPlasticscourt noted the implications contrary to its deci-sion on this issue in the leading case ofBrown & Root,Inc.,311 F.2d 447 (8th Cir. 1963), enfg. 132 NLRB 486(1961),which the court there affirmed in broad languagethe Board's position that the General Counsel performsonly an"advisory and cooperative"functionwhen heproduces the discriminatees to testify.However, the12 Respondent also failed to attach to its answer or account for its ab-sence an Exh.F which it claimed would show examples of the Board'salleged erroneous approach in prorating District Council earnings overall quarters in a calendar year whether individual claimants had claimsfor particular quarters or not.The absent Exh F,according to Respond-ent,would have shown for certain claimants, that District Council earn-ings offsetting backpay were apportioned improperly to quarters inwhich they did not sign the registers and thus improperly reduced theoffsetwhich should have been applicable only to quarters for whichclaims were asserted IRON WORKERSLOCAL 373 (BUILDING CONTRACTORS)663Mastro Plasticscourt went on to note that inBrown &Root,all final awards to discriminateeswho didnot testi-fywereplaced in escrowuntil theyappeared so as toaffordan opportunity to cross-examineon thewillful lossof earnings question.Accord:Mooney Aircraft,366 F.2d809 (5th Cir. 1966) (the Board is not required to calleach employee,but the employershouldhave opportuni-ty to calland cross-examine them,and the Board shouldgive the employer any information it has as to theirwhereabouts,holding money in escrow may also be ap-propriate).FlorencePrintingCo.,376 F.2d 216 (4th Cir.1967),cert.denied389U.S.840(1967) (respondent"should have full discoveryof information in the posses-sionof theGeneral Counsel indicating any interim earn-ings").Recently, inStarliteCutting,280 NLRB 1071 (1986),the Board,in a 3-to-1 decision,with Member Dennis dis-senting inpart, held that theperiod duringwhich the netbackpay shallbe paidto theRegionalDirector to beheld in escrow pending the location and examination ofan unavailable discriminatee,shallnot exceed 1 yearfrom the date ofthe Board's supplemental decision andorder.13Moniesthen held wouldbe returned to the re-spondentif thediscriminatee had not comeforward.In support of its motion to strike those portions ofparagraph 9 of the answer in which Respondent statedits intentionto move todismiss claims of discriminateeswho do notappear at the hearing,the General Counselnoted,without contradiction,that all interim earnings in-formationwhichthe Region had received and was stillin the process of receiving had been, and was continu-ously being, made available to Respondentfor its review.Asidefrom this information,whichalso included the lastknown addresses of the claimants,Respondenthad fullaccess to their whereabouts throughthe District CouncilFunds records.The GeneralCounsel noted it was alsopossible for Respondent to seek contactwiththe claim-ants at a far lower cost through the mails to obtain earn-ings information on the basis ofwhichstipulations couldhavebeen soughtwith theGeneral Counseltomodifythose claims affected.Indeed,Respondent had made con-tactwith at least 74claimants fromwhom it had pro-cured affidavitsinwhichtheyhad expressed the desireto be excluded from participation in the proceeding-amatter raised by Respondent as an affirmative defense tobe discussed,infra.The GeneralCounsel also confirmedthat theRegion's routine procedure,in a case of thisnature, involving a large class of discriminatees, wouldbe to conductpersonal interviewswitheach individualclaimant regarding interim earningsprior to thedisburse-mentof any funds.In correspondencewith thediscriminatees each ofthemhavebeen asked to provide the Region with copiesof Federalincome tax returns for the relevant periods,copies of supportingW-2 forms andan authorization toobtain quarterlyreports ofearnings from the Social Se-curityAdministration.If a particular claimant failed or13 That I yearwas later clarifiedby theBoard to mean1year fromthe date the money is deposited into escrow or the date the Board's sup-plemental order becomes final,including its enforcement.Starlite Cutting,284 NLRB 620 (1987).refused to cooperate with the Region's subsequent inves-tigation by either not responding,not authorizing quar-terly earnings records or making himself available forinterview,Compliance Officer Burke stated that themonies received after judgment would be retained toprovide an opportunity for the claimant to change hismind,failingwhichthe monies would be returned to Re-spondent.At a number of points in the record Compli-anceOfficerBurke also noted that based on informationwhich had then been received from various claimantssince issuance of the specification,he was marking up hiscopy of the specification to show changes it was antici-pated the General Counsel would make and offer in anamended specification reflecting them.(See, e.g.,Tr.201.)However,at a later point in the record Burke re-ported that there had been a Regional Director determi-nation that no amended specification changing grossbackpay would be offered.(Tr. 1232.)14Nevertheless, itis apparent that the Region's procedure of requiring co-operation in obtaining earnings and other data throughdocumentationwhere available and interview of theclaimants before there would be any disbursement ofbackpay, is consistent with both the Board and court ap-proved procedure of placing awards in escrow pendingclaimant appearance.SeeBrown&Root, Inc.,supra.However, when questioned as to the role Respondentmight play in this process, the General Counsel was notthen prepared to respond or take a position.(Tr. 215.)Yet, both theBoard and the court inBrown&Root, Inc.,approved a procedure granting Respondent a reasonableopportunity to examine,albeit informally,those claimantswhom the General Counsel had failed to call to testify todiscover evidence as to their interim earnings before theawarded backpay would be disbursed to them. (See, e.g.,132 NLRB at 497.) The court viewedthis as giving Re-spondent another opportunity to examine such nontesti-fying claimants as might be located within a 12-monthperiod from the date of rendition of the decision for thepurpose of determining whether respondents were in factentitled to larger credits than had been disclosed by theBoard's own investigation.(311 F.2d at 455.) Accord:Rice Lake Creamery Co.,365 F.2d 888 (D.C. Cir. 1966).The General Counsel also noted the enormity of theundertaking of preparing a specification of this scope andsize and the time constraints placed on its issuance by thecourt of appeals as limiting severely the earnings whichcould have been incorporated at the time of its issuance.Afterhearing extended argument, and in light of thefactors noted above, I denied the motion to strike thatportion of paragraph 9 of Respondent's answer in which14 Certain testimony by Burke provides one possible explanation. TheDistrict Council earnings records are not completely accurate. If DistrictCouncil earnings for a claimant were either increased or decreased as aconsequence of documents later received and/or a personal interview,the change for each individual claimant would entail a recalculation ofthe average earnings figure comprising gross backpay in a particular yearand per quarter in that year since gross backpay is based on the averageearnings formula previously described.Making such a change wouldaffect the gross and adjusted gross backpay of every claimant,a processmuch too complicated and unwieldy to undergo on each occasion duringthe course of hearing information is received warranting changes in Dis-trictCouncil earnings for particular claimants (See, e.g., Tr. 1009.) 664DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDitdenied the accuracy of the interim earnings figures, ormore precisely,the absence of such figures,from thespecification.However, on the basis of the Board's ownposition,as reflected inBrown & Root,supra, and latercases, such asSteveAloi Ford,190 NLRB 661 (1971), inwhich it specifically stated its disagreement with theview of the Second CircuitinMastro Plastics,supra, IdeniedRespondent'smotion to dismiss the backpayclaims of any discriminatee whom the General Counselfailed to produce as witnesses. (Tr. 219-224.)Consistentwith this ruling,I later also struck on motion of the Gen-eralCounsel a 10th affirmative defense in which Re-spondent sought to reserve the right to seek dismissalagainst any alleged discriminatee not appearing for cross-examination at the backpay hearing.This motion was made and ruled on prior to the callof anywitnessesby either party. (Compliance OfficerBurke's comments were solicited and offered by him as aco-representative of the General Counsel from the coun-sel table prior to his later appearance as witness. He af-firmed the substance of these view during the course ofhis later testimony.)The General Counsel did not call asingle discriminatee in the presentation of its case. Inview of this fact alone I am convinced that the proce-dure outlined inBrown&Rootconstitutes the fairest andmost equitable procedure to be utilized in seeking to de-termine as accurately as possible the monies owed thediscriminatees.Iwill, accordingly,recommend the sameprocedure be adopted hereby theBoard in the Region'ssubsequent effort to investigate and fix the amounts duethe discriminatees.Respondent mustbe accorded the op-portunity to participate in that investigation,leaving,however, the final determination in each case to the Re-gional Director.In part of paragraph 10 of its answer Respondentsought to offset any backpay award by the $2.50 perweek travel service dues required to be paid to the Inter-national Union and collected by Respondent Local fromeach nonlocal member referred out, as well as the $4 perday t5Local 373 assessment imposed by the Respondenton all ironworkers referred out of its hall.On the Gener-alCounsel'smotion to dismiss these claimed offsets Ithen reserved decision on striking the alleged travel serv-ice dues offset but granted the motion with respect to thedaily working assessment which was received by the Re-spondentLocalon each occasion a discriminatory actoccurred of bypassing a qualified registered nonlocalmemberwitha later registered local member who wassent out in place of a discriminatee.I further noted thatinsofar as Respondent sought a credit for the $2.50 travelservice dues on any backpay award,itwas Respondent'sobligation to show for the record during the hearing forwhich discriminatees and for which weeks a discrimina-torypassover occurred,the travel service payment wasdue and owing and to make the requisite calculations. Asexplained by Respondent,this sum is paid the first timewhen a nonlocal member registrant is referred out to ajob, and is paid each week thereafter while the registrantisemployed.Thus, for a registrant discriminatorily15 Respondent's oral motion to amend its assertionof a $5-a-day assess-ment was granted.passedover, earlyin a particular weekbut referred outlater in the same week,his initial travel service feewould have already been collected.In supportof this af-firmativedefense, it was Respondent'sburden to showwhen the fee was due in each such instance.Counsel wasspecificallyadvised of thisburden. (Tr. 236.)Respondenthaving failed during the hearing and in itsposttrial briefto providethe necessary instances and calculation show-ing the amounts due and owing on any award as offsetsto backpay,I am now prepared to dismissthis offset forthe reasons stated.Turning toRespondent's separately averred affirmativedefenses,its first such defense,claiming the expansion ofpotential liability from 16 individualsto 632 ispunitive innature and not in furtheranceof thepurposes underlyingthe Act, wasstricken inasmuch as the determination toprovide relief for the class of nonlocal member regis-trants was approvedby theBoard and is thus binding onme. Respondent's secondaffirmativedefense asserts thatRespondent has been prejudiced in being forced todefend referrals made almost 10 years ago against thosewho for thefirst time as similarly situated individualswere identifiedby theBoard through the issuance of theinstant specification.In arguing in its support, Respond-ent counsel disclosed thatJosephMcCloud,theRe-spondentLocal's then business agent,who had beenchiefly responsible for and in chargeof the operation ofits hiring hall during the period coveredby theunderly-ing proceedings,diedin July 1984,sometimeprior to theopening of hearing in this supplementaryproceeding. Asexplained by counsel,McCloud hadbeen primarily re-sponsible for making the referralsof jobs ona daily basis.His then assistant,James Jensen, now readyto testify,was not as intimately familiarwith thehall's operationand the delay in identifying the claimants thus seriouslyprejudiced Respondent's defense.Thisdefense was alsostricken.The explanation for the extensive earlier periodof thislitigation has been previously detailed.Suffice itto say thatthe delay, partially theresult of the Union'sappeals,multiplemotions, and failure to cooperative,cannot serve to defeat the legitimate claims of the discri-minatees here, particularly when Respondent's own con-duct in operating the referral system in a systematicallydiscriminatory fashion overa periodof years warrantsboth as systematic and comprehensive a remedy as possi-ble onbehalf of all who sufferedits adverse effects andthe most rigorous attempt toidentifythese victims in areasonable manner.SeeFibreboardPaper Products Corp.v.NLRB,379 U.S. 203, 216 (1964). TheBoard is vestedwithbroad discretion in selectinga backpayformula(and applying that formula to all who have suffered fromthe discriminatory results of unfair labor practices) ap-propriate to the circumstances of a particular case.Where, as here, a broad pattern of discrimination hasbeen found to exist, the Board may adopt a formulawhich reaches discriminatees not yet identified whowhere affectedby the hiringhallpractices.Whereawards may be only close approximations, as here, theBoardmay utilize formulas reasonably designed toproduce such approximations.NLRB v. Carpenters Local180,433 F.2d 934 (9th Cir. 1970). IRON WORKERS LOCAL 373 (BUILDING CONTRACTORS)665Nonetheless,Respondent counsel was informed hecouldrenew this claim of prejudice,supportedby appro-priate case citations,inhisbrief and a further reviewwould be made of the matter.A discussion ensued relating tothe thirdaffirmativedefense.In this defense Respondent asserted that dueprocess requires a hearing as towhether thealleged dis-criminatees identifiedfor the firsttime in the specifica-tionwere,in fact, discriminated against by Respondentin the operationof itshiring hall. I had earlier ruled thatRespondent could present evidence disputing any allega-tion of discrimination arising from failure torefer any ofthe similarly situated registrantsduring the period cov-ered by theunderlying proceedings, in 1975, 1976, andearly1977, insofaras such finding was based upon use byRespondent of the "requested" referraldesignation. Thisrulingwas consistentwiththe Board's ruling that Re-spondent may attemptaffirmatively to defendany "re-quested"referral designationby productionand verifica-tion of contractor requisition registers and writtenconfir-mation of contractor requests for registrants required inthe Consent Decree "or other evidenceof sufficient pro-bity."IronWorkers Local 373,232 NLRBat 506 fn. 8.16Ialso had ruled that Respondentcouldseek to defendagainst theGeneral Counsel's claim of continued dis-crimination as to all alleged discriminatees for all periodssubsequent to the closeof the lasthearing inFebruary1977. Inthe contextof thisdiscussion,Imade clear thatmy earlier rulings just described circumscribed the factu-aldefensesRespondent could assert tothe backpayclaims alleged in the specification.In its fourth separate defense, Respondent attached anexhibit inwhichit listed 74 alleged discriminatees whohad executedaffidavitsindicatingthat theyhad no desiretoparticipate in the instantbackpay proceeding.Asample affidavit expressing this position was also an-nexed.In it,Michael Agresto, includedby theGeneralCounselin the specification as a backpay claimant, as-serted that he had knowingly and willingly declined toparticipatein the backpayproceedingof which he hasbeen made aware and that he would not cooperate in theproceeding nor acceptany recoveryif a judgment wassecured on hisbehalf.Respondent then sought dismissalof the claims assertedon behalf of these 74individualsand all otherswho eithersubsequently executed such af-fidavitsor,alternatively,refused tocooperate in theBoard proceedings.Against theGeneralCounsel'smotion to dismiss this defense, Respondent counselsought to distinguish this situationfrom thatinvolving achargingpartywho duringa backpayproceeding sought16 In this footnote the Board made clear that"the evidence of substan-tial falsification of excepted categories referral designations by Respond-ents has already been discussed." The Board had earlier expressed gener-al support of Judge Ricci's conclusions that massive discrimination wasgrounded in the use of deceitful designations In my view this effectivelyforeclosed Respondents attack on the identification as dlscrimmatees ofany nonlocal members of the class of similarly situated individuals whoseinclusion in the class,at least for the relevant period covered by the nowconsolidated underlying proceedings,was based on either their havingbeen passed over in favor of a member without any explanation in theremarks column or with an explanation,other than one attributable to anemployer request,which the Board had already determined was sham innatureto withdraw in order to make his own deal with the em-ployer.Respondent acknowledged that in the latter situa-tion it would be improper to permit withdrawal. Here,the best interest of the affiants lay in their decision topermit the Respondent Local to survive as opposed to ithaving a probable multimillion dollar backpay judgmentagainst it.In these circumstances,the Board should re-spect the decision of the claimants who are the people inthe best position to make the judgment as to what is intheir best interest.I ruled that I would strike that defense and for the fol-lowing reasons.Thisproceeding,unlike the normal, pri-vate civil class action,seeks to vindicate public rights.The monies sought from Respondent are only part, but asignificant part, of an overall remedy which is in further-ance of a public statute whose purpose is to enforce andadminister a nationallabor policy,designed in this in-stance to discourage and irradicate union conduct whichinterfereswith,coerces or discriminates against employ-ees in the exercise of the basic rights set forth in Section7 of the Act. Undersuch circumstances and particularlywhere the violation appears to have taken place on amassive scale,individual employee choice,even if un-tainted,should not defeat achievement of this laudableobjective.Also, ruling on the basis of the affidavit with-out hearing the witness in the crucible of examinationand cross-examination,gives excessiveweight to a writ-ing which might not represent, on further reflection, thetrue sentiments of the discriminatee.Of greater momentis the fact that the affidavits represent the result of ameeting between representatives of the RespondentLocaland alleged discriminatees in which the discrimina-tees appear to have waived their rights to any relief. Theresult is akin to a private settlement between Respondentand claimants without the intervention of participation oftheGeneral Counsel which the Board has refused tohonor in such cases asIdeal Donut Shop,148 NLRB 236(1964), enfd. 347 F.2d 498 (7th Cir. 1965). The Boardthere expressed the view,equally applicable here, thatthe respondent,by means of such a private arrangement,cannot negotiate away the public remedies of backpayand reinstatement."[R]einstatment and backpay are rem-edies which the Board provides in the public interest toenforce a public right.No private right to such relief at-taches to an employee which he can bargain away orcompromise." Id. at 237. "The publicinterest lies notonly in resolving the legal issues raised by an unfairlabor practice complaint,but inremedyingthe illegalpractices,therebydiscouraging their recurrence."OilWorkers v.NLRB,806 F.2d 269, 273 fn. 29 (D.C. Cir.1986). "[T]there is an overruling public interest in the ef-fectuation of statutory rights which cannot be cutoff orcircumvented at the whim of individual discriminatees."Clear Haven Nursing Home,236 NLRB 853, 855(1978).Under all the circumstances of this case,the risks ofoverreaching or coercion in the inducement leading tothe sworn waiver of a remedy by these discriminateesagainst the very party who caused their losses and uponwhom they must continue to rely for future job referralsare too great to permit approval of their removal fromthe case as recipients of a public remedy on the basis of 666DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe proffered affidavits.Cf.OilWorkers,supra. In soruling, I made clear that these affiants were still free tochoose, at the appropriate time, when and if liability hadbeen determined and a judgment enforced,to refrainfromreceivingthe backpayaward due them,just as anydiscriminatee may waive reinstatement or even backpaywhen an employer ultimatelyoffers thesame in compli-ance with a Board order.As toRespondent's request to callthe 74affiants aswitnesses to examine them as to theirwishto no longerparticipate in the proceedings as backpay claimants, I ini-tially reserved decision.The followingday, I denied Re-spondent's request and ruled that Respondentcould notexamine these claimants as to whethertheywished toparticipate.The class ofdiscriminateeshad been fixed bythe administrative law judge, Board,and the court of ap-peals.Respondent may call members of the class as towhether theyhad interim earnings,willfully incurredloss of earnings or were otherwise not entitled to receivebackpay for the periodof discrimination,or even to ex-plain any passovers which mightshow thatthe claimanthas been improperly included in the class of similarly sit-uated individuals.However, the potential and perhapseven actual coercive effect on these individuals arisingfromsubjecting them to an examination as to their feel-ings as to participation in a class of claimants by theparty against whom the claims runs and who is responsi-ble forbestowing or withholding their futureemploy-ment opportunities,would be improper.Accordingly, therequest was denied.Laborers Local 304,265 NLRB 602,611 (1982),andElectricalWorkers Local 401,251 NLRB321, 327 (1980); cf.Johnnie'sPoultry Co.,146 NLRB 770(1964), enf.denied334 F.2d 617 (8th Cir.1965), andOilWorkers v. NLRB,supra.A fifthseparate defense seeking to dismiss the namesof 82 alleged discriminatees appearing in Appendix E onwhosebehalf no backpaywas sought because their Dis-trictCouncilor interim earnings exceeded the averageannual grossbackpay for eachyear inwhichthey regis-teredfor referraland were passedover,was denied.These individuals nonetheless remain discriminateeswhose inclusion in the record of the proceeding is neces-sary for theirfuture protection and in order to achievefullcompliancewiththe remediesmandated by theBoard Order and court decree.In a sixth defense, Respondent asserts that many claim-ants earned more than the average wage(grossbackpay)during at least one of the yearsforwhichbackpay issought for other claimants.A list of 300discriminatees inthis category is annexed.Respondent then argues thatthis showsthat the lackof earnings (presumably belowthe average figure representing gross backpay)for theseclaimants in other years is due to neutral factors behindRespondent's control,such as relative skill, ability to per-forma varietyof workclassifications,and the availabil-ity ofthe ironwokerfor workreferral.Whilenot strick-en as a defense, Respondent was made aware that it hadthe burdenof provingthis defense in the presentation ofitscase. I am not prepared to draw the inference thatnondiscriminatory factorswere responsible for lesserearningsby these 300 or any otherclaimants in certain ofthe yearsencompassedby theSpecificationwhen therecord evidence of their passovers on numerous occa-sions supports the opposite inference.No evidence waslater presented by Respondent supporting the inferencehe seeks.No evidence was presented by Respondentgrounding any denial of referral of even a single claimanton any occasion on lack of skill or inability to performthe work for which the referral was denied.No contrac-tor has been claimed or shown to have rejected, or re-moved,any claimant because of work deficiencies.Indeed,as later testifiedto byBurke in explanation ofthe analysis he made of the Respondent's referral regis-ters, the determinations of discrimination against a par-ticular nonlocal member ironworkers was made solely onthe basis of his passover by local member ironworkersfor referral to a job in the very classifications or phasesof work in which the nonmember listed himself as quali-fied and desirous of performing.Thus, the breadth ordepth of ones skills or ability to peform all or a great va-riety of the work classifications of the ironworker tradeis irrelevant to the issue of whether a passover-a dis-criminatory act-took place.Once a discriminatory pass-over occurred,under the Board's formula as reasonablyapplied by the General Counsel in the specification, enti-tlement to backpay for a particular quarter has been es-tablished and that entitlement continues so long as thediscriminatees continues to be bypassed in subsequentquarters following each signing of the register.In a seventh defense Respondent annexed an Exhibit Kto its answer in which it analyzed 22 discriminateeswhose claims each exceeds $30,000, with a total claim ofapproximately$800,000.As to these claimants Respond-ent argues their individual records of multiple absenceswhen their names were finally called for referral follow-ing their earlier having been discriminatorily passed overfor assignment justifies their elimination as backpay re-cipients.By virtue of their absences resulting in little orno District Council earnings for the quarters and years inquestion they demonstrated their unavailability for workand a willful] withdrawal from the labor market forwhich they should be penalized and their backpay for-feited.For the same reason,Respondent argues in itsninth defense that absence by a discriminatee whencalled for work should preclude any backpay award forthat particular quarter.In the discussion on General Counsel'smotion to dis-miss Respondent's seventh defense, Respondent counselstated he would rely on the Union's own referral regis-ters to establish its burden of showing unavailability forwork and/or willfullabsence from the labor market.When I informed counsel that the evidence Respondentrelied on should ultimately result in a quarterby quarterpresentation of those quarters in which backpay shouldbe denied because of unavailability,counsel representedthat he would submit such an analysis in Respondent'sposttrial brief.On the basis of Respondent having at-tached ExhibitK naming those 22 claimantswhose pat-terns of absenteeism allegedly warrant their disqualifica-tion and on the condition that Respondent ultimatelybreak down this claim by quarter for these 22, the Gen-eral Counsel'smotion to dismiss the bulk of this defensewas denied.With respect to the ninth defense, on the IRON WORKERS LOCAL 373 (BUILDING CONTRACTORS)667condition that Respondent provide the General Counselby 1 p.m.on the following day with the names of allthese claimants whom Respondent asserted should bedisqualified in a particular quarter for being absent whenultimately called for referral to work,Idenied at thetime the General Counsel's motion to deny that affirma-tive defense.The Respondent did not meet this condi-tion.The briefultimatelyfiledalso did not contain thebreakdown promised.However, attached to Point Fiveof its brief,is a schedule B containing an analysis of theregistration referral activity of 206 individuals whom Re-spondent claims should be disqualified from any entitle-ment to backpay because of their record of infrequentregistrations and chronic absenteeism.This argument willbe addressed later in this decision.An eighth separate de-fense, contendingthat theBoard cannot extendthe back-pay period beyond that which was the subject of the un-derlying unfair labor practice proceeding or, alternative-ly, beyond the date of the court of appeals order of en-forcement,was also raised and pressed in the posttrialbrief and will be similarly considered.An eleventhdefense,asserting that no interest ischargeable to Respondent because of a 6-year delay bythe Board even in identifying"similarly situated" indi-viduals, was tobriefed bythe parties as a legal issue andwill likewise be determined in due course.III.THE PRESENTATION OF THE GENERALCOUNSEL'S CASEComplianceOfficerBurke testified extensively as tothe methods used in the preparation of the backpay spec-ification.Thosemethods culminated in the tables and al-legations and responsesof the Union set forthin earliersections of this decision. To the extent those tables andallegations and responses thereto have not resulted infactual or legal disputes which have survived my rulingsgranting,in part, the General Counsel's multiple oral mo-tions to strike major portions of the answer,Iwill notcomment on that testimony.Burke did note that with respect to the registrationprocedure for an individual seeking referral,once an in-dividual had signed the register as able and willing to bereferred in certain job classifications,he could not signthe register again until any one of the following eventstranspired;either(1) the individual was called and re-ferred to a job; (2) the individual was called,failed to re-spond,and was marked absent;' 7 or (3) the individual17 This rulewas subject to an exception noted and commented on laterby UnionBusiness Agent Jensen On certain occasions,after the normal1-1/2 to 2-hour early morning period for receiving contractor requestsand making referrals had passed and most registrants had left the hall,and on inclement days when few registrants came to the hall becausevery few contractorrequests would be made for ironworkers to performthe normal out doorswork,a "late call,"or, in the latter situation, anycall by a contractor for an ironworker, would be filled from among thosefew registrants present and qualified in the hall by visual inspection, andin their order of signing,without removing the name of any earliersigned registrant from the registerwho would havebeen otherwisechosen for the referral because of his qualifications and placement butwas then not present to answer the call. The procedure was covered bythe marking"NOMA" (no one marked absent.)was called and refused a referral to a job in his listedclassifications.'8If any oneof these threeevents oc-curred, forexample thejob towhich a registrant was re-ferredended, the individualreturned from an absence, orsoughtworkagain,in order to obtain another referralthrough the hall theindividual was compelled to re-signthe register as a predicate to another job call and refer-ral.Thus itwas that the absence when calledfor referralof a registrant alleged as a discriminatee in the specifica-tion would remove him fromthe booksand require himto re-sign in order to be eligible for a new referral. How-ever, since in every case that absencetook place afterone or more bypassesof sucha registrant,he hadalreadyachievedthe status of a discriminatee and was thereforeeligible for the average grossbackpay figure for thequarter inwhich thepassover occurred under theBoard's backpayformula as appliedand computed by theGeneral Counsel.Burke also explained that the source of annual earningsfigures for discriminatees on the recordsof the DistrictCouncil Fringe Benefit Funds werenot broken down byquarter andthereforewereproratedover the entire yearon quarterly basis, including quarters for which claimswere and were not asserted.As earliernoted, these earn-ings were used as an adjustment to grossbackpay priorto any furtherreduction resultingfrominterim earningderived fromany source or sources other than employ-mentby a contractor party to the collective-bargainingagreementwitha constituentlocal of the District Coun-cil.The referralrecordsmaintainedby theRespondentUnionrevealed that certain of the named discriminatees,among other discriminatees,e.g.,LeonAdler,during theperiod of time covered by the specificationbut subse-quent to the close of hearing,became membersof Local373.Once theybecame members, their inclusion as dis-criminatees entitledto backpayawards ceased,since theviolation as found below did not extend to membersbeing passed overby othermembers.In response to questioning,Burke made clear thatbackpaywas claimed for an entire quarter so long as apassoveroccurredduring that quarter.Thiswas so be-cause the formula was based on the diminution of earn-ings theory,that the individuals earnings were dimin-ished by therefusal of Respondentto refer them proper-ly,or in proper order. Even thoughentitled to grossbackpay, tothe extent the discriminatees had DistrictCouncilearnings,an adjustmentwouldbe made andthese earnings would be subtractedfromthe averagegrossbackpay toarrive at adjusted grossbackpay.It became apparent during thecourse ofBurke's testi-mony that in fixingthe backpayperiod in paragraph 1 ofthe specification,theGeneralCounselhad not deter-mined whether,for theperiod of timenot covered bythe underlying proceedings,from 16 February 1977, thelast day of hearing, to 31 December1979, the denial ofreferral (passover)in a calendar quarterwhichtriggeredcontinued entitlementto backpay (and whichcontinued1s This fact pattern arose on occasion as will be seen in the analysis tofollow regarding at least one of the claimants who testified during thepresentation of Respondent's case. 668DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDso long as the discriminatee was passed over in any sub-sequent quarter or quarters)was one for which the Re-spondent Union had provided no explanation,or was theresult of a statistical analysis showing a continued signifi-cant disparity between nonmembers and local membersin receiving preference in assignment based on exceptedcategory designations under the consent decree. Sincethe Board's legal conclusion of sham use of such designa-tions clearly applied to the period of time from 24 Janu-ary 1975 to 16 February 1977 covered in the underlyingproceedings,the General Counsel's determination that asingle passover triggered backpay was not subject toquestion for that period of time.The nature of Respond-ent's conduct since the close of hearing was, however,open to dispute.When I raised some concern on the record about thismatter, the General Counsel took the position that if Re-spondent wished to raise an issue about the viability ofthe Government's claim to continued liability of Local373 and continued entitlement to backpay awards of thenonmembers who were passed over, Respondent had theburden of showing that continued out of order referralsfavoring members over nonmembers were not in further-ance of a fraudulent scheme to use excepted designations,butwere legitimately based.The General Counselargued that the finding of discrimination creates a pre-sumption of continued violation which may be rebuttedby Respondent but which places no burden on the Gen-eral Counsel to either allege or prove.Respondent counsel for his part viewed paragraph 1 ofthe specification,insofar as it failed to allege that thepassover in a quarter was either made without any expla-nation at all or was made in furtherance of a continuedscheme to favor members over nonmembers in out oforder referralsmade in reliance on excepted consentdecree designations, as fatally defective.Respondentcounsel thereupon renewed a motion he had previouslymade regarding the claim for backpay for the years 1977,1978, and 1979.Itwas Respondent's contentionthat theBoard(the General Counsel)has the burden of definingthe backpay period based upon an appropriate premise.Thatpremise would be an inference based upon a statisti-cal imbalance from which a conclusion that discrimina-tion had occurred can be arrived at. There was no suchanalysis engaged in by the Region in issuing the specifi-cation including and continuing up through 1979. SinceLocal 373 ispermitted under the consent decree and col-lective-bargaining agreement to refer individuals out oforder under certain designated exceptions,absent a claimthat the Localcontinuedto preferitsown memberswithout any explanation or continued a pattern or prac-tice of discriminating against nonlocal member by usingthe designations as a pretextto shieldits true intent, theallegation defining thebackpay period bymeans only ofpassovers is inadequateand should bedismissed.Ireserved decision on Respondent'smotion pendingreceipt and consideration of briefs to be filed by the par-ties by 21 January 1985, and the hearing which could notcontinue then in any event because of the General Coun-sel's unavailability,was adjourned pending my ruling onthemotion.Subsequently, by letter dated 16 January1985, counsel for the General Counsel informed me andunion counsel that since the last hearing, the Region haddecided to compile and introduce into evidence as partof its case,statistics tabulating passovers on referrals in-cluding breaking down such referralsby types ofexplan-atory remark,if any.These statisticswouldalso be ana-lyzed byBurke in terms of the use of designations forlocalmembers as compared to nonlocalmembers. TheRegion was undertakingthis studyin order to expeditethe proceedingalthough theGeneral Counsel maintaineditwas not part of its burden in the proceeding.As a consequenceof this letter,I issued an order, inwhich I firstacknowledgedthe GeneralCounsel's intentto adducefurther evidenceanalyzing alleged instances ofdiscrimination related to the allegation in paragraph 1 ofthe specification definingthe backpayperiodfor eachdiscriminateewithout conceding that it has a legalburden to do so,and then noting my agreement to re-serve ruling on Respondent'smotion and incorporateruling thereon in my decision.I then revoked my priorruling to receive briefs and ordered the hearing recon-vened on a set date inFebruary1985, to continue tocompletion(see J.Exhs.1and 2).As the continued hearing resumedon 11 February1985, Respondent counsel renewed motion to dismiss thebackpay specificationfor the years 1977 through 1979. Icontinued to reserve ruling but indicatedthat the Gener-alCounsel's undertaking to adduce the additional evi-dence relatingtowhethera statistical imbalance contin-ued in the years1977 through 1979 justifyingthe infer-ence that discrimination in favoring members over non-members on referral continued over the sameperiod oftime appeared to cure a possible defect in pleading andwould provide a fuller recordbeforeRespondent wouldbe compelled to respond.Furthermore,Respondent hadnot raised this defense to paragraph 1 in its answer andso was not in the strongest positionto object to its defi-ciency only in the middle of trial.Accordingly,I noted Iwas disposedto deny themotionbut wouldrefrain fromdoing so until receipt of posthearing briefs.Upon reviewof Respondent's brief Ireaffirmmy earlier stated viewand now deny Respondent'smotion to dismiss the speci-fication insofar as it seeks awardsfor the period 1977through 1979.On the resumption of hearing Burke now identifiedtwo sets of documentswhich hehad prepared based on aclose studyof theRespondent's referral registers for theyears1977, 1978, and 1979.As Burke explained thematter,General Counsel'sExhibits34 through 663 con-tained the Region's analysis of the instancesinwhich the600-odd discriminatees had been passedover by Local373 members, in each quarterfrom 1975 through 1979,including many instances in which a discriminatee aftersigning had been passedovermultiple timesby differentmembers before being called for referral.That analysishad formed the basis for the inclusion of particular non-member registrants among the more than 600 hundred al-leged discriminatees on whosebehalf backpayand fundcontribution awards were claimed in Appendices E-1 toE-627 of thebackpay specification.In contrast, newGeneral Counsel's Exhibits 664 and 665 broken-down byabsolute numbers andthen bypercentages,summarized IRON WORKERSLOCAL 373 (BUILDING CONTRACTORS)both byquarter andby year, theinstances of passingover in whichan individual was preferred on referralover an earlier signing individual and the reason givenby the localbusiness agent on thereferral books for thatpreference,whether one of the excepted category of des-ignations under the consent decree.If no explanation ap-peared which was permitted by the consent decree, thenthe referral was deemed to have been one madewithoutexplanation and was so counted.Thus, for example, a re-ferralmadeafterthe hiring hall concluded its normal re-ferrals inthe 7 to 9a.m. period,withthe explanation inthe remarks column,"no one marked absent"fails to ex-plainwhy a member may have been preferred eventhough no one passedoverlost his place in the referralregister.This reason was not authorized in the1972 con-sent decree and was thus considered as unexplained inBurke's summaries and tabulations.Only registrationswhichended in a referral were tabulated.Registrationsby apprentices or referrals explained as "minority re-quests" were also excluded because neither wasfound tobe relevantby theBoard to its conclusion that the Unionhad engaged in pretextual use of excepted designations infurtheranceof itsdiscriminatory operation of the hiringhall.The results of this analysis demonstrated that a signifi-cant disparitycontinued to exist in the degree to whichLocal 373member receivedfavoredtreatment over non-members in obtainingout of orderreferrals even thoughin 2 of the3 years, 1977 and 1978,nonmembers receivedan average of 15 percent more total referrals than non-members andin 1979 thetotal number of referrals wereshared equally, with members receivingonly a 2percentadvantage.Thus, in 1977, of 1644 out-of-order referrals(out ofa totalof 3305 referrals), 1248 or 76percent wentto members and 396or 24 percentwent to nonmembers.Of the 76percentwhich wentto members,1218 or 74percentwere characterizedby a mark or excepted desig-nation under the consent decree.Of the remaining 1661referrals not made outof order,1511 or 91 percent wentto nonmembers and only 9 percent went to members. Ofthe 1511 going to nonmembers 80 percent had no mark.Substantially similar percentage differences appear forthe two following years.In 1978, of1566 out of orderreferrals(out of a totalof 3671referrals), 1145 or 73 per-cent went to members and421 or 27 percent went tononmembers.Of the 73percent which went to members,1087 or 69percent were characterized by a mark or ex-cepted designation under the consent decree.Of the re-maining 2105 referrals not made outof order,1678 or 80percent went to nonmembersand only 20percent wentto members.Of the 2105going to nonmembers 71 per-cent had no mark.In 1979, of 712 out-of-order referrals(out ofa total of3784referrals),549 or 77percent wentto membersand 163 or 23percent went to nonmembers.Of the 77percentwhich wenttomembers,490 or 69percentwere characterizedby a mark or excepted desig-nation under the consent decree. Of the remaining 3072referrals not made outof order, 1707 or 56percent wentto nonmembers and 44 percent went to members. Of the1707 going to nonmembers47 percenthad no mark.Whileundergoing cross-examination,Burke explainedthat the claimfor backpaywas prorated for the quarter669inwhichdiscriminationfirst occurredbecause, normally,Respondent is only chargedwith backpay from the be-ginning of the discriminatory conduct until its end. Inthis case there was readily identifiablefor eachdiscrimin-atee the beginningdate of thediscrimination.(In somecases this date was a date up to 6 monthsprior to thefiling of theinitial charge.)Since those dates were avail-able therewas no reason to charge Respondentwith anygreater amount of time and every reason to avoid penal-izing Respondent for time prior to the actual beginningof discrimination.When pressed to explainwhy aparticular claimant,GeorgeBrooks,who registeredon 1 December 1975,and was marked absent on 8 December1975 when calledfor referral to work,receivedcredit forgrossbackpayfor the portionof the fourth quarter of 1975 from 3 to 31December 1975, Burke explainedthat on 3DecemberBrooks had been passedover by seven members of Local373 andon 5 December by two members.There was noway todetermine from these records and fromthe back-pay specification how much Brooks lost as a result ofthese discriminatory acts sincea proper job referral ofBrooks on3 or 5Decembercould haveresulted in a joblasting 1 day, a week,6 months, 9 months, or a year.That is thereasonthat theGeneral Counsel,in followingthe ALJand Board, used average earnings and broke theearnings and claims down by calendar quarters.Furthermore,no weight was givento the fact thatBrooks did not reregister for the calendaryear 1976 andnext registeredon 9 February 1977.19Neither did theGeneralCounselprorate the grossbackpay figure for thefirstquarter of1977. The theory for notdoing so in bothcases was that, as claimedby theRegion,Local 373 hascontinued to discriminate against nonmembers of theLocalon a systematic basic as part of an overall pattern.OnceBrooks was discriminated against in December1975, therewas noway to conclude whetherhe wouldhave continuedto workthrough the beginning of 1977had hebeen referredto a job withouthavingbeen by-passed then. It is conceivable that a contractor to whomhe had beenproperly referredwould haveliked his workand kept him on permanently. But to reach that result inBrooks' case or those of the more than600 otherdiscri-minateeswould havebeen to engage in a process sohighly speculative and offering so many possibilities thatitwould have been impossible to calculate all the resultsand would have resulted in an irrational result and an un-supportable formula dominatedby conjectureand guesswork. The resultwas that the Region made a determina-tion that the formulawouldbe used that if a discrimina-teewere passed over in a calendarquarterhe would beentitled to a claim for grossbackpay forthe entire quar-ter less any earnings he may havehad; ifhe were passedover in subsequent quarters he would receive a renewedamount of grossbackpay foreachsuchquarter.And theonly quarter in which backpay was prorated was the19 No claim is asserted for Brooksfor 1976 Another claim for backpayismade for Brooks for the first quarter of1977.As explained by Burke,after signing the registerin 9 February 1977 he waspassed over by ap-proximately50 Local 373members before being marked absent when hisname was finally called for referral on 25March 1977 670DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDidentifiablestart ofdiscrimination against the individualdiscriminatee.Again,with respect to another claimant,VincentCombe registeredon 22September1975, and was firstpassedover (twice)on 29September,was passed overagainon 1, 2, 3,and 6October, andwas marked absenton 7 Octoberwhen called.On his behalfthe Regionclaims 2 days inthe thirdquarter when discriminationbegan and allof the fourth quarterduringwhich he hadno DistrictCouncilearnings.Respondent counsel ques-tionedwhythe claimfor Combe in the fourthquarterwas for $3584,the full quarter's backpayplus fringe ben-efit payments,rather than at most the6 dayslost back-pay between 1 and 6October.Burke explained thatcounsel was confusingthe 6 daysbetweenCombe's firstpassover in that quarter and the end of his registrationwhen hewas marked absent,withthe amountof moneythatCombemay have lost. He was not discriminatedagainst for 6 days.The measure of discrimination appliedto Combe (as indeed to all the other discriminatees) wasnot what he would haveearned in the 6 days betweenthe first time he should have been called in the quarterand the time he was actually called.Rather, the measureof discrimination against him is the amount of money hewould haveearned hadhe been properly referred. AsBurke reasoned,that sum is unknown and cannot be de-termined.There is no way fromthe registers to recon-struct historyand to tell how much he lost in this periodof time.That isthe reason the Region used averages, andbroke down backpay by calendarquartersand why itproratedfrom the beginning of discrimination.Respondent counsel nonetheless pressed Burke to con-cede that claimantsother than Combe, and unlike Combein thefourth quarter1975, reregistered during particularquarters a number of times following either a referral toworkor being marked absent when called.Since Combehad no DistrictCouncilearnings in the quarter, unlikeother claimants whose earnings contributed to the grossbackpay average earningsfigure forthe quarter,counselasked whether it was not unfair,a form ofunjust enrich-ment as well as being punitive to Respondent,to treatCombelike other claimantswho weremore regular intheir appearancesat thehiring hall and in the signing ofthe register.In response Burke noted that all individualsseekingworkas ironworkerswithunion signatory em-ployers and contractors were obligatedto do so throughthe Local 373exclusive hiring hall and under the rules ineffectunder the consent decree andcollective-bargainingagreement.These rules included signing the register andthen waiting from7 to 9 o'clock everyday until an indi-vidual'sname is called.Again, themeasure of loss is nothow long theindividual waitedfor the job but what hewould haveearned hadhe been referredin proper rota-tion.If he had towait a month and gets a referral for a1-day jobhe may get discouraged and choose not to reg-ister again.If he was passedoverduring thatperiod oftime he may havelost the opportunityto go out on long-termjobs orhighpaying jobs with the opportunity forovertime because thosejobswere givento the Local'sown members.Since the earningsof theLocal men whopassed overCombe cannotbe determined,the only ra-tional way Combe's potential loss can be approximated isto establish the average and apply it on a quarterly basis.Since Combe had no District Council earnings in thefourth quarter of 1975, that fact alone would serve tolower the average earning figure for the quarter since itwas arrived at by dividing the gross earnings of all whoused the referral system by the number of those, includ-ing Combe,who sought work from it.Further questions regarding Combe's qualifications toserve as steward(since he was passed over at least oncein earlyOctober 1975,by a member referred out as asteward)were deferred to the presentation of Respond-ent's case.However, Burke acknowledged that in prepar-ing the specification he did not make any evaluation ofthe ability or competency of an individual to perform thesteward function.The registers themselves provided nobasis for determining the experienced of any individual inthat regard.As noted by Judge Ricci in his decision intheIronWorkers Local 373case, affirmed by the Board,while the contract provides only that "senior,experi-enced applicants" may be referred out of chronologicalsequence to work as stewards,so far as the record beforehim showed,the Charging Parties at least were as expe-rienced as thebulk of thelocalmembers.Judge Riccialso concluded that there was no basis for presumingthat the ratio of experienced ironworkers between thetwo groups(members and nonmembers) was 6-to-1 infavor of the local members.But that was precisely whatthe relative number of steward referrals shows againstthe totalregistration.IronWorkers Local 373,232 NLRB504 at 514.Even more extreme ratios for all alleged dis-criminatees, named as well as similarly situated,markedthe period 1977 through 1979.The statistical analysispresented by the General Counsel following the recessshows that the ratio of Local 373 members referred asstewards out of turn as against nonmembers so referredvaried,per quarter, in that period from a high of 154-to-3to a low of 18-to-4,and averaged more than 15-to-1 infavor of local members over the whole period. (See G.C.Exh. 664.)Combe was also passed over twice,once on 29 Sep-tember and once on3October,because a member wasrequested by a contractor.20 This defense will also be ex-amined during the review of Respondent'spresentationof evidence.Further examination of Burke also revealed that whilethe compliance officer agreed that being present in thehiring hall was a legitimate condition to being referredout to a job by the Union,21 he had no knowledge as towhether in fact the claimants were present when theywere passed over.However, as Burke also pointed out,the only way one could properly determine if a claimantwas absent was to have called his name in order on theregistration books.Then if he did not respond or appearhe would have been marked"absent."But when a non-member registrant was passedoverhis name was notcalled;instead a member was called inhis place. Thus,an inference would be warranted that the nonmember20 Combe was also passed over in favor of a member referred as fore-man on 30 September and 6 October and in favor of a membersent as areplacement also on 30 September.21 This requirement also appears in par. 21 of the consent decree. IRONWORKERS LOCAL 373 (BUILDING CONTRACTORS)was present and availablethe day ofhis passover. If thenonmember was not presentwhy then washe not calledin turn?Iview this inferenceslightlydifferently inreaching the same conclusion.Respondent,by its con-duct of failing to call the nonmember registrant in properorderand, instead,calling a member in his place, hasmade itdifficult,if not impossible,to determinewhether,in fact, the nonmember was present.Since the ambiguityhas been created by Respondentitshould beresolvedagainst it and infavorof the discriminatee,particularlywhen,under the Board'sconclusionof law that Re-spondent has engaged in a massivepattern of deceptiveconduct, Respondent likely called its own members outof properrotationto favor them in workassignments atthe expense of available nonmember registrants.22 Final-ly, thisquestion appearsnot to havebeen raised in theunderlying proceeding and did not trouble either theALJ or Boardinmaking their applicable findings andconclusions.Burke was pressedby Respondentcounsel to locate in-stances of writings in the explanation column in the reg-istrationbooks which hedeemedto be out oforder re-ferrals of members made without a mark(or excepteddesignation pursuant to the consent decree).As one fur-ther example, aside fromthat ofnotmarking anyoneabsent onan out of orderreferral afterclose of thenormal early morning referral hours as previously de-scribed,Burke noted instancesinwhichthe union busi-ness agent had written"picketline reward"in the re-marks column.Picket line reward is not recognized inthe consent decree as an authorized reason to send amember or,indeed,anyone outof order. As later ex-plained by Union BusinessAgentJensen,certain individ-uals, invariably Local 373 members,had volunteered toperform servicesfor theRespondentUnion walkingLocal 373 picketlines established at premisesor work-sites of contractorswith whom the Unionhad a dispute.As a consequence these members absented themselvesfor thoseperiods of time fromthe hiringhall and lost theopportunityof receivingworkreferrals.Jensen's under-standing was that BusinessAgent McCloud hadconclud-ed that these membershad therebyearnedthe right toreceive a preference on referralout of order when theywere next available following their service.But this pref-erence was not countenancedby the consentdecree orcollective-bargaining agreement in which all parties, in-cluding Respondent,recognized certain legitimate unionconcerns in operating its exclusive referral system and inadministering and enforcing its collective-bargaining con-tract.Furthermore, by itsnature, such a preference fa-vored membersovernonmembers because of their unionadherence,therebyunlawfully encouraging membershipin Local 373through the awardingof jobs directly relat-ed to theirunion activities at the expense of nonmemberswho werefree to refrain from such activities under Sec-tion7 of the Act. Accordingly,I conclude that its usefor allreferrals inwhich members passed over non-22Whenever uncertainties or ambiguities appear in cases of this nature"the backpay claimant should receive the benefit of any doubt ratherthan Respondent,the wrongdoer responsible for the existence of any un-certainty and against whom any uncertainty should be resolved"UnitedAircraft Corp,204 NLRB 1068(1973).671members in the period 1977 through 1979 constitute in-dependent grounds for holding that the Respondent con-tinued to discriminatein favor ofitsmembers on refer-ralswarrantingbackpay award to thenonmembers sopassed over and Respondent's defense based on use ofthis explanation is found to be without merit.During the presentation of its defense,Local 373Agent Jensen also noted that in instances in which con-tractors had called the hall for workers late in the after-noon or at other times when no registrants were present,ithad been Business Agent McCloud's practice, and hisown since succeeding to McCloud's position in 1984, tocallmembers from a card file maintained in the Localofficewhichcontained their current addresses and tele-phone numbers.In explanation of this practice,Jensenstated that these telephone numbers were accurate, andthe records containing them were readily at hand, whilelike nonmember information was not as easily availableor current.Jensen did not explain why the Union did notsolicit such information from registrants as a matter ofcourse or seek to maintain such information current. It ismy conclusion that this practice,just as in the case of thepicket line reward,served to favor members over non-members on job referrals in a discriminatory manner andisone additional instance showing continued discrimina-tory conduct in the hiring hall operation in the period of1977 through 1979 justifying backpay awards for all by-passed nonmembers who lost referrals as a result.On cross-examination Burke also confirmed that in ex-amining the computer printout analysis,which displaythe history of quarterly passovers of nonmembers byLocal 373 members, for 1975 through 1979, GeneralCounsel'sExhibits 34 to 663, so long as a single passovershowed up in a quarter in which a member was referredout ahead of an earlier registered nonmember for an ex-cepted reason or for no reason,that was an instance of adiscriminatory referral in that quarter resulting in a back-pay award for that nonmember.It did not matter that inmany instances the nonmember was passedover by 40members or by 200 members in a particular quarter. Aslong as there was one referral out of order,for a reasonpreviously found to be pretextual or for no reason, Burkeconsidered it to be reason enough to make a claim forbackpay for that quarter for that individual.Burke also concluded that the statistical summaries andpercentage totals which he prepared during the hearingrecess and which have been described,confirm the Re-gion's position which it had taken in the specificationwhen it alleged continuing entitlement to backpay to1980, that a striking statistical contrast and gross dispari-ty in granting members preference on referral as opposedto nonmembers,in reliance on the excepted designationscontained in the consent decree, asfound by the judgesand Board,continued unabated during the 3-year periodfollowing the close of hearing.Burke not only drew at-tention to the continued high disproportion in memberover nonmember use of the excepted designation in re-ceiving preference on referral,in each of the 3 years ex-ceeding 70 percent,and exceeding 75 percent in two ofthem,but he also referred, in particular to the fact, aspreviously noted,that nonmembers in the first 2 years, 672DECISIONSOF THE NATIONALLABOR RELATIONS BOARDreceived 91 percent and 80 percent,respectively, of thereferralsmade in proper rotation and in turn.In discuss-ing 1979,Burke noted that there was a lot of work, totalreferrals-3784-exceeding those in 1977 by 479. Workstarted to pick up by April and May.This tended tolessen the number of out of order referrals since theUnion had an obligation to refer workers on contractorrequests and was under no pressure to favor members fora more limited volume of work.Starting inMay andcontinuing virtually to the end of the year,on many dayseveryone who signed the book were referred to work onthe same day. It was not necessary for individuals to stayin the hall for long periods of time because there wasenough work for everybody.Yet, although out of orderreferrals shrank by more than half from each of the 2prior years, down to 712,77 percent of such referralsstillwent to members, 69 percent of them with a mark,or combination of marks.During this year, 1979, as well,some of the Charging Parties and other discriminateesstarted registering as Local 373 members, having beenadmitted to membership following a lengthy conflict andlitigation by nonmembers seeking that goal. Each of thequarters in 1979, as in each of the other 2 years, showsthe same consistent patterns.Thus, Burke drew the con-clusion that the striking imbalance found in the underly-ing decisions for 1975 and 1976 continued withoutchange in 1977, 1978, and 1979.Burke then confirmed that in determining to make asingle passover the test for determining that discrimina-tion continued for a particular nonmember registrant in aquarter and forming the predicate for an award of back-pay, as alleged in paragraph 1 of the specification, theRegion made a number of assumptions, partly because ofthe press of time.The first was that the designations con-tained in the consent decree permitting certain registrantsto receive out-of-order referrals were continued to beused as pretexts favoring members.(As noted, this as-sumption was borne out by the statistical analysis pre-pared by the Region and received in evidence after therecess.)A second assumption was that all of the appli-cantswho registered on the Union'sbooks,whethermembers or nonmembers,were qualified for the workthey were seeking including assignments as stewards oras foremen.Burke mentioned the obvious fact that noneof the discriminatees were unfamiliar with or inexperi-enced in the ironworkers trade.They each were mem-bers of some local of the Iron Workers International. Sopresumably they were qualified to do the work theywere seeking.Noteworthy also is the fact that the 1972consent decree requires each applicant for referral tocomplete a written application,listing his classifications,his qualifications in any phases of the craft and his previ-ous experience in such phases. Only if it is establishedafter a due-process hearing that an applicant's statementsas to his work qualifications is willfully and materiallyfalse, or his employment has been terminated three timesin a 6-month period for incompetence to perform thework assigned,shall an applicant lose his referral rights.Local 373 therefore had every opportunity to requireand to verify the individual applicant's qualifications as acondition of referral. Thus, those who signed its registercould be reasonably presumed to be capable of perform-ing the work for which they registered.With regard to the Union's right to refer applicantsout of chronological order under the consent decree, it isimportant to note that while contractor requests permitsuch referrals,those requests must be recorded by theUnion together with the name of the contractor's repre-sentative making the request.As to foreman,only wherea contractorrequests aspecific person to serve as fore-man on a job may a registrant be preferred.All otherforeman referrals must be made in order.Stewards maybe referred out of order,but Local 373 membership isnot a factor and reliance on such membership would vio-late the decree.Instead"Senior, experienced applicants"may be referred out of order to act as stewards for thework crew at a particular jobsite, limited to one stewardfor each contractor.Many of the nonmembers applicantswere experienced ironworkers in their particular tradesand would have been as qualified as a member to per-form the steward function.Jensen's testimony would dis-pute this conclusion and will be dealt with shortly. An-other exception, permitting referrals out of sequence, inthe case of applicants possessing special skills and abili-ties required by a bona fide request by a contractor, ap-pears not to have been a factor on which the Unionrelied in defense.Finally, emergency employer requisi-tions communicated during other than the normal refer-ralhours or on weekends or holidays could be filledwithout regard to regular sequence.The Union's practiceof relying on members whom it called on off hours,weekends,and holidays,and selecting applicants by sightin the hall when applicants were still present has beenpreviously described.Burke acknowledged during his cross-examination thatthere are about 30 claimants who are alleged as discri-minatees in the instant proceeding against Local 373 aswell as in the backpay proceeding against Local 480. Inorder to avoid double recovery Burke is aware of theseindividuals and, if necessary,will apportion an award fora particular discriminatee between the two cases to pre-vent any windfall. I am satisfied this procedure will pro-tect against any unfair result.With respect to the monies sought on behalf of theDistrictCouncilWelfare Fund,Burke admitted thatnone of the 632 individuals then identified had informedhim that they lost medical coverage or were denied cov-erage because they did not have sufficient credits to earnthat coverage.On this aspect of the case there is a pauci-ty of evidence relating to the specific nature of thefunds, Burke only having testified on direct examination,aside from describing the changing employer rates ofcontribution over the years, that as to the vacation bene-fit,the employer who makes the contributions into thevacation fund withholds Federal income tax on themoney contributed which is then reported as taxableincome to the individual upon whose behalf the contribu-tion is made. A stipulation confirmed that the employer'scontribution to the fund on behalf of employees is treat-ed as part of gross wages paid to those employees. Butthe record is silent on the subject and, certainly, thespecification does not seek,any reimbursement to alleged IRONWORKERS LOCAL 373 (BUILDING CONTRACTORS)discriminatees because of expenses related to health care.As noted,neither is loss of health care coverage for theyears in question claimedon behalf ofany discriminatee.I believe the record also containsthe fact thatthere areno individual accounts in the name of anycovered orunit employee maintainedby thewelfare fund.Union counsel returned on cross-examination to thequestionof why, inthe case of the claimant named SteveTravers (G.C. Exh. 1, App. E-574), whodid not registerfor workreferral fromthe Local 373hiringhall from thesecond quarterof 1977throughthe fourthquarter of1978, theGeneralCounsel didnot prorate his claim forbackpay inthe first quarter of 1979 whenhe again regis-tered and was passed over as itdid for his firstpassoverin 1975.In counsel'sview this treatmentof Travers,absent from and with no earningsthrough the hall formore than a calendar year, constitutes an example of anattempt topunish Local 373 ratherthan seek to remedydiscrimination and to make discriminatees whole. In re-sponse,Burke explainedthat theRegion hadno way totellwhy Traversdid not sign the referral registersduringthose periods.He may have been working else-where, or was disgusted with his treatment up to thispoint.23 Since a decision was made that in applying thebackpayformula on a uniform basis, onlyfor the back-pay starting date would that datebe fixedin accordancewith normal procedure, the firstquarter in which a pass-over occurredwithin the 10(b) period would be the onlyquarter inwhich backpay would beprorated.This deci-sion in practice did result in a benefit to Respondent al-though the Region's only interest was in issuing aspecifi-cation whichwouldclaim for each discriminatee an ap-propriate measure ofbackpay due.Another area explored byRespondent counsel oncross-examination of Burke concerned the inclusion ofthe irregular or infrequent registrants among thebackpayclaimants.Itwas Respondent's contention that the inclu-sion of these claimants resulted in the highestbackpayclaims out of all proportion to their actual losses since byregistering infrequently and then being marked absent onmany instances following their being passedover theyreceived the benefitof the average grossbackpay formu-lawithout showing any DistrictCouncilearnings whichmight otherwise have reduced their claimsto that of themore active job seekers among their fellow discrimina-tees.In reply,Burke explained that under the Board'snormal procedure of establishing the formula providingthe appropriate measure of backpay, in instances wherean average measure of gross backpay is utilized, as in theinstant case,and earningsmay vary very widely, the for-mula would usually exclude a certain percentage of theveryhighest and lowest earners.Inclusion of the extremeearnerswould normally skew the average unfairly.2423 Travers had registered on a fairly regular basis from 28 January1975 to 6 June 1977 and was passed over many times following each reg-istration.Travers returned to the hall to register in each quarter of 1979and continued to be passed over,entitling him to additional claims with-out proration for each quarter in that year24 There is reason to believe that the Board does not favor the use ofsuch statistical techniques in construction industry cases,such as the in-stant case."In straight production industry cases this technique helps theBoard reach the most accurate backpay estimate by assuring that part-time workers do not artificially lower the backpay due full-time discri-673Here, withsome claimants having "hitthe books" (regis-tered)only once ortwice in a year, and never havingsigned again,one wouldhave normallyanticipated theirexclusion from the computation of the average earningsformula.Likewise,those amongthe Local373 memberswho were steadilyemployed bya contractor but whoregisteredfor referralduring vacation and the like wouldalso have normally been excluded.Itwas not done herebecause the language usedby JudgeRicci and the Boardin identifying the nonmember applicants similarly situat-ed,was "all nonmember applicants similarly situatedwho sought employmentopportunityduring the relevantperiod."IronWorkers Local 373supra at 506.By elimi-nating the highest earners among thosewho used thehall, the formulawould haveeliminated the amountsthey earnedas well as reduced the numbers of users onlyslightly, therebybenefiting Respondentby reducing theaverage grossbackpay figure foreach quarter.Elimina-tionalsoof the lowest and zero earners-a largergroup-would haveremoved a substantial group ofclaimants,and raised the average earnings by a signifi-cant amount,but as the largest claimants would alsohave been eliminated,the resultwould have been bothfavorable and unfavorable to Respondent at the sametime.However, the General Counsel followed neithercourse, and the formula utilizedfollowed tothe letterthe literal sense of the words adoptedby theBoard. Icannot onthe recordbeforeme determine that thiscourse was either arbitrary or punitive and so reject Re-spondent's attack on the inclusion of the infrequent albeitqualified user of the Respondent's hiring hall.Withrespect to one claimant,GeorgeHarding, Re-spondent established during its cross-examination ofBurke, that a serious discrepancy existed between theclaim asserted on Harding's behalf and the facts regard-ing thehistory ofhis referralout of the hall. The Gener-alCounsel claims on Harding'sbehalf, $39,678 in back-pay andothermonies to the funds,totaling in all$55,721,plus interest(G.C. Exh. 1, App. E-230). In only4 of the17 quartersfor whichclaim is made is their anylistingof District Councilearnings, adjusting gross back-pay.Andthese earnings average only$316.22 in thesefour.Yet Burke agreedthathis own computer printoutsshow numerous referrals from thehall forHarding ineveryquarterfor whichclaim is made, including the 13quartersinwhich thespecification asserts noDistrictCouncilearnings.A count ofthese referrals reveal atotalof 54or 55 spread over all 17 quarters claimed. Ononly eight occasions was Harding marked absent whencalled.Yet Burke'sreviewof theDistrictCouncilrecords showed only minimal earnings for Harding in thefour quarters as described. Based on information he hadreceived from his client,Respondent counsel representedthatHarding was deceased,that his correct name wasJames George Harding and,although he signed the reg-ister"George,"his payroll records in the fund officewould probably showthe name "James George" Har-minateesThis rationale does not apply in construction industry cases,however,where,as here,thework is intermittent and even employeeswilling and able to work full-time may not have the opportunity to doso."PaintersLocal 277,282 NLRB 402 (1986). 674DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDding.Thus placed on notice,the General Counsel offeredno further evidence to resolve this discrepancy, eventhough its own exhibit,the computer printout for the his-tory ofHarding's registrations(G.C. Exh. 261), with thenumerous referrals,is inconsistent with its allegation thatHarding had no earnings in many quarters and only mini-mal earnings in four.I conclude that the General Coun-selhas failed to make a primafacie showing for anybackpay or fund contributions for Harding.The GeneralCounsel has offered no evidence to rebut the inferencethat each of Harding's referrals led to employment by acontractor providing him with earnings which wouldhave resulted in diminishing or eliminating the claim fornet backpay asserted on his behalf.Under the formulautilized the General Counsel has the burden of provinggross backpay as adjusted by District Council earnings.It has failed to established what those earnings were, al-though acknowledging that Harding was referred to con-tractorson numerous occasions during the backpayperiod for which its specification asserts there were noearnings.Having failed by probative evidence to estab-lishHarding's adjusted gross backpay, Harding's claimmust fall.Similarly, for the year 1977, claimant Leandre J. Leb-lanc shows in the specification no District Council earn-ings although the General Counsel's computer printoutforLeblanc (G.C. Exh.360) reveals nine referrals tocontractors signatory to agreementwith Local 373 be-tween 8 March and 21 November 1977. In Leblanc'scase, 1977 was the only year of the 4 years 1975 through1978, plus the first quarter in 1979, for which no DistrictCouncil earnings are recorded at the fund office.Again,Respondent brought this discrepancy home to the Gov-ernment and,in my view,itwas not enough for the Gen-eralCounsel to state that if Respondent was able toproduce evidence of these earnings,she would move toamend this aspect of the specification.The GeneralCounsel had the burden of proving adjusted gross back-pay for Leblanc and failed to do so for the year 1977.Leblanc's claim for that year will likewise be dismissed.At the close of the General Counsel's case, I deniedRespondent'smotion to dismisswhich placedreliance onan alleged failure of the Government to include interimearnings of any but a handful of the claimants in its spec-ification after a lapse of 7 years from the original ALJdecision,in disregard of the Board's own guidelines toinclude such information in its pleading, and because theclaim,involving in excess of $5 million,excluding inter-est of roughly another$5million,makes the Govern-ment's case punitive and confiscatory.I noted the priorcourt decisions,previously discussed,affirming the class,rejected the notion it was the Government's burden toplead or prove interim earnings but referred to the will-ingness of the General Counsel to make available to Re-spondent all files of the hundred-odd claimants who re-sponded to the Government's request for information, in-cluding interim earnings, and concluded that the lawplaces the burden of mitigating backpay on the Respond-ent.TheGeneral Counsel noted as well the additionalstatistical evidence it introduced supporting its claim thatdiscrimination continued after the close of hearing in theunderlying proceeding.IV. THE PRESENTATION OF RESPONDENT'S DEFENSEJames Jensen testified that he has been a member ofLocal 373 for 30 to 31 years.He was elected sergeant-at-arms to the executive board,then assistant business agenteffective 1 July 1975, and on the death of JosephMcCloud in the summer of 1984, succeeded him as busi-ness agent.Throughout the period covered by this pro-ceeding Jensen was assistant business agent.He tookorders fromMcCloud andassumed his duties whenMcCloud was absent.McCloud was absent maybe threeor four times a year, either attending a union convention,sick,tending to other business,or on vacation.These ab-sences would vary between 1 day to 2 weeks. At first,starting in 1975, Jensen assistedMcCloudat the referralwindow.When McCloud referred people out,he toldJensen where to send them.Jensen would inform theperson about the job, where, when to report,and thelike, and collected travel service dues. A third individual,William Thomas,local financial secretary and treasurer,took responsibility to see that McCloud's register entrieswere accurate.After aperiod of time starting around1977, Jensen succeeded Thomas in recording the jobs asthey came in onto the contractor's requisition registerand seeing to it that McCloud's entries in the referralregister were accurate.Jensen explained that in the Employer's requisitionregister,contractorsmay request employee's by name,and that employees on a job have the responsibility ofcalling in to request a replacementwhen they will be offthe job for a day or more.The replacement must re-signthe register to receive referrals after replacement work iscompleted.Late calls may be received before 9 a.m. Theterm refers to contractor requests received at any timeafter the business agent has been at the window,referredwhat work is available for that day,and leaves thewindow.His practice on handling late calls has been pre-viously described.Jensen testified to the meaning of certain entries madeby McCloud in the remarks column during the relevantperiod."Return to job," also referred to by the GeneralCounsel as "call back,"referred to a situation where ajob was closed down and started up again.McCloudadopted a policy, if possible, that if a man was out ofwork,and had not been referred to another job in themeantime,to return him to the same job if it started upagain. Jensen noted that McCloud did this "very often,"even when the contractor did not specifically request thesame men back. Where the contractor did make such arequest the remark would read "request, returnto job."This designationwas not authorized by the consentdecree.Jensen described the steward as the person who repre-sents the business agent on the job.He collects all themoney, reports,and, hopefully,settles any jurisdictionaldisputes or safety problems or work rules problems in-volving the contractor.The designation"steward" in theremarks column meansMcCloud pickedone man out hefeltwas qualified for that particular job and referred himfor that reason."Steward requested"signified that an in-dividual requested by name was also appointed stewardby McCloud. IRONWORKERS LOCAL 373 (BUILDING CONTRACTORS)675Another designation used was that of "foreman." Al-though not specifically discussed by Jensen,it clearly re-ferred to the Union's referring out an individual to beforeman on a job.Note that this designation,found bythe Board to have been used in a discriminatory mannerin 1975 and 1976, was not authorized by the consentdecree."Foreman requested,"is a designation authorizedby the consent decree and,aspreviously explained,refers in that document to any instance where a contrac-tor requests a specific person to serve as a foreman on ajob. (R.Exh. 9, par. 27(f).)When Jensen was asked toexplain the Union's use of that designation,he first ex-plained its use when a man happened to be requested bya contractor to be the foreman on a particular job. ButJensen then added,"The Foreman part of it really hasnothing to do with it.Thatman was requested byname."When asked to explain those comments Jensenreiterated that in the register page under review the menwere requested by name for the particular job and "we"happened to know that they were going to be the fore-men. Yet, Jensen did not testify to a specific request torefer the individuals as foremen.Thus, in these instancesat least, the designation appears to have been misused bythe Localin referring members outof order.25On contractor requests for specific applicants,the con-sent decree also requires confirmation in writing by thecontractor.While Jensen often requested confirming let-ters, some contractors did not comply.When informedof the requirement some contractors changed their re-quest from a specific to a general one, apparently toavoid sending the letter.Itwas McCloud'spractice,on holidays and duringstrikes, to refer those individuals available in the hall in achronological order but with no one marked absent whowas registered but not available in the hall. The mark"N.O.M.A."appears frequently on these occasions.Jensen explained why the number of local men re-quested by contractors were higher than the number ofnonlocal men. (Both documents submitted by the Gener-alCounsel and the Union for the period 1977-1979 showsuch a disparity,the Union's summary exhibit averagingroughly 2-to-1 in favor of requests of members.)In Jen-sen's view,the Local 373 people work in the Union's ter-ritory and out of its hall all the time.Theydo not seekwork in other halls and the contractors know them.They are therefore requested back on the job whenthey'reavailable. Some nonmembers regularly sign theregister and have been working out of the hall forlengthy periods.But the majority of them do not. Somewill seek referral for a period of 4 or 5 months and thendisappear for a year or two while working in otherStates such as New York.Some sign more then one reg-25When a member was referred as a foreman he would have a pros-pect of longer tenure on the job,and surely greater regularity of employ-ment,ahead of individuals not so referred To this extent,the joint desig-nation,"foreman request"aswell as the unauthorized designation of"foreman"gave promise of greater benefits that those accorded regis-trants referred without these designations.Although not made clear inthe record,the contractors appeared to permit the union to designate par-ticular workers referred to them,as foreman,without specifically so des-ignating these workers.Administrative Law Judge Ricci refers to thecontract between the Iron Workers Council and Contractors Associationas dealing with referral of foremen,among others.ister at a time and seek referrals in other halls over thesameperiodof time.Jensen alsoswore that in the period 1977 through 1979there was never an occasion that a nonlocal man was re-questedby a contractorand had not been referred.AlthoughRespondent counsel,John J. Mulvihill, Esq.,acknowledgedthatmy rulings and the Board's prior de-cision permittedthe Union to defendagainst the allega-tion of discrimination in the operation of the hiring hallby adducingevidence that certainout of orderreferralswere not discriminatory because madeto satisfycontrac-tor requestsfor specificindividuals,he noted he wouldnot introduce such evidence dealingwith 1975 or 1976.The reasonhis clienttookthis position was that since itwas foreclosed from introducingany otherevidence re-garding other excepted reasons for favoring union mem-bers on referral,the request letters alone would not sig-nificantlyalter the resultreached bythe Board.In fact,counsel later introducedcontractorrequest letters cover-ing the full period claimed in the specification,from 1975through 1979, statinghe hadchanged his mind.Howev-er, asnoted below,see fn.25, infra, Respondent limitedits analysis,tying the requests to particular referrals, tothe posttrial period.Withrespect to the request category,Mulvihill askedJensen to list which nonmember claimants were request-ed for referralby contractors. After theGeneral Counselobjected and offeredto stipulate based upon a submissionby counselshowing those claimants who had been re-quested,Mulvihillfinallyagreed to make the factualbreakdownand argument in his brief.26Respondent next addressed the discrepancy in referralof stewards,union members being referred over non-members by a greater than 4-to-1 ratio overthe whole1977-1979period and in almost every quarter.Jensen ex-plainedthatbecause union memberswork for Local 373contractors all the time,theyknow the local work rulesand conditions.Jensen and other officialsknow whethertheir local members are qualified to handle large amountsof money, and competent enough to collect it, and knowwhat work belongs to local ironworkers when jurisdic-tional disputes arise with other trades.While such dis-putes are governed by International union agreements,superceding those aretheLocal'sown area practiceagreementswitheach particular trade, that defines, basi-cally,how workshall be assigned.Complications canarise in interpreting these agreements.The Local 373members, being more familiar with these practices,would bemorelikely tobe aware when another trade isdoingLocal 373 work thansomebody who doesn't workin the area all the time.Jensen said that constantly,when the Local has placeda non-Local 373 steward on the job,he causes problemsby claimingworkhe did as an ironworker in anotherareawhichmay notbe a Local 373 work practice.Jensen acknowledged that some of the nonmembers who26 Respondent did not include such a breakdownor analysis in itsbrief.Instead,Respondent included a list, attached as Schedule A whichdocumented the book location of referrals of Local 373 members support-ed by request letters during 1977-1979 later received to evidence as R.Exh. 22. 676DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfrequently and regularly shape the hall are qualified toserve as stewards and have been made stewards on jobs.It is Jensen's practice not to appoint as steward an indi-vidual whom he has no prior knowledge.Without priorexperience working onLocal 373 jobs,he will not be fa-miliarwith its work practices.Without knowledge ofpersonal character,Jensen would not know whether hecan handle money.The money the steward collects is the sum of $4 perworkday working assessment paid by every ironworkeron a Local 373 job whichincreaseswith overtime hours.It is collected on the job on payday or shortly thereafterand turned in to the union hall along with a steward'sreport as soon as possible.The monies and report also in-cluded the travel service dues of $2.50 per week paid bynonmembers.Membership dues are generally paid direct-ly by members by mail or in person at the hall or a meet-ing.It is the steward's responsibility to keep a record ofthe time worked by every ironworker on the job. Theweekly report he prepares lists all information relating topersonnel,names, local affiliation,regular and overtimehours, assessment,and travel dues paid and owed. Theassessment is retained by the Local and is the predomi-nant source of its funds.The regular dues of $14 amonth,only $1 is retained by the Local, $13 being remit-ted to the International.Thus, regularity in collectionand reports is vital to the operationof the Local.Turning to the category of "late calls,"an excepteddesignation,the union summary for 1977-1979 showsmembers received a much higher proportion then non-members of such out-of-turn referrals.As earlier noted,Jensen explained this disparity on the ground that where-as most of the nonmember referral cards are mostly outof date, the members telephone list is constantly updatedby thelocal administration.But far more late calls are re-ferred in person from the hall than by telephone. Whenasked how registrants became aware that if they stayedin the hall after the "book is closed,"there is a possibili-ty of a late call referral,Jensen responded that "every-body knows what the procedures is. . . . They knew iteither by us telling them directly or by experience." Butmany nonmembers are seeking work elsewhere, awayfrom the Local 373 hall in Perth Amboy, for exampleout of sister local halls in Elizabeth or Newark, NewJersey,where District Council affiliated Locals 11 and45 are located.In Jensen's assessmentmost of those whoremain in the hall after completing regular referrals, asearly as 8 a.m., areLocal373 members.When few indi-viduals remain,Jensen scans the hall and selects in orderfrom the referral list. If a large group is present,he readsout namesdown the book.Jensen also swore that during the period 1977 to 1979,during which he served as assistant steward,Local 373never knowingly bypassed a nonlocal member for amember without explanation or an explanatory remarkbeing placed in the remarks column. Those explanations,none of which fall within the consent decree excepteddesignations,were analyzed by Jensen. He prepared adocument,Respondent'sExhibit 21, which broke down,for the year 1979, all instances of a passover of one regis-trant by another, whether a member or nonmember,based on an explanation not authorized in the consentdecree.In contrast to the General Counsel's analysis forthe same year, which showed 86 out of order referralswith no mark,i.e.,no excepted explanation,Respond-ent's totaled 69. Jensen believed the difference of 17 rep-resents those instances in which members,sent out on re-ferral only get 2 hours work and on their return to thehall are referred out again pursuant to a union policygiving preference the following day to those referredwho had short hours the prior day. The Governmentproperly treated these subsequent referrals as passoversand the Union did not.The reasons contained in the remarks column fall intothree categories:Inclementweather(0 degrees days,snow,rain),holiday and picket line reward.It is note-worthy that in 1979, 25 members received the benefit ofa picket line reward passover as against 10 nonmembers.These passovers were almost half of the 73 listed. Thus,Jensen contention that this explanation shows non-members being treated the same as members is not borneout by the record.Jensen also referred obliquely to the law suit broughtby nonmembers against Local 373 seeking membership.Of the original 16 Charging Parties, all but possibly 1,who died around the time the case was settled, havebecome members of the Local.Similarly,many, but notall,of the similarly situated class of discriminatees havebecome members.When asked to provide numbers,Jensen replied that over a hundred had transferred in al-ready from their membership in sister locals.Jensen ex-plained that the transfer of the original group wasachieved through settlement of the litigation brought inthe New Jersey state courts.There were 25 plaintiffs inthat case.The other transfers have resulted from achange in the Local's criteria for admission of new mem-berswhich was adopted as a consequence of the lawsuit.Those not immediately admitted to membership areplaced on a waiting list.Respondent Union introduced into evidence 260 lettersreceived from contractors requesting the referral of iron-workers during the period 31 July 1975 to 20 August1979. The individuals whose names appear in these let-ters are by and largeLocal373 members.In instanceswhere more than one ironworker is requested,some let-ters also contain the names of nonmembers.The Unionalso retains in its files letters requesting referrals of non-members.With respect to both kinds of letters, those re-questing union, and nonunion members, the Union didnot offer in evidence and does not have in its files, fol-lowup letters corresponding to all oral requests madewhich were documented in its requisition registers.2727 In these registers,Jensen and others recorded such information asthe contractor's name, the date and time of requisition, construction site,number of employees requested,phases of iron work to be performed,contractor'srepresentativemaking the request and any remarks. Al-though required by the consent decree the requisition registers do notcontain the name of the contractor's representative making the requestbut only the title-superintendent, owner,or foreman. Nor have the regis-ters been serially numbered as also required by the consent decree Thereare numbering gaps between several of the registers which follow eachother in chronological sequence(see R. Exhs. 12a, 13a). IRONWORKERS LOCAL373 (BUILDINGCONTRACTORS)677Jensen testified that some request letters which may havebeen received,were probably misplaced and are missing.There are whole periods of time for which the Union ispresently lacking such letters.These letters are not uniform.Many are typed on con-tractor's letterheads.A feware handwritten notes onmemorandum paper containing either the name of theemployer or the name of the official who is making therequest.One contractor used a short typed form contain-ing blanks which he filled in but left undated.Others let-terswere also undated. Jensen testified he added dateson the undated requests roughly a year before his testi-mony when he reviewed them by checking the requestagainst the requisition register and referral register. Heacknowledged that in a number of instances his datesmay not have been completely accurate.In some in-stances the contractor sent the letter naming workers atthe request of a foreman member of Local 373. Almostallof the requests confirm an oral request previouslymade by telephone to the hiring hall.In discussing stewards,Jensen testified that the firstman referred to a job is the foreman and the second manreferred is the shop steward.There is only one stewardon every job. Wherethere is a single contractor andwork is subcontracted to different ironwork contractorsfor different phases of work; steel, concrete and rods,sash and finishing work,or rigging,then for each sub-contractor employing ironworkers,a steward would beassignedby the Union.Jensen expanded on his associationwith JosephMcCloud, the longstanding business agent who died in1984. Jensen was McCloud's assistant for over 10 years.In that time he came to know the policies McCloud fol-lowed in making referrals.Their desks faced each other.Theyboth answered the telephone receiving contractorrequests and Jensen stood alongside McCloud whenMcCloud was next to the window referring applicantsout of the book.Inmaking referrals of stewards,McCloud,first of all,wanted people he could trust han-dling money.On large jobs,the steward should be goodwith figures and accounting entries to compute theworking assessments owed and travel service dues. Heshould also be familiar with the Union'swork rules andarea practices.These include established rules in the col-lective-bargaining agreement,area practices followedover the years,the general working rules of the Interna-tionalUnion and the Local'sown area work practiceagreements with different crafts.The steward should besomething of a diplomat,be able to remain calm in dis-putes, have some courage to maintain his position onbehalf of the men and the contractor,and be familiarwith safety regulations and exercise judgment to declarea condition unsafe and thereby limit the Local's liabilityon an ensuing accident.Jensen went through the names of approximately 200of the more than 600 nonmember claimants while on thewitness stand.In each instance,he gave his opinion as towhether, had he been steward during the period 1977through 1979,be would have referred out the named dis-criminatees as shop steward.Jensen declared that indoing so he followed the criteria that he understoodMcCloud followed in making steward selections and re-ferrals. Jensen added, however, that he did not alwaysagree withMcCloud,and implied these differences ex-tended to steward selections.In order to save time of trial, the parties subsequentlystipulated to receive in evidence a document prepared byJensen, listing for each of the additional 400-plus non-member claimants whether Jensen would have referredthem as steward and, if not,why not.Itwas stipulatedthat if called to testify about each of these remainingclaimants,Jensenwould have testified in accordancewith his evaluation contained in the exhibit.Jensen'sopinions on steward referral may be brokendown into a number of different categories.About cer-tain discriminatees,Jensen said he did not know themwell enough,they either didn't shape the hall or shapedtoo infrequently. About others,Jensen statedthey eithergambled,had a drinking problem,or were otherwise un-reliable in handling large sums of money.Stillotherswere not knowledgeable or familiar enough with thework rules, some because they worked primarily out ofother locals in the northern portion of the State, andother because they worked steady for contractors or "allover."At other times,Jensen expressed the view thatthese claimants would confuse Local 373 work ruleswith those in other areas they worked, such as in Eliza-beth. Still others were deemed by Jensen to lack experi-ence with a wide range of contractors and types ofwork.Another small group were frequently markedabsentwhen called,had no car or drivers license sowould have difficulty in getting money and reports tothe hall.A large group who signed the register as quali-fied and interested in referral in rods or sheeting, for ex-ample, Jensen would have referred as stewards on smalljobs in their specialty but not large jobs employing manyironworkers or involving structural or mechanical workor finishing in which they were not qualified.Among the agreements governing the contractualwork jurisdiction of ironworkers, the basic documentguidingLocal 373 isthe so-called Brandle Agreement,dated 15 December 1926, made between the Locals 373,11, and 45 and the predecessors of the current signatoryEmployer Association, The Building Contractors Asso-ciation of New Jersey.The collective-bargaining agree-ment in effect between the District Council and Employ-er Association for 1977 through 1979, in article III, pro-vides that the Brandle Agreement establishes for all timethe contractual work jurisdiction of the Union and thatthe provisions of article IV, "Work Jurisdiction," whichfollows, are identical,or substantially so, to those in theBrandle Agreement.At present this Agreement governsall five ironworkers locals comprising the District Coun-cil and the work jurisdiction they claim with signatorycontractors.Some of the work practices governed by the agree-ment are enforced or interpretedby Local 373different-ly or more stringently than one or more of its sisterlocals.For example, according to Jensen, some of thenorthern locals of the District Council permit reinforcingrods to be burned to the proper length by a foremanalone,while Local 373 requires two men to be presentwhen rods are burned. Similarly, for safety reason Local 678DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD373 normally requires wire mesh to be rolled by twomen while the other locals in the District Council, all inthe northern part of the State, are lax in enforcing thatrule.Local 480 has a maintenance agreement in whichthe amount of overtime is limited;Local 373has enteredno such agreement but has supplied ironworkers em-ployed by a contractor operating under a maintenanceagreement with the International Union.According to Jensen,some of the extensive workclaims appearing in the Brandle Agreement may be abro-gated on particularjobs by theInternationalUnionthrough its agreements with other International Unionsor bylocal area practicesLocal 373 has with otherunions in its area. These area practices which IronWorkers Local have with other trades will also vary de-pending on the local.Thus, ironworkers in NorthernJersey are claiming thework ofplacing roof deckingwhile Local 373 does not. Again Iron Workers Locals tothe southof Local 373, Locals 399and 68, permit theshortening of reinforced bars to be done off the jobwhile Local 373, under the Brandle Agreement,requiresall such bars above a certain length to be cut and bent onthe job.Also, in areas south of Local 373,sister localspermit four men and a foreman on a crane on a structur-al job were Local 373 requires five men and a foreman.Even within Local 373's own territoryagreementsmay vary from local to local.Under an agreement be-tween the International Iron Workers Union and Interna-tional Union of Millrights work is divided between Local373 and the Perth Amboy Carpenter's Local in con-structing a monorail conveyor,but when such work isperformed in a Ford plant,under an area practice agree-ment the work is performed by a composite crew, halfmillrights and half ironworkers. Jensen maintained thereare hundreds of such practice agreements which vary de-pending onthe other craft, thebusiness agent and theparticular area.In situations where a particular craft hasmore than one local in the area,practice issues couldarise with each.Jensen continued to insistthat Local 373members aremore qualified than nonmembers to act as steward not byvirtueof theirmembership but because they workaround the area and out of the hall all the time.They donot go to other locals to look for work.Although someof them work steady for contractors all the time, and afew others will look for work elsewhere if work is slowfrom the Local 373 hall, basically the members stay lo-cally and look for work here and no place else.On cross-examination,Jensen described instances inwhich a contractor will call him from a jobsite to requestrelaxation of work rule or practice and in the ensuingdiscussions Jensen has authorized the change after get-ting the facts.Jensen also acknowledged that the areapractice agreements with other unions have been devel-oped for the purpose of avoiding jurisdictional disputes.Jensen himself as business agent personally attendsmarkup conferences held at the jobsites before a jobbegins and attended by the contractor and various craftsto resolve potential problems with other crafts and settlejurisdictionalwork lines. Jensen also attended such con-ferences during the time he assistedMcCloud. The re-sults are either distributed in writing to the steward orJensen will meet with the steward to explainany vari-ations from normal practice.Sometimes,jurisdictionalissues are resolvedor clarified by telephonecalls tootherbusiness agents.Whenjurisdictional problems arise during the courseof a jobat the site,Jensen willfirst tryto settle it overthe telephone utilizing his steward as intermediary in dis-cussionseitherwiththe contractoror other steward ortalkingdirectly tothe contractor.On occasion,he willgo to the jobsiteand get involvedwith otherbusinessagents.If theproblem persists,the Internationalmayhave to be broughtin.Jensen later brought out that asteward who knows the rules well enough and can quotethem with authoritycan settlea workdisputebefore itever getsto thepoint where a call is made to the busi-ness agent at the hall.It is significant,however, thatthe collective-bargain-ing agreement is silent on the functionof the steward. Asfor grievances,articleXIII provides,in paragraph 13.1"All grievances or disputes involving the interpretationor applicationof the collectivebargaining agreement ofthe partieswhichcannot be adjustedor settled by andbetween the BusinessAgent,having jurisdiction,and theEmployer shall be submitted to a Committee composedof representativesof bothparties."Thus, the steward'srole in grievance handling or adjustment is minimal, inwrittenform.Jensen's testimony reinforces this conclu-sion.He never referred to a steward role ingrievancehandling or resolution.In evaluatingthe Union's effort toovercome the pre-sumption of continued discriminatory operation of thehiringhall at leastderivedfrom its continued substantialpreference accorded members over nonmembers on thedesignation and referral of stewards, it firstmust be rec-ognized,unfortunately,that the agent responsible for theUnion's conduct,then business agentMcCloud, is nowdeceased.(Althoughalive and available to testify in theunderlying proceeding he apparently did not take thestand to defendthe Union's practices on referral in 1975and 1976.) Thus, McCloud's assistant,Jensen,responded.But he wasnot the key officerwho, unilaterally, ran theUnion's exclusive referral system.By his own admission,JensenrelievedMcCloud only onlimited occasions forshortperiods oftime.McCloud didnot articulate his rea-sons each time he passed over a nonmember in referringout a steward.WhatJensen wouldhavedone had he ex-ercisedMcCloud's authority does not really tell us whatand why McCloudacted as he did.Even Jensen's attempt to respond to this shortcomingby expressingMcCloud policy onreferral which was ap-parent to him and which he has subsequentlyfollowedfails because it is really not a policy at issue but its appli-cation to particular individuals.Jensen's attempt to ar-ticulate a rationale for making stewardreferralswhich Ipreviously described by breaking down his reasons into aseries of categories show clearlythat subjective judg-ments were being madewhich mayor may not have hadareasonedbasis.Each time Jensen, speaking forMcCloud,was making a subjective determination basedon a presumed personal knowledge of the experience andability ofan applicant,he was demonstrating the degree IRON WORKERSLOCAL 373 (BUILDING CONTRACTORS)679to which the Union had unbridled power to control em-ployment and favor certain applicants and provide themwith enhanced employment opportunities and benefits. Itis also evident that time after time,Jensen exhibited lackof familiaritywithor knowledge of the experience ofnonmembers,particularly thosewho worked part ormost of the time outside the hall. That he would be morefamiliarwith members who predominantly worked thehall is not surprising.This familiarity and closeness withmembers could not have failed to have left a strong im-pression on the out of town experienced applicants.In responding to a similar claim madeby a Union thatits agent,Brennan,did not make referrals arbitrarily, butused a method that was objective,by using his discretionin selecting the best workers for the job, the Third Cir-cuit Court of Appeals made comments equally apt to thecase at bar:Both the terms of the collective bargaining agree-ment and the way in which Brennen made referraldecisions leave room for impermissable discrimina-tion.It is this latitude, this grant of uncheckedpower, that may reasonably tend to coerce job ap-plicants into joining the Union.Although it may bepermissable for a business manager to exercise somedegree of discretion in making employment referralsthrough a hiring hall, he may not base his referralssolely on his personal knowledge of the workers ifhe is more likely to be familiar with the skills ofunionmembers than with those of nonmembers.[PaintersLocal 277 v. NLRB,717 F.2d805, 810 (3dCir. 1983).]Accord:Ohio Valley Carpenters District Council (Catalyt-ic),267 NLRB 1223 (1983).While experience in working for District Council con-tractors could be said to make ironworkers familiar withthe basic jurisdictional agreements,particularly the Bran-dle Agreement,and unwritten area practices, Jensen, tothe contrary,took such work history with close sisterlocals, as detrimental because it would foster confusion.In fact, Jensen referred to only a few variances in prac-tices,which,by the time a nonmember had any workhistory at all with a Local 373 contractor would havebeen understood.Itwas pure speculation for Jensen tosuppose these ironworkers would perpetuate confusion inexercising their obligations as steward,particularly whenhe was available a phone call away to lend assistance. Infact, the business agent appears to have become involvedand resolved himself most jurisdictional issues of anyconsequence.As regards those with whom he was unfamiliar, oreven those with a presumed handicap or problem, therewas no evidence offered that Jensen put his judgments tothe test, i.e., that a steward referral of any one of themresulted in a detriment to the Local.Neither did Jensenanalyze the capabilities or understandings of the 200-oddmembers to act as stewards.Surely, among them wereindividualswithsimilar short-comings similar to non-members cited.It is also noteworthy that none of the criteria onwhich Jensen claims McCloud relied are listed in theconsent decree. The only requirement there is that theindividual be a "senior,experienced applicant,"a qualifi-cation that most, if not all, of the nonmember claimantspossessed. By using private subjective criteria not permit-ted by the collective agreement or consent decree incor-porated therein, and by failing to justify such practice oroffer reasons to those rejected,the Union was continuingto engage in a systematic and continuous pattern ofabuse "openly back dooring referrals in violation of theagreement."NLRB v. Iron Workers,600 F.2d 770, 777(9th Cir. 1979). See alsoPlumbers Local 725,225 NLRB138, 143 (1976), enfd. 572 F.2d 550 (5th Cir. 1978);Asbes-tosWorkers Local 22,212 NLRB 913 (1974);IronWork-ersLocal 290 (Mid-States),184 NLRB 177, 187 (1970),enfd. 443 F.2d 383 (6th Cir. 1971).Evenwhen Jensen grudgingly conceded a non-member's qualification to serve as steward on a small rodor sheeting job, his response begged the question. If theapplicant listed himself qualified in only one or two spe-cialties, those are the only ones for which he would becompeting with a member for a steward referral, andeven here,on smaller jobs,members were preferred outof order, leading one to conclude that not qualificationsbut invidious union considerations were at work.Finally, there is no evidence that the Union sought tofamiliarize users of the hall in a systematic way with thefunction of steward or the various agreements and prac-tices and rules bearing on the jurisdictional and monetaryresponsibilities and so prepare all experienced applicantsfor their duties. The matter was kept in-house, and thosewith whom Jensen (McCloud)were most familiar, allunion members, continued to be preferred by a wide sta-tisticalmargin throughout the posthearing periodthrough 1979. 1 conclude that the Union has failed toshow that its sham use of the steward designation in theperiod 1975 to early 1977 ceased and that its continuedextreme preference accorded members over nonmemberson the numerous steward referrals in subsequent yearswas unrelated to a discriminatory motive and intent.Other evidence,unrelated to the steward designationssupports this conclusion.Thus, picketline activitywasopenly rewarded by referral preference and memberswere the only ones contacted or solicited for late refer-rals after the hall counter was closed.Such preferenceswent hand in hand with the continued striking statisticalcontrast on steward assignments.I return now to an analysis of the Union's defense thatthe evidenced it submitted of written requests by con-tractors and its maintenance of requisition registers docu-menting contractor requests shields it from a finding,particularly for the 3-year period following close ofhearing, that its use of the request designation in prefer-ringmembers on referral was pretextual or that suchnondiscriminatory preferences undercuts theGovern-ment's presumption or a finding of a continued unlawfuloperation of the referral system in general over the sameperiod.Initially, Jensen's claim that members were requestedby employers far more frequently than nonmembers be-cause they worked solely or predominantly out of theLocal 373hall and so were known to the contractors, 680DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDdoes not explain members' requests so for exceedingthose of themany nonmember claimantswho regularlyand repeatedly sought referralthroughthe hall.Further, as noted earlier, theUnionnever fulfilled itspromise to analyze the request letters inits brief.Sched-uleA attachedto isbriefmerely locates the page andline in the referral registeratwhicha member passedover otherregistrants because his referral was specifical-ly requested.As pointed out byGeneral Counsel in itsbrief,Respondent neither correlated the received letterswithentries in the requisition registers nor did it relateeither the request lettersor the referralregister entriesdenoting a preferred referral made because of a requestto any instance claimed by the Government as a pass-overentitling a claimantto backpay.More significantly,Respondent has not soughtto showthat any nonmemberpassedover in favorof a member because of his requestby a contractor would havebeen denied backpay in aquarter because the passover was the only instance in thequarter inwhich hewas bypassed.As maintained by theGovernment and as warrantedby the record,a singlepassover in a quarter establishes a discriminatory act andentitlementto backpay.My reviewof the computerprintouts for each claimantwhich formedthe basis forthe quarterly backpay claimson behalf ofeach discrimin-atee showvery few, if any,instances in which a contrac-tor request was the only instanceof the passover of anyclaimant in a quarter.Many of thepassovers in a quarterwere multiple and listeda variety ofreasons in the re-marks column.The predominant designation,referral asa steward,has already beenshown tohave continued tobe used as a pretext.Otherswere notpermitted by theconsent decree, and also served to perpetuate memberdominance in competitionfor thefinite number of jobsavailable.Thesedesignations included late referral, callbacks (requested or not), picket line reward and replace-ment, among others.Since Jensen has acknowledged thatserious gaps exist in the evidencethe Unionsubmitted oflettersestablishingrequestsofmembers, the Unionwould have been hard pressed to establish a nexus be-tween any one of the 118 letters submittedbetween 17February 1977 followingclose of hearing and20 August1979, thelastone submitted, and a sole instance of apassover in any one quarter.But not having even madethe attemptto showsuch connection Respondent has notmet its burden of establishing that contractor requests in-sulate it from discriminatory preferences accorded itsown members during the years followingthe close ofhearing. And, as Mulvihill correctlyinferred,the requestdesignations in the initial period covered inthe underly-ing decisions,forwhich140-odd letters were submittedbut no analysis conducted, wouldhardlybeginto over-come the shear volume of multiple, unrelated passovers,bothevidencedby excepteddesignations and no com-ments in the remark column, on the basis ofwhich theadministrative law judge and Board concluded that amassive pattern of unlawful conduct had been perpetrat-ed warranting a remedy for all nonmember applicantsadversely affected.Finally, having failedto show howany request of a member corroborated eitherby letter orentry in the requisition register impacted on any particu-lar quarterly backpay claim,Respondent's defense in thisregard must fail.I now turn to Respondent's defense based on the testi-mony of certain of the similarly situated claimants it didcall as witnesses,28 that by their conduct,or the evi-dence of their District Council or interim earnings, theirclaims should be eliminatedor at theleast, substantiallyreduced.Respondent disputes the claims of 13 of these claim-ants.The claims of two others,Benedict Powers andGeorge Laday, were ordered withdrawn on motionmade by the General Counsel on the conclusion of theirtestimony,because of evidence that their interim earn-ings exceeded adjusted gross backpay for each quarterclaimed.A. HarryBarrettThe General Counsel claims $2490 for Barrett for eachquarter in 1979 and makes additional claim for each offour funds based on the applicable percentage of thisbackpay figure required to be remitted under the collec-tive-bargaining agreement.In computing this adjustedfigure the General Counsel took into account earnings of$955 per quarter reported by the District Council. Bar-rett produced a copy of his 1979 Federal Income TaxReturn reporting earnings of$5188,which he sworewere all derived from referrals out of the Local 373 hall.Accompanying copies of W-2 and Tax Statements to-taled$5204.05 and this figure,based on typed informa-tion supplied by each employer,shall prevail.Barrettalso testified he spent 72 days in the Freehold, NewJersey County jail in 1979 during warm weather. Inas-much as Barrett was not in the labor market and unavail-able for referral during this period of time I will considerthat for the thirdquarterof 1979Barrett had no earningsand is not entitled to backpay for that quarter.Since in-dependent evidence is not available to attribute his 1979earnings to any of the three particular quarters,contraryto the contention of the General Counsel appearing atpage 28 of his brief, I will apportion them among thesequarters just as the General Counsel has done with re-spect to both the average gross backpay figure claimedunder its formula and the District Council earnings it de-rived from records maintained by the Council.There isno uncertainty as to these earnings and they shall betaken into account.Accordingly,Barrett's District Coun-cil earningsof $1734.68 per each of three quarters results28 After subpoenaing and examining 14 nonmember claimants,counselstated that Respondent would call no further witnesses in its defense tothe Government's claims.Because of the expenses the local had alreadyincurred in witness and appearance fees,exceeding$12,000 to date,during which time only a small number had their examinations completedeach day, the Union anticipated substantial additional expenses,for an-other 6 to 8 weeks adding greatly to its costs and that of the subpoenaedindividuals who, while waiting to testify,in some cases for up to 3 days,were losing wages Accordingly,the Union was prepared to rest its de-fense and to rely on the record as it had been developed, regarding bothits legal and factual defenses to the backpay claims asserted,including, asto individual claimants,its burden of establishing willful loss of earnings,availability forwork and mitigation of claim. Although the Union re-served its right to call ComplianceOfficerBurke as to matters in whichproposed stipulations were not ultimately worked out,Respondent calledno further witnesses. IRON WORKERSLOCAL 373 (BUILDING CONTRACTORS)681in a net backpay figure of$1710.32 for thefirst, secondand fourth quarters.The contributions due the fundsshall be adjusted accordingly except that no contributionshall be due to the Welfare Fund on Barrett'sor anyother claimants'behalf as will be explained,infra.Barrett also reported that in 1977 he suffered from aserious drinking problem,as a consequenceof which hewas unable to continue on three jobs in a row to whichhe had been referred after 2 or3 days ofwork and waslaid off when he reported late on a following day to thejob. The specification shows no District Council earningsin 1977 and Barrett could not produce income tax orearnings information for any year other than1979.Al-though Barrett also worked out of the Trenton iron-workers local he did not attribute these jobs to referralfrom that hall. This conduct constitutes a willful loss ofearnings serious enough to affect Barrett's entitlement tobackpay for the period in question.Since there was notestimony and it is impossible to determine how longeach job would have continued I am prepared to penal-ize Barrett for one quarter of backpay claimedin 1977,thereby reducing the claim for that year by $2002 on thisground alone.Barrett also testified that the reason he didnot reregister at theLocal373 hall until9May 1977after being marked absent the prior 15 February was thathe thought he was in Daytona Beach,Florida, visitingrelatives.Although Barrett later testified under cross-ex-aminationby theGeneral Counsel that he did not have aclear recollection of the dates or even the year, these re-sponses were elicited by leading questions.I am preparedto credit Barrett's initial unsolicited and volunteered re-porting of the reason for his extended absence from thehall.Consequently,and based on his removal from thelabor market for a 3-month period I will also eliminate asecond quarter of claimed backpay of$2002 on this sepa-rate ground,leaving Barrett with a backpay award of$2002 for each of two quarters in 1977.In 1978 Barrett reported that he worked as a dish-washer for two named restaurants in Red Bank, NewJersey, for a period of 3 or 4 months in the spring. Inas-much as no claim is asserted for Barrett for the secondquarter of 1978, this disclosure shall not affect his claimsfor the first and third quarters in that year.Barrett testified he earned between$3000 and $4000including overtime in late 1976 working for a steel millinMorrisville,Pennsylvania,on a referral from the Tren-ton ironworkers local. As a consequence of these interimearnings,Barrett's net claim of $1680 for the fourth quar-ter of 1976 shall also be eliminated.Barrett admitted the lose of his drivers license on hisreturn from Florida in May1977 whichlose continuedthrough the remainder of that year,1978 and 1979. Healso did not have an automobile in 1976.As a result, theLocal373 agent at the referral window had him markthe register"no car" so that the Union would be awareof this limitation.However, Barrett also testified crediblythat the absence of his own vehicle or drivers license didnot overly handicap him in accepting assignments fromthe union hall. While he could not accept a job requiringhim to have a personal automobile he was assigned tojobs in rural locations which he was able to accept bymeeting and being pickedup by fellowworkers withautomobiles and taking public transportation home. Onthe basis of this testimony I am not prepared to rule, asdid Judge Ricci in the case of the Thom brothers,IronWorkers Local 373,232 NLRB 504 at 517, and as theUnion claims, that Barrett only used the hall for workwhich filledhis special circumstances and needs.Whilehe was confronted with certain difficulties he appears tohave made every effort to overcome them and his handi-cap, unlike that of the Thom brothers who conditionedtheir referral on being able to travel together, was hardlyas stringent or constricting and permitted a wide rangeof referrals.In its brief the Union continues to attack any recoveryat all for Barrett and others like him who show a historyof numerous absences following their registrations andsubsequent passovers when their names are finally calledfor referral. I have previously rejected similar argumentsaddressed to those claimants who show irregular or in-frequent registrations and my comments made there areequally applicable to those who,likeBarrett,were notpresent days or weeks after the discriminatory actsagainst them took place when the Union belatedly calledthem for referral.Respondent'scontinued systematicmassive discriminatory operation of the hiring hall, estab-lished in the underlying cases, and which I have con-cluded Respondent failed to demonstrate it discontinuedin the subsequent period,excuses claimants,such as Bar-rett, from forfeiting backpay because they did not contin-ue to shape the hall daily after they were discriminatori-ly bypassed. As noted by the Board in a typical,analo-gous circumstances,involving discrimination against anonmember under a union exclusive referral system, andrepeated many times in other cases,"We find no basisfor tolling the Respondent's backpay liability to Mooreas of 19 September 1984 in light of the continuing unlaw-ful discrimination which made futile any attempts by himto secure employment through the Respondent's referralsystem even after that date," a date that Moore stoppedsigning the referral list,LaborersLocal1136(Southern Il-linoisBuilders),276 NLRB 1396 (1985). Barrett amongother discriminatees,made the same point for himselfand all other like claimants when he replied to a questionby Union counsel as to whether he recalled being in thehiring hall on each day since a particular registration.Barrett answered:"Most of the times we were in thehiring hall, but if you keep coming back day after dayafter day and see other people getting sent out whileyou're still sitting there,you get tired of sitting there."(Tr. 3027.)Barrett's testimony,confirmed by other claimants,such as Edward Hazelet, also shows that these non-members relied to a great extent on an estimate given tothem by the union business agent, as to how long thewait would be from the time of their signing the registeruntil they would be called in their classification.Usually,Barrett and others followed the time lapse given to thembefore returning to the hall, which could vary between 2days and up to a week or more.Joe McCloud,being de-ceased could not respond,but neither Jensen nor anyother union official during McCloud's tenure as agent,offered any rebuttal to this assessment.Thus, this testi- 682DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmony, which I credit, provides additional evidence thattheUnion'smarking a claimant absent when calledshould not affect his backpay entitlement for a prior un-lawful passover which occurred during a particular quar-ter.B. Edward HazeletHazelet testified that in1975,until September of thatyear, he worked, off and on, 5 days on, followed by aweek or two off, as a relief bartender at a tavernin Clif-ford Beach, New Jersey. Although he tended bar from5:30 until 11:30 p.m.starting an hour to an hour and ahalf after most ironworker jobs finish for the day. Haze-let testified he would not have worked the same day betended bar at the ironworkers trade because it wouldhave been over taxing.As a consequence,Iwill takethese earnings into account as interim earnings.Hazelethad no tax return or earnings statements from this orother employers,having lost or misplaced all such docu-ments.Hazelet made $3.50 an hour for 5 hours plus tipsof approximately$35 per evening,which,he said, werevery good. Calculating Hazelet as having worked, an av-erage,10 days a month from January through August1975, and earning therefore,an average$525 per month($175 wages plus $350 tips) and $1575 per quarter foreach of the first two quarters, Hazelet's claim for thefirstquarter($699) is eliminated and his claim for thesecond quarter ($2417) is reduced to $842.Hazelet alsotestified thathe was seriously injured onthe job working for a company called K Steel Erectorson referral from Local 373 on or about 17 October 1976.He was disabled for approximately 17 months, until thesecond quarter of 1978. The General Counsel makes aclaim for Hazelet for the full fourth quarter in 1976. Iwill reduce Hazelet's claimby half forthe quarter,repre-senting that portion during which he was unavailable forwork because of his injury.Half of the average grossbackpay of$2119 is $1,059.50, less District Council earn-ings of$301, leaves Hazelet with an award of $759 forthat quarter.The amounts due to the funds will also bemodified accordingly.Hazelet, like Barrett,did not have his own means oftransportation for most of the backpay period, but, as hetestified,he depended a lot on public transportation orrides from coworkers he knew. There is no indicationthat the absence of his own vehicle for more than 6months at a time unduly restricted the job assignmentsHazelet was available to take.For a period of 3 to 4 months in the late spring andsummer of 1978, Hazelet refrained from registering at theLocal 373 hall while spending the period in East Orange,New Jersey.As he testified,he wasn't working, and wasliving on money he had put away. On one occasion, Ha-zelet signed up for work from the Newark local, but wasabsent when called.Iconclude Hazelet voluntarily re-moved himself from the labor market for the third quar-ter of 1978. I will reduce his claim accordingly, subtract-ing $2850, the gross backpay,and distributing the $48DistrictCouncilearningsprorated to that quarter toquarters 2 and 4, thereby reducing each of those quartersby $24.I take this action in spite of the fact that after 3May 1978,29 Hazelet's next signed the register on 22September 1978, and was passed over once on 26 Sep-tember by a member, Bob Ello who had been "request-ed" but with no request letter for that event having beenproduced by the Union. In this instance I find the evi-dence of Hazelet's willful conduct has overcome the evi-dence of the Union's liability which would normallyflow from application of the formula applied by the Gen-eralCounsel in fixing both the backpay period and thesingle act of discrimination entitling the claimant to a fullquarter's backpay.Hazelet also testified to a drinking problem, describinghimself as a recovering alcoholic,which led,from timeto time, to his failing to appear at the hiring hall on oc-casions he was marked absent.However, on the basis ofthe lack of any evidence that Hazelet was unfit for dutyon the instances he was passed over during the 4 yearscovering his backpay claim,and contrary to Respond-ent's contention,I am not prepared to reduce or rejectHazelet's claim other than as already noted.C. Joseph GavulaGavula testified that although he signed the Local 373register on six occasions from February to November in1977 he was in such bad health throughout the year thathe would have been able only to work 1 or 2 days atmost if he got a little better. During this time Gavulawas receiving treatment monthly as an outpatient for atubercular condition at the Veteran's Hospital in EastOrange, New Jersey. Gavula had been confined to thehospital for this condition in 1968. The condition re-turned starting in January1976.Gavulahad $888 report-ed earnings in 1976 and no earnings in 1977. Gavula'sweakened state of health continued in 1978.On one ortwo jobs to which he was assigned in that year after afew days he told the foreman that he was not feelinggood and that he would get a replacement because hewas in poor health.In the period from June to the end of August 1978,Gavula did not seek employment in the ironworkerstrade while he tended to his garden at home because ofthe heat and his poor health.Gavula's testimony duringthe General Counsel's examination that he stayed awayfrom the hall each summer is contradicted by the com-puter printouts of his registration history and is not cred-ited.While Gavula testified he had no earnings in thefourth quarter of 1979, he did sign the register twice inthat quarter, early in October, before being bypassedafter the first signing,and is therefore entitled to back-pay for each of the quarters.Gavula's testimony that hewas collecting unemployment then does not deprive himof the application of the formula.More troubling is the evidence that during 1976 to1978 Gavula was available only for jobs of short dura-tion and, in fact, he voluntarily cut short his employmentonce or twice in 1978 for reasons of health.As againstthis testimony,is the evidence of Gavula's having been29 He was marked absent on11May 1978,following multiple pass-overs on 4, 5, and 9 May IRONWORKERSLOCAL 373 (BUILDING CONTRACTORS)683passedovermultiple times,and many times,on average,following each such passover.Applying the GeneralCounsel's theory, it is impossible to determine how manyjobs of short duration Gavula would have received hadhe not been discriminatorily bypassed. Further, many ofthe jobs the contractors made available were relativelyshort.Balancing the limitations which Gavula readily ad-mitted,as against the wrongs he suffered each time a jobforwhich he was qualified and could perform with hishandicap was not offered to him, I conclude that Gavulaisentitled to the average earnings figure under the for-mula.However,because of his withdrawal from thelabor market in the summerof 1978,I shall eliminate thethird quarter backpayclaim, thereby reducinghis entitle-mentfor that year by $2628.D. Edward FarleyFarley testified that he is a recovering alcoholic andthat his condition was particularly bad in the period of1975 to 1978 for which backpay is sought on his behalf.Farley is one of the original Charging Parties. On thebasis of Farley's full testimony it appears that at leastpart of the cause of his drinking problem was the way heresponded emotionally to the Union'sdiscriminatorypractices as it affected him. Farley described himself asan experienced rod man with 27 years of work history inthe trade shaping out of various ironworkers halls. Hehad never before experienced the disparate treatment bywhich he was victimized by the Union's agent on em-ployment referral.Farley claimed his referrals were invariably to 1-dayjobswhile members received much longer term jobs.Once when he complained to McCloud about his 1-dayassignment,McCloud replied"that's all there is."WhenFarley asked why the guys behind and ahead of himwere getting2 or 3months,McCloud's response was"well, you probably can't handle the job." Farley thenreferred to an 8 month assignment he had received in1974.McCloud told him "we go by the list, take the jobor don't."On another occasion,when Farley saw hisname on the referral list had been skipped,McCloud toldhim the referral had not been in his specialty,but it wasa rod job for which he was qualified. McCloud also toldhim "well, you were never a foreman." Farley correctedhim, replying, "I was never appointed foreman."Farleythen testified to his 27 years'experience as an ironwork-er,but never having been appointed foreman by theUnion.SO It was this attitude which led Farley to exclaimhe just stayed on unemployment for much of the fall in1975. "I wasn'tbeing sent out of the hall, so I though[sic]what is the sense of even putting my name down."(Tr. 2416.) Farley submitted he had the qualifications todo a lot of the jobs but was not referred.Farley also testified to an instance of a member finish-ing a job with him, but having signed the day they werelaid off and then not having been marked absent andbeing referred out the following day.30 Jensen had testified Farley shaped the hall too infrequently to beconsidered for steward.Farley testified to only one occasion when his drinkingled to his being terminated from a job,information hediscovered some time afterward.I am prepared to credit Farley, and conclude that hislow earnings in the years in question,1975, 1976, and the2d quarter of 1977 were attributable to the discriminationhe suffered at the hands of the Local, not his own dis-abilities or any negative reaction not justified by the factof the Union'smistreatment of experienced nonmemberssuch as himself.Accordingly,the Union's arguments tothe contrary are rejected.E.Michael AgrestoIn September1976,Agrestohad a massive heartattack. He believed it occurred on 27 September. He per-formed no work thereafter until approximately 1 July1978. The specification shows Agresto's District Councilearningsfor 1976as $1497 a quarter.Since Agresto wasnot available for work in the fourth quarter of 1976 hisfourth quarter claim is eliminated and those quarterlyearnings mustbe prorated over the first third quarters,resulting in District Council earnings of $1,196 for eachof those quarters.Inasmuch as average backpay was$2,119 in each quarter of 1976, Agresto's revised adjust-ed gross backpay and net backpay is $123 in each ofthose quarters.Agresto next signed the register on 26 June 1978 andcontinued seeking work until mid-November 1978 whenhe ceased working over the winter on doctor'sordersand then shaped again from March to June 1979, got sickin early June 1979 and did not return to work throughthe balance of 1979 and into 1980, having triple bypassopen heart surgery performed in the interimperiod. Inview of this history the General Counsel was askedwhether it would not be more appropriate to prorateAgresto's claim for the second quarter of 1978, starting iton his returnto the work force afteran extended illnessexceeding a year, akin to the manner in which the Gen-eral Counsel prorated first claims,starting on the date ina quarter in which claimants were first bypassed duringthe backpay period. The General Counsel reserved its re-sponse but did not deal with the issue later at hearing orin itsbrief.I conclude that it would be more appropriateand consistent with the theory underlying the proratingof the first claim, to prorate Agresto's second quarter,1978 claim since,in his case, there is now evidence thathe was not available for work prior to 26 June 1978 be-cause of hisillness.Agresto's first passover took place on26 June 1976. Therefore,hisgrossbackpay for thesecond quarter is4/90 of$2850, the average gross back-pay per quarter, or $127. Agresto had no District Coun-cil earnings in the second quarter and therefore his netbackpay is $127 for the quarter.Agresto had District Council earnings of $7640 in1978.He acknowledged that those earnings all tookplace between July and November 1978. Prorating thembetween the third and fourth quarters,results in suchearnings of $3820 in each quarter,exceeding quarterlyaverage gross backpay of$2850, and accordingly elimi-nating any claims for Agresto in either the third orfourth quarter. 684DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDIn 1979, as noted,Agresto shaped from March to earlyJune,and only in this period.He was out of the labormarket on doctor's orders prior to March and was oper-ated on and out of the labor market the balance of theyear and beyond. Therefore all of Agresto's DistrictCouncil earnings of $2832 were made in the first twoquarters and will be apportioned half to each quarter.The average quarterly gross backpay is $3445. Deduct-ing $1416 from that figure,leavesAgresto's adjustedgross and net backpay at $2029 for each of these twoquarters.F. Alexander Farkas Sr.Farkas testified that he was 77 years old. In 1975 hewas 67. After earning $12,176 that year, his earningsdropped severely to $488 in 1976, $284 in 1977 and 0 in1978.His claim ends with the second quarter of 1978. In1973 when he was 65, Farkas started tending bar on apart-time basis at the Canteen in Perth Amboy. By 1976he accepted an offer from the owner to bartend full timewhen he was getting little work out of the union hiringhall.On occasion,the owner would give Farkas a day ortwo off to rest and he would take the opportunity to signthe register and seek work out of the hall for 1 day only,voluntarily leaving the job if it went longer.In essence,Farkas had retired from full-time ironwork and becauseof his age and a prior heart attack he was taking it easy,working full time at the bar and supplementing thatincome with a few days working his old trade. If hecould not handle the job,for example a job calling forbending heavy bars, he would not accept the referral.His salary tending bar was maybe $125 a week plus tipswhich average $10 or $15 a week.I conclude that the conditions Farkas placed on his re-ferral startingin 1976,limiting thetype of job he wouldperform, and working only 1 day at a time when hecould take limited time from his regular job, removeshim from the class of similarly situated nonmember iron-workers established by the Board in this case who didnot place such special circumstances and needs on theirreferral. SeeIronWorkers Local 373,232 NLRB 504, 517(1977). Furthermore,Farkas' interim earnings at the bar,whichaveraged$1800 a quarter, when coupled with hisDistrict Council earnings of$122 a quarter in 1976 and$71 a quarter in 1978, left him with net backpay of $197a quarter in 1977 and $131 a quarter in 1978.31However,Farkas' voluntary quitting of jobs to which he was re-ferred after 1 day in each year should result in reducingthose sums to 0 in 1976 and 1977, the inference beingwarranted that Farkas,as a result of union referrals,would have earned at least the net backpay amounts ineach quarter but for his voluntary quitting to return tohis regular employment.At the least Farkas' disclosuresshifted and now placed the burden on the General Coun-sel to adduce evidence as to each job to which Farkaswas referred to establish that they had only a 1-day termand no such evidence was forthcoming.Accordingly,91 In 1978,Farkas had no District Council earnings for the two quar-ters in which he sought union referrals.I rely on dismissing Farkas' claimfor that year on the narrow restrictions he placed on his employabilitythrough the union hall.and asFarkashad no claimfor 1975, his District Councilearnings exceeding the average grossbackpay for thefirst three quarters in which he shaped,IrecommendFarkas' claim be dismissed.G. Donald BoeThe specification lists no interim earnings for Boe for1975. The firstpassover of Boe took place on 20 January1975 so his backpay would commence to run from thatdate.Boe testified and produced copies of his Federaland nonresident New York State income tax returns for1975 showing a gross income of $8815 supported bythreeW-2 forms from three employers who each with-held New YorkState income taxes.These jobs Boe ob-tained from shaping the Local 480, Iron Workers hiringhall.Deducting prorated interim earnings for 68 days inthe 1st quarter, of $1662 and for the next two quarters of$2201 each,Boe'snet backpay now becomes $273, in thefirstquarter,and $359 in each of the second and thirdquarters.No claim is asserted for the fourth quarter.Although Respondent counsel in his brief sought tocreate the impression that Boe was an itinerant who onlyshaped the Local 373 hall on the occasions when hecould not get work out of New York or elsewhere anddid not wait long for work, the records of his passovers,most of which were multiple, show a majority in 1975and 1976 took place on the very day or day after Boeregistered at theLocal 373 hall.Boe's only other claim was for the second,third, andfourth quarters of 1976. Boe produced a copy of his Fed-eral income tax return and W-2 statements showing$10,917.12 in wages.He was unable to pin down the pre-cisemonths or quarters in which he worked for thenamed employers.Prorating these earnings over the fourquarters, his earningsof $2729per quarter exceed the av-erage gross backpay per quarter of $2119 leaving himwith no net backpay.32H. Robert BurkeBurke testified that in1976 and 1977he earned$18,000or $19,000 each year as a truckdriver,shaping for St.Johnsbury and First National Stores in South Kearney,New Jersey.In those years he also shaped the Local 373hiring hall in the third quarter each year, but had noearnings recorded at the District Council.In 1978 Burketestified he earned $23,000 mostly from truckdriving forSt.Johnsbury and First National Stores, with limitedironwork. Likewise,in 1979, Burke earned$23,000 to$24,000 truckdriving.In 1975, Burke made$3956 fromironwork, shaping the Local 373 hall, but also earned38 It appeared that part of Boe's earnings were as the result of a refer-ral or referrals out of the Local 373 hiring hall and thus should have beenreflected in District Council earnings.District Council records show only$124 in earnings for Boe in 1976,clearly an erroneous figure Sucherrors,and this was not the first,make it imperative that personal inter-views be conducted and documents be produced if possible,on notice toLocal 373 representative,before any backpay monies are distributed. Iwill not make Boe's discovered earnings the basis for revising the aver-age gross backpay figures.Such a major change would be totally unwar-ranted. IRON WORKERSLOCAL373 (BUILDING CONTRACTORS)close to$20,000 truckdriving.Burke also shaped Local11 in Newark that year.IcreditBurke's testimony as to the amounts andsource of his earnings outside the ironwork trade in theabsence of any income tax returns or other documenta-tion.Burke stated the figures he gave were the bestrecollection of his earnings in those years.Burke didhave in his possession a copy of his 1978 tax returnwhich showed combined earnings with his wife of$23,336,$5000,or $6000 of which were attributable tohiswife.Thus, Burke's estimate of $23,000 earned in1978, resulting from approximately$18,000 to $19,000from driving and $2468 from District Council records isnot far off the mark.Burke was also firm in his recollec-tion that he was always close to $20,000 in earnings peryear and that his earnings seemed to increase after he leftthe trade full time.These earnings in each year spreadover the entire year even discounted by $5000 to $9000earned by his wife in each year, applied prorata to thequarters claimed in each of the 4 years, exceed the ad-justed gross backpay claimed in each quarter,and thuseliminate Burke from sharing in any award.I.Frank J. BrownIn 1979, Brown shaped out of the Local 373 hall in theearly part of the year, but by April had gone to Trenton,where he was assigned to a job out of the Iron Workerlocal there which continued for the balance of the yearand earned him over$22,000.Brown believed he hadfour to five jobs in Perth Amboy in early 1979 whichprovided him with just under$1400, to April. His Dis-trictCouncil earnings record shows $808 for the year. Iwill accept that figure.His 1979 tax return shows incomeof $23,322.15 for the year.This testimony eliminates anyclaim for Brown for the second quarter of 1979 and re-duces his first quarter claim,based on $808 of earnings inthat quarter to $2637.For 1978 Brown produced a copy of his 1978 Federaltax return with accompanying W-2 Wage and Tax State-ments showing gross District Council wages of $8466,33plus interm earningsof $2031.Prorating the DistrictCouncil earnings into four quarters($2014 a quarter) re-vises Brown's adjusted gross backpay to$836 per quarter(on gross backpay of$2850 per quarter). Brown testifiedthe interim earningsof $2031 weremade in September toOctober, in early fall, doing welding under a Govern-ment contractforAstro Pak Corporation.Proratingthese earnings between the third and fourth quarters,$1016 in each quarter,eliminates any claim for thesequarters,leaving Brown with net backpay of $836 ineach of the first and second quarters.In 1977,Brown had earningsof $6000, partlyfrom in-terim employment for employers not members of theDistrictCouncil.Gross backpay is$2002 each quarter.As a consequence,and dividing these earnings on a pror-ata basis,$1500 equally into each of the four quarters,Brown's net backpay is reduced to $502 per quarter.99 A District Council Annuity Fund form W-2P shows contributionsof $2480.16.This does not constitute earnings over and above the total ofthe other W-2 statements Brown described the sum as a default on a loanhe had made to finance a daughter's college education.685In 1976, Brown's earnings totaled$5237, again an un-known partof whichwas earned outside the DistrictCouncil.Dividing these earningsinto $1309 in each ofthe fourquarters,reduces Brown'snet backpay to $810per quarter.Brown's DistrictCouncilearnings includedin the specification exceeded his grossbackpay in 1975,eliminating any claim in that year.Respondent argues in its brief that Brown shaped outof the Trenton local part of thetime and that his manyabsences manifest a voluntary absenteeism disqualifyinghim fromany recovery. To the contrary,Brown's effortsto seek workout of the Trenton localwhen none wasavailable outof Perth Amboy showsan effort to seek in-terimworkand thus mitigate his claim.Respondentcounsel, p.24 of its brief,quotes Brown as saying thatwhen he misseda jobby being absent when called (mostlikelyby seekingwork out of the Trenton localhall) andknew hewould have towait two or three weeks to getanother day, he sometimes walked away and had a drinkbecausehe couldnot standit. (Tr. 2956.)But Brown ex-plained in detail when examinedby the General Counselhis practice of signing in at 7 a.m. and waiting at theLocal 373 hall the whole referralperiod thatday and thenext for a referral that never came.Brown explained"sometimes I gotpretty angry.Iwalkedout the door.... You wouldsee what was going on. I didn'tlike theappearanceof it." (Tr. 2961.)Brown was anironworkerfor 33 years,was a certified welder, could do sheeting,allother phases ofworkincluding structural, rods, rein-forcing,mesh,and rigging34 and yet was neverreferredout as a foreman or ever given a reasonwhy he was notin all the years he shapedthe Local 373 hall.Brown wasreferredout as a stewardby the Uniona number oftimes eachyear over the backpayperiod,yet BusinessAgentJensen testified unaccountablythathe, Brown, ba-sically confined himself to welding on structural jobs andhe, Jensen might only consider Brown qualified as asteward on a small structuraljob but noton anythinglarge or any othertype of work.J.PatrickMcGeeIn 1979, McGeehad earningsof $12,174. The onlyevidence breaking down these earnings by quarters isthatMcGee finished a year's job with the road depart-ment of the Township of Middletown,New Jersey, earn-ing $407.38 in January and also worked on a job as iron-worker outside the District Council jurisdiction,Januaryto February,earning $1582. Those combined earnings of$1989 are therefore attributable to the first quarter. Thebalance of $10,185, shall be distributed,$3395 to each ofthe first three quarters, since as noted by the Union in itsbrief and as confirmed by the computer printout in evi-dence documenting McGee's registration and referralhistory, he did not register for work from Local 373 inthe fourth quarter.Thus,McGee's earnings,of $5384 inquarter one exceeds the gross backpay, of $3445, for the94 Brown listed himself on the Local 373 register as qualified in almostallphases of the ironworkers trade His 8 March 1976, listing includeswelding,burning structural,certifiedwelding,rigging,and rods. Laterregistrations in 1976 and 1977 show him qualified in certified welding,rigging,structural,and rods. 686DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquarter.In each of the second and third quarters, McGeeis entitled to $50.In 1978, McGee, as noted, worked a full year for theTownship of Middletown, earning $7985, but shaped theLocal 373 hall twice, once in each of the third andfourth quarters.I do not agree with Respondent counselthat he was unavailablefor workon those occasions andwill recommend backpay of$854 in each of those quar-ters, derived by taking the difference between his quar-terly interim earnings of $1946 and the gross backpayfigure of $2850 per quarter.Contrary to the impression union counsel sought toportray of a witness not very interested in seeking iron-work through the union hall, McGee came across as aqualified ironworkerwho probablyfelt under some pres-sure to avoid arousing the displeasure of the Union'sleadership which was confirmed by union counsel repre-senting McGee as having executed an affidavit seeking towithdraw from the proceeding.On the basis of my anal-ysisof his demeanor and his responses to questionsduring the General Counsel's examination, I am satisfiedthatwhen McGee registered for work he stayed in thehall and sought referrals from the Local to ironworkerjobs.I therefore will not disturb the claim made on hisbehalf for 1975, 1976, and 1977 set forth in the specifica-tion.K. William McClellandMcClelland was asked by union counsel why he wasmarked absent in the union referral book when his namewas called on a series of occasions from August 1975 toMarch 1976. McClelland replied the work was so slowduring that time that the hall would be so full of men,they had to stand outside and couldn'tget in to the hall.At least twice his name was called before he could get into the counter and let the union agent know he waspresent, and by the time he did another man had alreadybeen sent out in his place and he was marked absent. Theshaping hall was 20 by 25 feet and 300 men would bewaiting to be referred at the time.McClelland learnedhis name had been called when someone yelled out hisname outsidethe hall. The only recoursewas to resignthe book.I credit McClelland's explanation.On other occasions during this period when finallycalledMcClelland may have been working for SouthernMachinery,a company with a location in Atlanta, Geor-gia,where his brother was its superintendent.McClel-land called his brother when he could not get any workby shaping Local 373 and was invited down for a coupleweeks of workat a time.McClellandalso shaped anironworker local hall in Chattanooga, Tennessee, nearhismother's residence.McClelland's practice in 1975 to1977was tosignthe Local 373 referral book, reportdaily for 2 or 3 weeks, and if he still could not get a re-ferral,visit either his brother or mother to get work.During the 2- to 3-week period McClelland often alsowaited for late calls.McClelland was also appointedsteward on certain smaller jobs,at times by the businessagent, but on other occasions by vote of the men on thejob who turned to him as most senior man on the job.During McClelland's examination,union counsel madereferences to records of McClelland's earnings,referredto once as social security records(Tr. 2381-2382), andquoted a precise figure of $3070 earned in the third andfourth quarters of 1975. Counsel did not offer into evi-dence any record of these earning.Itmay be thatMcClelland's from work performed for Southern Ma-chinery were reported to the District Council because ofthe Employer's contractual arrangement with the Union.In any event,the record contains only District Councilearningsin the years 1975 and 1976. They total $3696 in1975 and $1924 in 1976. Without probative evidence Icannot take into account the $3070 figure to which coun-selmade reference.In this instance,Respondent, whohas the burden of establishing interim earnings,failed todo so.Beginning in the last quarter of 1977 and continuingthrough 1978 and June 1979, McClelland worked steadyfor a company, T.B.A., away from his home area. Thereare no claims for this period during which McClellanddid not shape the Local 373 hall. McClelland first re-signed the union register on 9 July 1979.Thus all of hisDistrictCouncil earningsof $7432were earned in thethird and fourth quarters, contrary to the General Coun-sel's specification,which prorated the earnings over thefour quarters.As a consequence McClelland's earningsexceeded the gross backpay of $3445 for each of thesequarters and the claim for 1979 shall be dismissed.L. John KrusisKrusis is one of the original charging parties in theproceeding.He is also one of the claimant who became amember of Local 373 during the courseof theproceed-ing, in his case in the third quarter of1978. Accordingly,Krusis' claim ceased after that quarter.The Unionasserts thatKrusis' registration record istypical of the claimants who, after signing the referralregister,were marked absent many times when theirnames were finally called.A reviewof his signing histo-ry (G.C.Exh. 348),shows that in many instances Krusiswas immediately,the same day,or almost immediately,the following day, and for a series of successive daysthereafter,bypassed enumerable times by union membersfor a variety of reasonswhichthe Board during theperiod of the underlying case, and which I have nowconcluded,in the subsequent period, were pretextual orsham.Thus, it matters little or not at all, that Krusis wasnot present when he was finally called for referral any-where from 2 weeks to, in one instance, 6 weeks thereaf-ter.AsIhave earlier noted,once the discriminatory ac-tions were taken, and in such a continuous and massivepattern,there is no warrant for conditioning recovery byKrusis and the others like him on the requirement thathe remain continually in the hall in an exercise in futilityuntil all union members have been referred and onlynonmembers like Krusis remain for whatever jobs arethen available. Krusis is entitled to the claim asserted onhis behalf as remedy for this widespread and pervasivehistory of violationsby theUnion in the operation of itsexclusive referral system. IRON WORKERS LOCAL 373 (BUILDING CONTRACTORS)M. William WardellWardell'sbackpay period commenced on 8 August1977 afterhe had reinstated his union membership. Priorto that time he had been totally disabled.His earningsafter that date were$401 in the third quarter, and $940in the fourth.Thus, his net backpay, based on a grossbackpay of$1201 in the third and $2002 in the fourth,are reduced to $800 and$1062, respectively.In 1978 Wardell'searnings included$1943 interimearningsmade from a job performed for Karl KochErecting Co., Inc.in Carteret,New Jersey,to which hewas not referred by Local 373, in the first quarter. War-dell'sDistrictCouncil earnings,prorated,are $1395 aquarter.Wardell's first quarter claim is eliminated sincehis interim and District Council earnings exceed the$2850 gross backpay.His third and fourth quarters netbackpay is reduced to $1455 in each quarter.In 1979,Wardell earned$8504,$990 of which wasearned on a non-Local 373 job performed for John F.Beasley Co. in Newport News, Virginia. Wardell's testi-mony about extra expenses incurred on his travels to andfrom Virginia and related to his stay there were totallyconfusing and unreliable.Suffice it to say that legitimateextra expenses would have reduced these earnings by atleast$500, figuring$250 per week for a 2-week job, in-cluding travel,leavingWardellwithnet earnings of$490.Wardell worked in Virginia in June and July, sohalf will be prorated to each of the second and thirdquarters.Wardell's revised net backpay is thus $1566 inthe first quarter and$1321 in each of the second andthird quarters.There is no claim in the fourth quarter.At thehearing, on motion madeby the General Coun-sel, the names of two other claimants,Frank Catalanoand Rich Dalinski,were deleted because those namesweremisspellingsand therefore duplicative, of theproper names of two claimants,Frank Catalfamo andRichard Dazinski, whose claims remain in the proceed-ing. In its brief, the General Counsel moves to delete theclaims of two additional named claimants,Robert Ca-kowski and John Zack,whose signatures showed themto be backpay claimants Robert Czajkowski and JohnZactansky.The General Counsel also moves to deletethe name of Robert Ello as a claimant since he was amember of Respondent at all times material.These mo-tions are granted.The General Counsel also appended amended backpayclaims on behalf of Czajkowski and Zactansky to reflectcorrections as a consequence of the name confusions. Anamended claim was also submitted on behalf of JosephPalus, reflecting a substitution of this claimant in place ofAnthonyPalus and a substantially revised and reducedclaim in conformity with the General Counsel's represen-tationmade on the record.Tr. 1433-1436.These threeamended claims shall be received in evidence and phys-cially substituted for the prior claims, General Counsel'sExhibit 1, Appendices E-125, E-625, and E-451, respec-tively.An issue has arisen involving claimant and namedChargingPartyFrankO'Neill.AdminstraitveLawJudge Ricci found thatO'Neilland one other ironwork-er,a claimant in the consolidated case against IronWorkers Local 45,had at times worked as ironworkers687under other assumed names.Judge Ricci reported: "Thereason for such activity,the timing,the relationship be-tween that and the referrals and the discriminationsshown here, does not appear."IronWorkersLocal 373,232 NLRB 504, 517.Judge Ricci concluded this conductdid not relieve Respondent of responsibility for discrimi-nating againstO'Neillon referrals.In its Decision andOrder,the Board affirmed Judge Ricci's ruling refusingto strike O'Neill's testimony on the ground that his invo-cation of the constitutional privilege against self-incrimi-nation effectively deprived it of its right to cross-examinehim.Apparently,although it is not completely clearsince Respondent did not refer me to, or produce, thoseportions of the transcript relevant to its contention,O'Neill invoked the privilege when pressed by unioncounsel as to the name he used and the occasions he wasreferred under the assumed name.The Board concludedthat since the cross-examination of the witness relatedprimarily to matters relevant to backpay proceedings, itwas proper for Judge Ricci to have refused to strikeO'Neill's testimony.Subsequent to close of the underlying proceeding, andprior to commencement of hearing in this supplementoryproceeding O'Neill died.Since O'Neill's claim terminateswith the fourth quarter of 1978, in which full claim ismade, O'Neill passed away sometime between 1 January1979 and commencement of this hearing on 3 December1984, although the precise date is uncertain.The issue having been raised and Respondent thushaving been acutely made aware and,indeed,placed onnotice,that certain matters regarding possible mitigationof O'Neill's claim remained to be resolved,and Respond-ent having the burden of establishing willfull loss ofearnings or other defenses to the recovery sought in thesubsequent backpay proceeding,Iconclude it was theRespondent's obligation to invoke the provisions of Sec-tion 102.31(c) of the Board'sRules and Regulations inanticipation that O'Neill,having already done so, wouldlikely refuse to testify in reliance on his privilege. Thatsection authorizes the Board,on application of any party,with the approval of the Attorney General,to compeltestimony of any individual who has invoked or is likelyto invoke the privilege.Such an application,madetimely, may have resulted here in a grant of immunity toO'Neill and the preservation of his testimony by deposi-tion before his death.Respondent neither invoked thatprocedure nor did it bring to my attention the precisetestimony and circumstances which led to O'Neill's reli-ance on the privilege.Neither did Respondent seek toadduce any evidence which might have established thename usedor the jobs in which O'Neill assumed an alias.In all these circumstances I am unwilling to deny a claimfor liability legitimately established becauseO'Neill'sdeath has now foreclosed the possibility of establishingcertainmitigating facts from his own mouth. I recom-mend that O'Neill's claim be affirmed by the Board.Ialso conclude that Leon Adler and Philip Mundy,charging parties inIronWorkers Local 373,235 NLRB232, both fall within the classification of "other as yetunidentified discriminatees"found inIronWorkers Local373,232 NLRB 504, entitling them to the backpay from 688DECISIONSOF THE NATIONALLABOR RELATIONS BOARDthe 10(b) period applicable in the prior proceeding, as setforth in the claims in the specification applicable tothem. See General Counsel's Exhibit 1, Appendices E-001 and E-417, respectively.Hearing commenced on 3 December 1984, and contin-ued on 17-20 December 1984, and 11-13, 20-22, and 26-28 February and 6 March 1985, and closed on 22 Febru-ary 1986. Near the end of hearing held on 6 March 1985,atwhich Respondent rested its defense,theGeneralCounsel reported having reachedan agreement in princi-plewith Respondent regarding a settlement,which Re-spondent counsel then confirmed.The terms of a pro-posed formal settlement were then described in somedetail.As a consequence of these disclosures hearing wasadjourned to a date some months hence, subject to can-cellation on prior advice that problems were being en-countered in meeting that date for submission of theagreement.Utimately,although precise terms of a pro-posed formal settlement stipulation were negotiated, pre-pared and executed by Respondent and counsel for theGeneral Counsel over a considerable period of time,during which period the rescheduled hearing was ad-journed from time to time, it was never offered to me formy recommended approval for submission to the Boardbecause of the General Counsel's refusal to finally agreeto its terms based in part on objections raised by thenamed Charging Parties and their counsel.Thesematterswere discussed and clarified at an informal conferenceconducted with the parties,their counsel and others, in-cluding the executive director of the District CouncilFunds and its counsel on 26 December 1985.The sum-mary of these events have been reported here becausethey account for the considerable passage of time be-tween 6 March 1985 and the final day of hearing held on22 February 1986. On that date, the hearing concluded,the record was closed,and a briefing schedule was set.Responsive briefs were scheduled with the assent ofcounsel.The General Counsel filed a brief first on 23June 1986, to which Respondent responded,following anumber of adjournments, on 14 October 1986. TheCharging Parties have not filed a brief.V. ARGUMENTS RAISED IN THE BRIEFSAs noted earlier, the Supreme Court left open on itsreview and reversal of the court of appeals determinationeliminatingthe class, theissue as towhether the inclu-sion of the group of similarly situated employee claim-ants and the award sought herein,would render the pro-ceeding punitive in nature and therefore unenforceable.Respondent claims that the Board's procedure was puni-tive from its failure to secure any interim earnings infor-mation to its use of a formula which compensates irregu-lar users under the same standard as regular registrantsand regardless of the time in the quarter when the regis-tration took place and even though many claimants wereabsentwhen called for referral. I have previously re-sponded to each of these points separately,rejecting eachof them but noting that as to the absence of any interim-earning or other information with regard to the over-whelming number of claimants,the Board's procedureson disbursements which I have recommended be fol-lowed here, will serve to protect against receipt of wind-fallamounts by any claimants and prevent the awardsfrom being unrelated to the nature and degree of losssuffered by individuals claimants.I deem it necessary torepeat here that it was only the Respondent'smassiveand long standingdiscriminatory conduct which com-pelled the Judges and Board to respond with a formulaand to apply its terms to all those who suffered discrimi-nation at the hands of the Union.In doing so,I cannotconclude that the Government'seffortoversteps thebounds of its remedial mandate described in the languageof Section 10(c) of the Act, once it has concluded that aperson has engaged in an unfair labor practice and issuedan order "requiring such person to cease and desist fromsuch unfair labor practice,and to take such affirmativeaction,including reinstatement of employees with orwithout backpay, as will effectuate the policies of theAct." Thislanguage has been long interpreted by the Su-preme Court as providing the Board with broad discre-tion in fashioning the backpay remedy,and its ordercannot be disturbed"unless it can be shown that theorder is a patent attempt to achieve ends other thanthose which can fairly be said to effectuate the policiesof the Act."Fibreboard Paper Products Corp. v. NLRB,379 U.S. 203, 216 (1964) (quotingVirginia Elec. & PowerCo. v.NLRB,319 U.S. 533, 540 (1943)). TheBoard's dis-cretion extends to what method should be used in calcu-lating the backpay award. SeeBagel Bakers Council ofGreater New York v. NLRB,555 F.2d 304, 305 (2d Cir.1977). It is required only to adopt a formula which willgive a close approximation of the amount due. SeeNLRBv.Brown & Root,Inc.,311 F.2d 447, 452 (8th Cir.1963); it need not find the exact amount due. I concludethat the Board's broad area of discretion has not beenabused here by its choice of remedy and its applicationto all ironworker registrants,irregular or regular, whosuffered on any occasion from the Union'sflagrant andwidespread pattern of continuing discrimination.UnlikeRepublic Steel Corp. v.NLRB,311U.S. 7(1940), cited by Respondent in support of its argument,none of the payments required here, are to be made togovernmental agencies or to any persons other thanthose who were the targets of the Union's flagrant coer-cive activity-the employees, who being members of theUnion's sister locals,were nonetheless unfairly bypassedtime and again in their efforts to secure job assignmentsfrom the only source available to them in their tradewithin the Union's jurisdiction.Respondent also cites the cost of the award,which itestimates at $10 million, as alone sufficient to render thespecification unenforceable.However, neither case Re-spondent cites for this proposition involved discriminato-ry conduct under Section 8(a)(3) or 8(b)(2) of the Act,but rather these are cases where employers violated theirbargaining obligation under Section 8(a)(5). Thus, inNLRB v. Dent,534 F.2d 844 (9th Cir. 1976), the courtrefused to enforce that portion of the Board'sorderwhich required the employer to restore wage rates ofunit employees unilaterally reduced until the partiesreached agreement,reached a bargaining impasse, or theunion lost an election also required by the order. Thecourt,in concludingthat this portion of the order acted IRON WORKERSLOCAL 373 (BUILDING CONTRACTORS)as a penalty,expressed concern that the employer, assuccessor,would be compelled to pay rates which itwould not have agreed to and where it would not in lawhave been bound by its predecessor'scontract.Thesefacts and analysis are far removed from the situationfaced by the hundreds of claimants and the Union here.Similarly, inCarpenter Sprinkler Corp. v.NLRB,605F.2d 60(2d Cir.1979), the court agreed with the re-spondent employer with a history of good labor relationswho had violatedits bargainingduty under the Act bymaking unilateral reductions in wage rates absent an im-passe, that the portion of the Board's order requiring itto return all wages and benefit level to the status quoante, to make retroactive payments to the union funds,and make restitution to strike replacements as well asstriking employees,was not warranted.Aside from thefact that the reviewing courts here have sustained theclass of similarly situated employees and the Board'sbasic gross backpay formula, the Union's discriminatoryintent and use of fabrications on a massive scale in fur-theranceof its power to favoritsown members is a farcry from the context inCarpenter Sprinkler Corp.,whenthe court weighed 20 years of good relations with theunion in concluding that these portions of the Board'sOrder would financially cripple a small employer in aneconomically depressed region.Contrary to Respondent,Carpenter SprinklerCorp.,does not demonstrate that thecost of the award alone, without examination of all thefactors surrounding and relevantto the conduct of theRespondent which led to the Board's selection of an ap-propriatemeasure of relief,issufficient to render aremedy punitive.Nothing said by the court,and quoted by the Union at28 of its brief, inPlumbers v.NLRB,747 F.2d 326 (5thCir. 1984),leads me to conclude that the awards I haveapproved in this case should be set aside because theUnion is or may be unable to pay the bill. In each in-stance, the Government has made a careful analysis ofthe referral history of each individual who was deniedreferral in proper order solely because of his nonmem-bership in Local 373, supplemented this analysis with astatistical study showing the continued wide disparity inreferrals favoring members in all of the excepted catego-ries under the consent decree and applied the averagegross backpay formula approvedby theBoard andCourt.That the awards extend over a 5-year period issolely due to the Union's continued illegal operation ofthe hiring hall and its failure to adopt corrective meas-ures even during the 2- to 3-year period from September1977 and March 197895 to December 1979, during whichtime it was on noticeby virtueof Board Decisions andOrders in the two companion cases, that its hiring hallpracticeswere deeply tainted and flawed.Thus, theUnion has only itself to blame that awards for individualclaimants are large or continue for a 3- to 5-year period.Surely, only a remedy sufficient in scope and breadth toreach each illegal act and provide relief to each discr-minatee for each such act can serve to eradicate a systemss Of course, the ALJ decisions date froman even earlier time, Sep-tember 1976 and July 1977, respectively.689so pervasive in its coercive effect and impact onqualifiedironworker applicantsfor referral through theunion hall.The Unionalso contendsthat theBoard,not havingspecificallyauthorized in these casesthat relief be pro-videdfor all discriminatory conduct continuing beyondthe close ofhearing, isthereby foreclosedon grounds ofelemental due process from seeking awardsbeyond thosetimes.I reject this argument.First, the Union is incorrectin viewing the languageof themake whole remedy as sorestrictive.The language used inbothcases providesmakewhole relieffor all discriminatees(named and simi-larly situated)who soughtemployment opportunities"during the relevant period."There is nothingwhich in-dicates that the relevant period is limitedto the periodcovered by thehearing.To the contrary,there is evi-dence from other reliefprovided that theBoard wasconcerned about the Union's future conduct and theUnionwas surely aware ofthis fact.The Board madecertain recordkeeping,report filing, and register inspec-tion requirementswhichextend up to 2 yearsbeyond theDecisionand Order,the last ofwhichis dated 20 March1978.Leaving the identity of similarlysituatednon-member applicants to future determination at the compli-ance stage meant theUnion's conductvis-a-visnon-member applicantswould beweighedovera consider-able period of time.Most persuasive as to Board intentand union understandingof it, is thereiteration by theBoard of it conclusion that the consistent pattern of dis-criminationwarrantedmeasures,includingprovidingrelief to a whole class of applicantsfor jobs,whichwould serve to remedy the violationsfor the future. TheBoard's selectionof remedywould be meaningless if itcould be arbitrarily terminated at the time the hearingclosed and not when the Respondent'sdiscriminatoryconduct ended.NLRBv.Operating Engineers,460 F.2d 589 (5th Cir.1972), citedby Respondent,does notlead to any differ-ent conclusion.Contraryto the instant proceeding, inOperating Engineers,the discriminatory acts were com-mitted against a single union member,and whether dis-crimination continued against him on certainspecificdates were the subject of a series of charges and earliersettlement agreementswhich weresubsequently set aside.The Unionwas never placed on notice,as it was hereunder a completely different set of circumstances, thatanyUnionconduct subsequent to certain specificeddates,was the result of unfairlaborpractices and thusformeda basis for seekingbackpay. The Boardsought tocure those deficiencies by amending its prior order topermit the General Counsel to seek backpay during anexpanded periodonly ifdiscriminatory refusals to referthe discriminatee were proven.The Court permitted theexpansionof the backpayperiod by such means becausethe Unionhad adequatenotice ofthe claims and theywere litigated over a considerableperiodof time. Here,there is no reasonfor theBoard to amend its order toseek continuing relief, although it may choose to do so,seeStevensFord, Inc., 271NLRB628 (1984), because theRespondent,by virtue of theBoard'sDecisions andOrders, isalready on notice thatremedy forcontinuing 690DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand future violations is already being sought and will berequired. 3 6A separate argument was made by Respondent in itsbrief that the backpayclaims are unenforceable becausearbitraryinnature.Respondent citedNLRB v. IronWorkers Local 378,532 F.2d 1241 (9th Cir.1976), in sup-port of itscontention.InIronWorkers Local 378thecourt rejected the Board's use of the"representative em-ployee" formula to determinewhat thediscriminateewould haveearnedbut for thediscrimination.The courtrejecteduse of the formula because the men chosen asrepresentativewere the most steadily employed iron-workers and not representative of the discriminatee, anordinary ironworker,and, further,because in an industrywhere employment is intermittent,intermittency was nottaken into account.As to theuse of representative employees,the court'scriticismwould not have the sameweight or validityherebecause, rather than dealingwithone claimant, weare here dealingwithmore than500, with all the varietyin registrations and skill designations that implies.Withsuch a vast, heterogenous,albeit similarly situated group-ing, the administrative law judge's and Board's use of av-erage earnings to determine grossbackpaywas eminentlyreasonable and would notunfairly skew the result. Also,by virtue of theuse of the average earnings ofallusersof the hall,intermittencywas certainly taken into ac-count in the instant proceeding, particularly since, unlikethe formula as applied in straight productionwork, lowand high earners were not excluded.See fn.24, supra.The Board's use of the average earnings formula is wellwithin its broad discretion in selectinga backpayformulaappropriate to the circumstances of a particular case.NLRB v. Carpenters Local 180,433 F.2d 934 (9th Cir.1970). Thatthe award in many instances may only be aclose approximationof the actualloss is sufficient so longas the formula is reasonably designed to producethat ap-proximation.SeeNLRBv.Brown&Root,Inc.,311 F.2d447, 452 (8th Cir. 1963). Finally,Respondent,havingfailed to offer an alternate formula in detail with applica-tion to each claimant, as requiredby theBoard'sRulesand Regulations,is in no position to complain about theformula in its posthearing brief.In any event, Respondent'sproposal of a graduatedbackpay formula that confers incremental awards as afunction of registrationfrequencyper quarter fails totake into account the demoralization sufferedby discri-minatees.Moreover,the purpose of the proceeding is tomake the discriminatees whole and reimbursethem fortheir lostworkopportunities;the number of incidents ofdiscrimination per quarter is thus irrelevanton the fact ofdiscrimination and the entitlement to a quarterly award.The infrequencyof registration may be relevant to theextent it may reflect on lackof efforts toseek work andincurwillfullidleness during thebackpay period. Only86 Under Board law, the Respondent's obligation continues until theRespondent fully complies with the Board'sOrder in the underlyingunfair labor practice case.See AmshuAssociates,234 NLRB 791, 797(1978);StevensFord,Inc.,cited supra.Indeed,the General Counsel in thespecification has specifically noted that the present claim,to 31 Decem-ber 1979,does not foreclose the possibility of another proceeding seekingawards subsequent thereto.when the claimants are interviewed as calledfor by thefinal order can those issuesbe finallydetermined.Respondent also argues in its brief that the record doesnot support any recovery to the pension of welfarefunds.As I have noted earlier I will recommend that nocontributions be required to be made to the DistrictCouncilWelfare Fund.Ido so because the GeneralCounsel has not provided any evidence of any losses toany claimant because of lack of coverage under thishealth fund.Indeed,Burke admitted receiving no infor-mation from any claimant that he had lost or was deniedcoverage.Under such circumstances,as the Board hasheld in refusing to modify an administrative law judge'srecommended backpay award to require Respondent tomake payments to health funds for medical claims thefunds paid for some discriminatees,"we do not consideritcustomary for the Board to order that payments bemade to health funds as part of a make-whole remedy forindividual discriminatees when the individuals have notsustained a loss because of lack of coverage by thefunds."P & F Industries,267 NLRB 650 fn. 3 (1983). Ifollowthat rationale here.With respect to the pension fund,from everything thatappears, the covered employees have individual accountsand their ultimate benefit is determinedby thelevel andamount of contributions made on their behalf by employ-ers signatoryto the collective-bargaining agreement.While there was no testimony about loss of pension cred-its, itwould appear to be axiomatic that to the extent theclaimants illegally lost work opportunitiestheylost cred-its to their pension accounts based on the failure of em-ployers for whom they would have worked but for thediscriminationto havemade contributionsto the fund ontheir behalf,and the make whole remedy covers suchbenefits.SeePhilander Smith College,246 NLRB 499(1979). The same holds true for the Vacation and Annu-ity Funds.It is also clear that Respondent,in its answer,did not assert any defense to the claim for contributionsto the various funds made in the specification,other thanto dispute the backpay figure on which the contributions,as a percentage,were calculated.See paragraph11 of theanswer.Accordingly,I reject Respondent's attack on therequirement that payments be made on behalf of theclaimants to the pension fund, among the other funds.Inasmuch as the General Counsel has failed to request,or offer any evidence in support of a claim for, addition-al amounts to be paid to the three funds-vacation, annu-ity and pension-in order to satisfy the Board's "make-whole" remedy in accordance withMerryweather OpticalCo., 240 NLRB 1213 (1979), I will provide for the addi-tion of interest to be computed in the manner prescribedinFlorida Steel Corp.,231 NLRB 651 (1977),37 see gen-erallyIsisPlumbing Co.,138 NLRB 716 (1962), on theunlawfully withheld fund payments,aswell as on thelost earnings the individual claimants suffered by reason91 Inasmuchas the Third Circuit Court of Appeals has enforced theBoard'sOrders herein, specifying interest to be paid asprovided inFlori-da Steel,Iwill not require that interest be computed in the manner pro-vided inNew Horizons for the Retarded,283 NLRB 1173 (1987). SeeAmshuAssociates,234 NLRB 791 fn 2 (1978). IRON WORKERSLOCAL 373(BUILDING CONTRACTORS)691of Respondent'sdiscrimination against them,less other[Recommended Order omitted from publication.]net earnings.38with the recovery which will restore,insofar as possible,the status quoante,including interest as required by the Board. However, as I have ear-38 Respondent did not brief its claim asserted in its eleventh defenseher noted,Respondent cannot escape its responsibility,at least in part, forthat interest is not recoverable because of the lengthy delay in identifyingcreating the delay which followed the Board'sOrders in these cases, bythe similarly situated claimants.Since that delay,even if chargeable tovirtue of its appeals,multiple motions to dismiss the class of similarly sit-the Board,cannot be held to defeat the public remedy necessary to effec-uated registrants,and its failure for a time to voluntarily produce docu-tuate the policies of the Act, Respondent must provide each claimantments necessary to identify the claimants.